 


109 HR 4347 IH: Bringing America Home Act
U.S. House of Representatives
2005-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4347 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2005 
Ms. Carson (for herself, Mr. Conyers, Ms. Lee, Mr. Kucinich, Mr. Capuano, Ms. Woolsey, Mr. Payne, Mr. McDermott, Mr. Sanders, and Mr. Gutierrez) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Agriculture, Energy and Commerce, Education and the Workforce, Government Reform, Veterans’ Affairs, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To end homelessness in the United States. 
 
 
1.Short title and table of contents 
(a)Short TitleThis Act may be cited as the Bringing America Home Act. 
(b)Table of ContentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents 
Sec. 2. Findings and purpose 
Title I—RECOGNITION OF HOUSING AS A BASIC HUMAN RIGHT 
Sec. 101. Recognition by societies, faiths, and organizations 
Sec. 102. Establishment of goal to end homelessness 
Title II—HOUSING SECURITY 
Sec. 201. Congressional findings 
Subtitle A—Authorizations of Appropriations for Housing Programs 
Sec. 221. National Affordable Housing Trust Fund 
Sec. 222. Incremental rental assistance for 1,500,000 families 
Sec. 223. Funding for HUD housing programs 
Sec. 224. HUD rural housing and economic development program 
Sec. 225. Rural housing programs 
Sec. 226. Department of Veterans Affairs homeless comprehensive services programs 
Subtitle B—Federal Homelessness to Housing Mutual Mortgage Association 
Sec. 231. Short title and statement of purpose 
Sec. 232. Establishment 
Sec. 233. Powers and authorities 
Sec. 234. Mutual housing operations 
Sec. 235. Financing 
Sec. 236. Relationship with other programs 
Sec. 237. Oversight 
Sec. 238. Protection of name 
Sec. 239. Definitions 
Sec. 240. Territorial applicability 
Subtitle C—Use of Federal Surplus Property to Assist the Homeless 
Sec. 271. Use of Federal surplus property to assist the homeless 
Title III—HOMELESS INTERVENTION AND PREVENTION 
Sec. 301. Preservation of public housing dwelling units under hope VI 
Sec. 302. Right to new units of individuals and families displaced by hope VI projects 
Sec. 303. Policies regarding homeless individuals and families in federally funded facilities 
Sec. 304. Establishment of Emergency Rent Relief Fund 
Sec. 305. Income exemptions 
Sec. 306. Post office box and general delivery service for persons with no fixed address 
Sec. 307. Temporary ex-offender low-income housing credit 
Sec. 308. Escrow of tenant rent in cases of owner failure to maintain units assisted under Section 8 rental assistance program 
Sec. 309. Sense of Congress regarding local ordinances that disadvantage homeless persons 
Title IV—ASSISTANCE UNDER MCKINNEY-VENTO HOMELESS ASSISTANCE ACT 
Sec. 401. Congressional purposes 
Sec. 402. Definition of homeless individual 
Subtitle A—Housing Assistance General Provisions 
Sec. 411. Definitions 
Sec. 412. Community homeless assistance planning boards 
Sec. 413. Technical assistance and performance reports 
Sec. 414. Authorization of appropriations 
Subtitle B—Emergency Shelter Grants Program 
Sec. 421. Grant assistance 
Sec. 422. Amount and allocation of assistance 
Sec. 423. Eligible activities 
Sec. 424. Repeals 
Subtitle C—Continuum of Care Program 
Sec. 431. Continuum of care 
Sec. 432. Eligible activities 
Sec. 433. Program requirements 
Sec. 434. Allocation amounts and funding 
Subtitle D—Repeals and Conforming Amendments 
Sec. 441. Repeals 
Sec. 442. Conforming amendments 
Sec. 443. Amendment to table of contents 
Title V—HEALTH SECURITY 
Subtitle A—General Provisions 
Sec. 501. Findings; Sense of Congress 
Sec. 502. Sense of Congress regarding Medicaid expansion 
Sec. 503. Authorizations of appropriations for certain programs 
Subtitle B—Substance Abuse and Mental Health Services Administration 
Part 1—MAINSTREAM ADDICTION AND MENTAL HEALTH SERVICES PROGRAMS 
Subpart A—Discharge Planning 
Sec. 511. Averting patient discharge into homelessness 
Subpart B—Provision of Appropriate Services 
Sec. 516. Application of knowledge development findings to service delivery 
Subpart C—Grantee Planning, Reporting, and Capacity-Building 
Sec. 521. Expansion of participation in grantee planning 
Sec. 522. Documentation of needs of and establishing priorities for homeless population 
Subpart D—Designation of Persons Experiencing Homelessness as Priority Population 
Sec. 526. Requiring grantees to direct funds to persons experiencing homelessness 
Sec. 527. Prioritization of services for runaway, homeless, and street youth 
Sec. 528. Definition of runaway, homeless, and street youth as high risk 
Subpart E—Federal Program Management 
Sec. 531. Establishment of Federal plan on addiction, mental illness, and homelessness 
Part 2—TARGETED HOMELESS ADDICTION AND MENTAL HEALTH SERVICES PROGRAMS 
Subpart A—Reauthorize, Rename, and Strengthen the Grants for the Benefit of Homeless Individuals Program 
Sec. 541. Treatment and recovery initiative for persons experiencing homelessness 
Subpart B—Reauthorize and Strengthen the Projects for Assistance in Transition from Homelessness (PATH) Program 
Sec. 551. Expansion of required scope of services of PATH providers 
Sec. 552. Encouragement of States to utilize Health Care for the homeless projects as PATH providers 
Sec. 553. State descriptions of resource allocation process 
Sec. 554. Federal report on PATH and homeless grant programs 
Sec. 555. Clarification of target populations provision of PATH statute 
Subtitle C—Amendments Regarding Ryan White Comprehensive AIDS Resources Emergency Act of 1990 
Part 1—DISCHARGE PLANNING 
Sec. 561. Averting RWCA patient discharge into homelessness 
Part 2—PROVISION OF APPROPRIATE SERVICES 
Sec. 566. Amplification of scope of RWCA services 
Sec. 567. Application of knowledge development findings to service delivery 
Part 3—GRANTEE PLANNING, REPORTING, AND CAPACITY BUILDING 
Sec. 571. Expansion of participation in grantee and contractor planning 
Sec. 572. Development of knowledge to strengthen providers’ capacity to offer homeless-competent services 
Part 4—DESIGNATION OF HOMELESS PERSONS AS PRIORITY POPULATION 
Sec. 576. Priority for persons experiencing homelessness 
Part 5—FEDERAL PLAN ON HIV/AIDS AND HOMELESSNESS 
Sec. 581. Federal plan on HIV/AIDS and homelessness 
Title VI—ECONOMIC SECURITY 
Sec. 601. Sense of Congress regarding right to a living income 
Sec. 602. Availability of food stamp benefits to individuals who are homeless 
Sec. 603. Amendments to Workforce Investment Act 
Sec. 604. Homebuild program for affordable housing construction and apprenticeship 
Sec. 605. Department of Labor apprenticeship program for working people experiencing homelessness 
Sec. 606. Day laborer fairness and protection 
Sec. 607. Social Security Administration outreach to homeless persons   
2.Findings and purpose 
(a)FindingsThe Congress finds that— 
(1)lack of affordable housing results in homelessness; 
(2)lack of consumer protections result in homelessness; 
(3)lack of access to health care results in homelessness; 
(4)lack of employment and wages commensurate with those in the local market results in homelessness; 
(5)lack of education results in homelessness; 
(6)homelessness offends the conscience of our Nation; 
(7)according to the United States Department of Housing and Urban Development, approximately 5 million households experience worst-case housing needs; 
(8)as of the date of the introduction of this bill, in no town, city, or State in our Nation can an individual or family working full time at minimum wage, or receiving assistance under the Supplemental Security Income program or under the program for Temporary Assistance for Needy Families, afford a one- or two-bedroom apartment at the fair market rental rate established by the Department of Housing and Urban Development; 
(9)the Millennial Housing Commission reported that 28,000,000 households in the United States spent more than 30 percent their income on housing, and one in eight low-income working families earning minimum wage have to spend more than half their income on housing; 
(10)42 percent of adults residing in homeless shelters across the United States are working; 
(11)24 percent of clients of homeless shelters report they have needed medical attention in the past year but were unable to get it and 46 percent of such clients could not get access to a dentist when one was needed; 
(12)55 percent of people experiencing homelessness in the United States have neither public nor private health insurance; 
(13)of the homeless individuals who suffer mental illness, it is estimated that only 5 to 7 percent require some form of institutionalization and the rest could live productively with proper assistance; 
(14)millions of Americans can not find work that pays a livable wage or can not find work at all and, therefore, cannot afford housing at market rent levels; 
(15)lack of affordable housing near job opportunities makes it difficult for poor parents to find and retain employment; 
(16)families without stable housing typically have to move often, making job retention difficult and forcing their children to change schools frequently; 
(17)at least 3,500,000 persons are likely to experience homelessness during a year in the United States, 39 percent of which are children; and 
(18)in its Status Report on Hunger and Homelessness in America’s Cities, the United States Conference of Mayors reports that requests for shelter by families with children went unmet 32 percent of the time in 2004. 
(b)PurposeThe purpose of this Act is to end homelessness in the United States. 
IRECOGNITION OF HOUSING AS A BASIC HUMAN RIGHT 
101.Recognition by societies, faiths, and organizationsThe Congress hereby acknowledges that the housing has been recognized as a basic human right by many and varied— 
(1)religious and faith organizations; 
(2)States, cities, and counties; 
(3)national and local organizations; 
(4)international organizations, including the United Nations through its Declaration of Human Rights. 
102.Establishment of goal to end homelessnessThe Congress hereby declares that— 
(1)the Declaration of Independence identifies the rights of life, liberty, and the pursuit of happiness as among the unalienable rights with which all are endowed; 
(2)the exercise of such rights is contingent upon the fulfillment of basic needs crucial for the proper development of human life: food, clothing, shelter, medical care, work, and rest; and 
(3)it is a National goal to act in concord with the aforementioned rights and fulfill the basic human need of shelter by ending homelessness in the United States and to provide the security of a home for all people. 
IIHOUSING SECURITY 
201.Congressional findingsThe Congress finds that— 
(1)a rapid decrease in the availability of affordable housing has led to an increase in homelessness in recent years, even for working families; 
(2)high market-rate housing costs have left many families with little, if any, income to pay additional employment-related expenses such as transportation, child care, or clothing; and 
(3)each year 90,000 affordable housing units are lost due to demolition or sale of public housing and housing assisted with project-based rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f). 
AAuthorizations of Appropriations for Housing Programs 
221.National Affordable Housing Trust Fund 
(a)In GeneralTitle II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.) is amended by adding at the end the following new subtitle: 
 
GNational Affordable Housing Trust Fund 
291.PurposesThe purposes of this subtitle are— 
(1)to fill the growing gap in the national ability to build affordable housing by using profits generated by Federal housing programs to fund additional housing activities, without supplanting existing housing appropriations; 
(2)to enable rental housing to be built, for families with the greatest economic need, in mixed-income settings and in areas with the greatest economic opportunities; 
(3)to promote homeownership for low-income families; and 
(4)to produce, rehabilitate, and preserve at least 1,500,000 affordable dwelling units over the next decade. 
292.Trust Fund 
(a)EstablishmentThere is established in the Treasury of the United States a trust fund to be known as the National Affordable Housing Trust Fund, which shall be available as provided in this subtitle for assisting the development, rehabilitation, and preservation of affordable housing. 
(b)Deposits to Trust FundFor fiscal year 2007 and each fiscal year thereafter, there shall be appropriated to the Trust Fund such sums as may be necessary.  
(c)Expenditures From Trust FundFor fiscal year 2007 and each fiscal year thereafter, amounts appropriated to the Trust Fund for each such fiscal year shall be available to the Secretary of Housing and Urban Development for providing assistance under this subtitle. 
293.Allocations for States and participating local jurisdictionsThe Secretary shall use the total amount made available under section 292(c) to the Secretary from the Trust Fund for such fiscal year to provide assistance under this subtitle for the States and participating local jurisdictions. Of such total amount, the Secretary shall allocate 40 percent for States for use under section 294 and 60 percent for participating local jurisdictions for use under section 294. 
294.Assistance from Trust Fund 
(a)Affordable Housing Needs FormulaThe Secretary shall establish a formula to allocate assistance under this subtitle among eligible recipients based on the relative need of the eligible recipient, among other eligible recipients that are States or participating local jurisdictions, as appropriate, to increase the supply of decent quality affordable housing. The formula shall be based upon a comparison of the following factors for each eligible recipient: 
(1)The percentage of families in the jurisdiction of the eligible recipient that live in substandard housing. 
(2)The percentage of families in the jurisdiction of the eligible recipient that pay more than 50 percent of their annual income for housing costs. 
(3)The percentage of persons in the jurisdiction of the eligible recipient having an income at or below the poverty line. 
(4)The cost of developing or carrying out rehabilitation of housing in the jurisdiction of the eligible recipient. 
(5)In the case of an eligible recipient that is a State, the percentage of the population of the eligible recipient that resides in counties having extremely low vacancy rates. 
(6)The percentage of housing stock in the jurisdiction of the eligible recipient that is extremely old housing. 
(7)Any other factors that the Secretary determines to be appropriate. 
(b)Formula Amount 
(1)In generalFor fiscal year 2007 and each fiscal year thereafter, the Secretary shall determine the formula amount under this subsection for each eligible recipient. 
(2)StatesThe formula amount for each State shall be the amount determined for such State by applying the formula under subsection (a) to the total amount allocated under section 293 for all States for the fiscal year. 
(3)Participating local jurisdictionsThe formula amount for each participating local jurisdiction shall be the amount determined for such participating local jurisdiction by applying the formula under subsection (a) to the total amount allocated under section 293 for all participating local jurisdictions for the fiscal year. 
(c)Allocation AmountThe allocation under this subsection for a State or local participating jurisdiction for a fiscal year shall be determined as follows: 
(1)StatesIn the case of a State: 
(A)Minimum amountIf the formula amount determined under subsection (b) for the State for the fiscal year is less than 1 percent of the total amount made available under section 292(c) for such fiscal year, the allocation for the State shall be 1 percent of such amount. 
(B)Formula amountIf the formula amount determined under subsection (b) for the State for the fiscal year is 1 percent or more of the total amount made available under section 292(c) for such fiscal year, the allocation for the State shall be the formula amount for the State, except that the Secretary shall reduce such formula amounts for all States whose allocations are determined under this paragraph on a pro rata basis by the amount necessary to account for any increases from the formula amount for allocations made under paragraph (1) of this subsection so that the total of the allocations for all States is equal to the amount of the allocation under section 293 for States. 
(2)Participating local jurisdictionsThe allocation for each eligible participating local jurisdiction shall be the formula amount for the eligible jurisdiction determined under subsection (b). 
(d)Grant AwardsFor fiscal year 2007 and each fiscal year thereafter, using the amounts made available to the Secretary from the Trust Fund for such fiscal year under section 292(c), the Secretary shall make a grant to each eligible recipient in the lesser of the following amounts: 
(1)Full allocationThe amount of the allocation under subsection (c) for the eligible recipient. 
(2)4 times matching contributionThe amount that is equal to 4 times the amount of funds provided in cash, in-kind contributions, or other eligible amounts by the eligible recipient from non-Federal sources for use only as provided in subsection (e)(2). 
(e)Matching Contribution 
(1)Eligible amountsFor purposes of subsection (d)(2), only the following amounts shall be considered other eligible amounts from non-Federal sources: 
(A)Low-income housing tax credits50 percent of funds allocable to tax credits allocated under section 42 of the Internal Revenue Code of 1986. 
(B)Mortgage bond revenue50 percent of revenue from mortgage revenue bonds issued under section 143 of such Code. 
(C)Tax exempt bonds proceeds50 percent of proceeds from the sale of tax exempt bonds. 
(D)CDBG program amounts50 percent of grant amounts received under the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.). 
(E)HOME program amounts50 percent of funds received under the HOME investment partnerships program under subtitles A through F of this title. 
(F)Project-based voucher assistance50 percent of funds used each year pursuant to paragraph (13) of section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)) for the duration of the applicable housing assistance payments contract. 
(G)Temporary assistance for needy familiesFederal, State, and local funds provided under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.). 
(H)Rural housing assistance50 percent of amounts received under title V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.). 
(I)Veterans administration homeless providers grant and per diem program50 percent of amounts received under the comprehensive service programs for homeless veterans under subchapter II of chapter 20 of title 38, United States Code (including providers grants under section 2011 of such subchapter and per diem under section 2012 of such subchapter). 
(J)General state revenueAny other State or unit of general local government revenue that is not derived from Federal sources, including any State tax revenue. 
(2)Use of matching amountsUse of amounts as provided in this paragraph shall be used only for— 
(A)eligible activities relating to affordable housing; or 
(B)eligible activities relating to a project not less than 50 percent of the dwelling units of which qualify as affordable housing. 
(3)CertificationThe Secretary shall require eligible recipients to certify to the Secretary the amount of funds from non-Federal sources provided for purposes of subsection (d)(2). 
(f)Grants for Ineligible Recipients and Recipients With Insufficient Matching Contributions 
(1)Available amountsFor a fiscal year, the following amounts shall be available for grants under this subsection: 
(A)Allocation for ineligible recipientWith respect to each ineligible recipient, the amount of the allocation for the State or participating local jurisdiction for such fiscal year determined under subsection (c). 
(B)Unmatched portion of allocationWith respect to any eligible recipient for which the amount of the grant assistance for such fiscal year is determined under subsection (d)(2), the amount by which the allocation determined under subsection (c) for the eligible recipient for the fiscal year exceeds the grant assistance for the eligible recipient for the fiscal year. 
(2)NoticeFor each fiscal year, not later than 60 days after the date that the Secretary determines that the amounts described in paragraph (1) shall be available for grants under this subsection, the Secretary shall cause to be published in the Federal Register a notice that such amounts shall be so available. 
(3)ApplicationsThe Secretary shall provide for nonprofit and public entities (and consortia thereof, which may include units of local government working together on a regional basis) to submit applications, during the 9-month period beginning upon publication of a notice of funding availability under paragraph (2), for a grant of all or a portion of the amounts referred to in paragraph (1). Such an application shall include— 
(A)a certification that the applicant will provide supplemental amounts in accordance with paragraph (5)(B)(i); and 
(B)an allocation plan described in paragraph (5)(B)(ii). 
(4)Selection criteriaThe Secretary shall, by regulation, establish criteria for selecting applicants that meet the requirements of paragraph (3) for funding under this subsection. Such criteria shall give priority to applications that provide that grant amounts under this subsection will be used for eligible activities relating to affordable housing that is located in the State for which such grant funds were originally allocated under subsection (c). 
(5)Award and use of grant assistance 
(A)Award of grantsSubject only to the absence of applications meeting the requirements of paragraph (3), upon the expiration of the period referred to in such paragraph, the Secretary shall select an applicant or applicants under this subsection to receive the amounts available under paragraph (1) and shall make a grant or grants to such applicant or applicants. The selection shall be based upon the criteria established under paragraph (4). 
(B)Grant requirementsGrant assistance under this subsection shall be subject to the following requirements: 
(i)Matching amountsThe grantee shall supplement any grant amounts received under this subsection with an amount equal to 25 percent of such grant amounts. 
(ii)UseGrant amounts received under this subsection shall be used in accordance with an allocation plan that meets the requirements of section 295(e) and provides that any assistance provided to the applicant under this subsection, and any supplemental amounts provided by the applicant pursuant to clause (i), shall be used only to carry out eligible activities. 
295.Use of assistance by recipients 
(a)Distribution to Eligible EntitiesEach eligible recipient that receives a grant under this subtitle shall distribute the grant amounts (excluding any amounts used under subsection (b)) to eligible entities for use by such entities only for eligible activities in the jurisdiction of the eligible recipient, as follows: 
(1)Use for rental housing for extremely low-income familiesNot less than 50 percent of such amounts shall be distributed for use only for eligible activities relating to affordable housing in the jurisdiction of the eligible recipient that is available for rental by families (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))) whose incomes do not exceed 30 percent of the greater of— 
(A)the median family income for the area in which the housing is located, as determined by the Secretary with adjustments for smaller and larger families; and 
(B)the median family income for the State in which the housing is located, as determined by the Secretary with adjustments for smaller and larger families.Such rental housing shall include limited equity cooperative housing, as such term is defined in section 143(k) of the Internal Revenue Code of 1986 (26 U.S.C 143(k)). 
(2)Use for rental housing for minimum wage-income familiesNot less than 40 percent of such amounts shall be distributed for use only for eligible activities relating to affordable housing in the jurisdiction of the eligible recipient that is available for rental by families (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))) whose incomes do not exceed the amount earned by one individual who is employed on a full-time basis in a position that pays the greater of— 
(A)the Federal minimum wage under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)); and 
(B)the minimum wage under the laws of the State in which the housing is located.Such rental housing shall include limited equity cooperative housing, as such term is defined in section 143(k) of the Internal Revenue Code of 1986 (26 U.S.C 143(k)). 
(3)Use for rental housing or homeownership assistance for low-income familiesNot more than 25 percent of such amounts shall be distributed for use only for eligible activities relating to affordable housing in the jurisdiction of the eligible recipient that is available for rental by families (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))) whose incomes do not exceed 80 percent of the greater of— 
(A)the median family income for the area in which the housing is located, as determined by the Secretary with adjustments for smaller and larger families, and 
(B)the median family income for the State in which the housing is located, as determined by the Secretary with adjustments for smaller and larger families,or for homeownership assistance for such families in the jurisdiction of the eligible recipient. Such rental housing and homes for homeownership shall include housing of a cooperative housing corporation, as such term is defined in section 216(b) of the Internal Revenue Code of 1986 (26 U.S.C 216(b)). 
(b)Operating Assistance for Nonprofit Housing Development OrganizationsAn eligible entity that receives a grant under this subtitle may use not more than 10 percent of such grant amounts to provide assistance to nonprofit organizations involved in the development, rehabilitation, or preservation of affordable rental housing for payment of operating costs of such organizations. Such nonprofit organizations shall include community housing development organizations (as such term is defined in section 104 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704)), community development financial institutions (as such term is defined in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702)), community development corporations (as such term is defined in section 31131 of the National Community Economic Partnership Act of 1994 (42 U.S.C. 13851)), and community-based development organizations. 
(c)Cost LimitsThe Secretary shall establish limitations on the amount of grant amounts that may be used, on a per unit basis, for eligible activities. Such limitations shall be the same as the per unit cost limits established pursuant to section 212(e) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12742(e)), as adjusted annually, and established by number of bedrooms, market area, and eligible activity. 
(d)Eligible RecipientsWith respect to a fiscal year, a State or participating local jurisdiction shall be an eligible recipient for purposes of this subtitle for such fiscal year only if the State or participating local jurisdiction has established an allocation plan that has been submitted to the Secretary and reviewed and approved by the Secretary as in accordance with subsection (e). The Secretary may disapprove an allocation plan only if the plan fails to comply with requirements set forth in this section. 
(e)Allocation Plan 
(1)In generalAn allocation plan in accordance with this subsection is a plan, established by a State or participating local jurisdiction, as appropriate, for a fiscal year, for the distribution of grant amounts provided to the State or participating local jurisdiction under this subtitle for such fiscal year that is based on priority housing needs, as determined by the State or participating local jurisdiction. 
(2)EstablishmentIn establishing an allocation plan, the State or participating local jurisdiction shall notify the public of the establishment of the plan, provide an opportunity for public comments regarding the plan, consider any public comments received, and make the completed plan available to the public. 
(3)ContentsAn allocation plan of a State or participating local jurisdiction shall include the following information: 
(A)Application requirements for eligible entities and subrecipientsThe allocation plan shall set forth the requirements for eligible entities and eligible subrecipients to apply to receive assistance from grant amounts under this subtitle, including a requirement that each such application include— 
(i)a description of the eligible activities to be conducted using such assistance; and 
(ii)a certification by the applicant that any housing units assisted with such assistance will comply with the requirements under— 
(I)section 296(1)(A) (relating to rents charged); 
(II)section 296(1)(B) (relating to tenant rent contribution); 
(III)section 296(1)(C) (relating to availability of units for voucher holders); 
(IV)section 296(1)(D) (relating to use as affordable housing for 50 years); 
(V)section 296(1)(E) (relating to mixed income); and 
(VI)section 808(d) of the Fair Housing Act (relating to the obligation to affirmatively further fair housing). 
(B)Selection and preference criteria for eligible entities and subrecipientsThe allocation plan shall set forth the factors for consideration in selecting among applicants that meet the application requirements set forth pursuant to subparagraph (A), which shall give preference to applicants based on— 
(i)the amount of assistance leveraged by the applicant from private and other non-Federal sources for carrying out the eligible activities to be funded with assistance from grant amounts under this subtitle, including assistance made available under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) that is devoted to the project that contains the affordable housing to be assisted with such assistance; 
(ii)the extent of local assistance that will be provided in carrying out the eligible activities, including— 
(I)financial assistance; 
(II)the extent to which the applicant has worked to address issues of siting and exclusionary zoning or other policies that are barriers to affordable housing with the unit of general local government in which the housing to be assisted with such assistance will be located; and 
(III)the extent to which the applicant has worked with the unit of general local government to reduce the barriers to affordable housing; 
(iii)the degree to which the project in which the affordable housing will be located will have residents of various incomes; 
(iv)the extent of employment and other economic opportunities for low-income families in the area in which the housing will be located; 
(v)the extent to which the applicant demonstrates the ability to maintain dwelling units as affordable housing through the use of assistance made available under this subtitle, assistance leveraged from non-Federal sources, assistance made available under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), State or local assistance, programs to increase tenant income, cross-subsidization, and any other resources; 
(vi)the extent to which the applicant demonstrates that the county in which the housing is to be located is experiencing an extremely low vacancy rate; 
(vii)the extent to which the percentage of the housing located in such county that is extremely old housing exceeds 35 percent; 
(viii)the extent to which the housing assisted with the grant amounts will be accessible to persons with disabilities; 
(ix)the extent to which the applicant demonstrates that the affordable housing assisted with the grant amounts will be located in proximity to public transportation, job opportunities, child care, and community revitalization projects; and 
(x)the extent to which the applicant has provided that assistance from grant amounts made available under this subtitle will be used for eligible activities relating to housing located in census tracts in which the number of families having incomes less than the poverty line is less than 20 percent. 
(4)Consolidated planThe Secretary shall provide that a State or local participating jurisdiction may comply with the requirements under this subsection for submission of an allocation plan through the inclusion of any appropriate information in a single consolidated submission used for purposes of applying for other community planning and development and housing assistance programs administered by the Secretary. 
(f)Forms of Assistance 
(1)In generalAssistance may be distributed pursuant to this section in the form of capital grants, noninterest bearing or low-interest loans or advances, deferred payment loans, guarantees, and any other forms of assistance approved by the Secretary. 
(2)RepaymentsIf an eligible recipient awards assistance under this section in the form of a loan or other mechanism by which funds are later repaid to the eligible recipient, any repayments received by the eligible recipient shall be distributed by the eligible recipient in accordance with the allocation plan under subsection (e) for the eligible recipient for the fiscal year in which such repayments are made. 
(g)Coordination With Other AssistanceIn distributing assistance pursuant to this section, each eligible recipient shall, to the maximum extent practicable, coordinate such distribution with the provision of other Federal, State, and local housing assistance, including— 
(1)in the case of any State, housing credit dollar amounts allocated by the State under section 42(h) of the Internal Revenue Code of 1986; 
(2)assistance made available under the HOME Investment Partnerships Act (42 U.S.C. 12721 et seq.) or the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.); 
(3)private activity bonds; 
(4)assistance made available under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g); 
(5)assistance made available under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)); 
(6)assistance made available under title V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.); and 
(7)any other housing assistance programs. 
(h)Effect of Assistance Under ProgramNotwithstanding any other provision of law, the provision of assistance under this subtitle for a project shall not reduce the amount of assistance for which such project is otherwise eligible under section 42(h) of the Internal Revenue Code of 1986 (26 U.S.C. 42(h)) or subtitles A through F of this title, if the project does not exceed the cost limits established pursuant to subsection (c) of this section. 
(i)Administration of Program by SubrecipientAt the discretion of the eligible recipient, an eligible recipient may select an eligible subrecipient to carry out all or a portion of the recipient’s responsibilities under this subtitle, in accordance with this section. 
(j)Labor StandardsEach eligible recipient receiving grant amounts under this subtitle shall ensure that contracts for eligible activities assisted with such amounts comply with the same requirements under section 286 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12836) that are applicable to contracts for construction of affordable housing assisted under such Act. 
(k)Failure To ComplyIf the Secretary finds after reasonable notice and opportunity for hearing that a State or participating local jurisdiction has failed to comply substantially with any provision of this subtitle and until the Secretary is satisfied that there is no longer any such failure to comply, the Secretary shall have the authority to discontinue assistance under this subtitle to the State or participating local jurisdiction. 
296.DefinitionsFor purposes of this subtitle, the following definitions shall apply: 
(1)Affordable housingThe term affordable housing means a rental dwelling unit that is subject to legally binding commitments that ensure that the dwelling unit meets all of the following requirements: 
(A)RentsThe dwelling unit bears a rent not greater than the lesser of— 
(i)the existing fair market rental established by the Secretary under section 8(c) of the United States Housing Act of 1937 (42 U.S.C. 1437f(c)) for a dwelling unit of the same size in the same market area, or the applicable payment standard for assistance under section 8(o) of such Act, if higher; and 
(ii)a rent that does not exceed 30 percent of the adjusted income of a family whose income equals 65 percent of the median income for the area, as determined by the Secretary, with adjustment for number of bedrooms in the unit, except that the Secretary may establish income ceilings higher or lower than 65 percent of the median for the area on the basis of the findings of the Secretary that such variations are necessary because of prevailing levels of construction costs or fair market rents, or unusually high or low family incomes. 
(B)Tenant rent contributionThe contribution toward rent by the family residing in the dwelling unit will not exceed 30 percent of the adjusted income of such family. 
(C)Availability of units for voucher holdersThe dwelling unit— 
(i)is located in a project within which a percentage of units are made available only for occupancy by families assisted under the voucher program under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) (including project-based assistance under section 8(o)(13)) on the same basis as other families eligible for occupancy of the project (except that only the voucher holder’s expected share of rent shall be considered), which percentage shall not be less than the percentage of the total cost of developing, rehabilitating, or preserving the project that is funded with assistance under this subtitle; and 
(ii)is one of the units that is subject to such occupancy requirements. 
(D)Non-discrimination against voucher holdersThe dwelling unit is located in a project in which all dwelling units are subject to enforceable restrictions that provide that a unit may not be refused for leasing to a holder of a voucher of eligibility under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) because of the status of the prospective tenant as a holder of such voucher. 
(E)Mixed income 
(i)In generalThe dwelling unit is located in a project in which not more than 50 percent of the rental units in the project that receive assistance under this subtitle and are not previously occupied may be rented initially to families with incomes described in section 295(a)(1), as determined at a reasonable time before occupancy. 
(ii)ExceptionsClause (i) shall not apply in the case of a project having not more than 25 dwelling units that is— 
(I)located in a census tract in which the number of families having incomes less than the poverty line is less than 20 percent; 
(II)located in a rural area, as such term is defined in section 520 of the Housing Act of 1949 (42 U.S.C. 1490); or 
(III)specifically made available only for households comprised of elderly families or disabled families. 
(F)Duration of useThe dwelling unit will continue to be subject to the requirements under this paragraph for not less than 50 years. 
(2)Eligible activitiesThe term eligible activities means activities relating to providing affordable housing, including— 
(A)the construction of new housing; 
(B)the acquisition of real property; 
(C)site preparation and improvement, including demolition; 
(D)rehabilitation of existing housing; 
(E)the provision of project-based rental assistance for not more than 12 months for a dwelling unit assisted with grant amounts under this subtitle; and 
(F)providing incentives to maintain existing housing as affordable housing and to establish or extend any low-income affordability restrictions for such housing, including covering capital expenditures and operating costs. 
(3)Eligible entityThe term eligible entity includes any public or private nonprofit or for-profit entity, unit of general local government, regional planning entity, and any other entity engaged in the development, rehabilitation, or preservation of affordable housing, as determined by the Secretary. 
(4)Eligible participating local jurisdictionThe term eligible participating local jurisdiction means a participating local jurisdiction that complies with the requirements under section 295(d). 
(5)Eligible recipientThe term eligible recipient means an eligible State or eligible participating local jurisdiction. 
(6)Eligible stateThe term eligible State means a State that complies with the requirements under section 295(d). 
(7)Eligible subrecipientThe term eligible subrecipient means a public agency or a nonprofit organization, including a community development corporation, a community development financial institution, a State or local housing trust fund, and any other intermediary selected by a State or participating local jurisdiction to administer all or a portion of the State’s or participating local jurisdiction’s responsibilities under this subtitle. The term does not include any public agency or nonprofit organization that receives money from the Trust Fund solely as a developer or owner of housing. 
(8)Extremely low vacancy rateThe term extremely low vacancy rate means a housing or rental vacancy rate of 2 percent or less. 
(9)Extremely old housingThe term extremely old housing means housing that is 45 years old or older. 
(10)Fiscal distress; severe fiscal distressThe terms fiscal distress and severe fiscal distress have the meanings given such terms in section 220(d). 
(11)Full-time basisThe term full-time basis means, with respect to employment, on a 40-hour per week, 52-week per year basis. 
(12)Ineligible recipientThe term ineligible recipient means, with respect to a fiscal year, a State or participating local jurisdiction that has not submitted to the Secretary an allocation plan meeting the requirements of section 295(e). 
(13)Participating local jurisdictionThe term participating local jurisdiction means, with respect to a fiscal year, any unit of general local government (as such term is defined in section 104 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704) that qualifies as a participating jurisdiction under the HOME Investment Partnerships Act for such fiscal year. 
(14)Poverty lineThe term poverty line has the meaning given such term in section 673(2) of the Omnibus Budget Reconciliation Act of 1981, including any revision required by such section. 
(15)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. 
(16)StateThe term State has the meaning given such term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)). 
(17)Trust fundThe term Trust Fund means the National Affordable Housing Trust Fund established under section 292. 
297.Authorization of appropriations for Section 8 project-based assistanceThere are authorized to be appropriated, for project-based rental assistance under section 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)) provided in connection with dwelling units assisted under this subtitle, such sums as may be necessary for each fiscal year to provide such rental assistance on behalf of each family who occupied a dwelling unit assisted under this subtitle for which the rent that otherwise may be charged exceeds 30 percent of the family’s adjusted income, as such term is defined in section 3 of the United States Housing Act of 1937 (42 U.S.C. 1437a). 
298.Inapplicability of HOME provisionsExcept as specifically provided in this subtitle, no requirement under, or provision of, title I or subtitles A through F of this title shall apply to assistance provided under this subtitle. 
299.RegulationsNot later than 6 months after the date of enactment of the Bringing America Home Act, the Secretary of Housing and Urban Development shall promulgate regulations to carry out this subtitle.. 
(b)Conforming AmendmentSection 201 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12701 note) is amended by striking This title and inserting Subtitles A through F of this title. 
222.Incremental rental assistance for 1,500,000 familiesThere are authorized to be appropriated such sums as may be necessary for the Secretary of Housing and Urban Development to provide 1,500,000 incremental housing vouchers for rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for the 10-year period following the date of enactment of this Act. 
223.Funding for HUD housing programs 
(a)Section 202 Supportive Housing for the ElderlySection 202 of the Housing Act of 1959 (12 U.S.C. 1701q) is amended by striking the last two subsections (both designated as subsection (m)) and inserting the following new subsection: 
 
(m)Authorization of AppropriationsThere is authorized to be appropriated for providing grants under this section $1,426,000,000 for fiscal year 2007 and such sums as may be necessary for each of fiscal years 2008, 2009, 2010, and 2011.. 
(b)Supportive Housing for Persons With DisabilitiesSubsection (m) of section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(m)) is amended to read as follows: 
 
(m)Authorization of AppropriationsThere is authorized to be appropriated for providing assistance under this section $502,000,000 for fiscal year 2007 and such sums as may be necessary for each of fiscal years 2008, 2009, 2010, and 2011. Not less than 30 percent of the amounts made available for each fiscal year for providing assistance under this section shall be used only for providing permanent housing for individuals and families who are homeless (as such term is defined in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302).. 
(c)HOME Investment Partnerships ProgramSection 205 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12724) is amended to read as follows: 
 
205.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $4,000,000,000 for fiscal year 2007, and such sums as may be necessary for each of fiscal years 2008, 2009, 2010, and 2011, of which— 
(1)not more than $28,000,000 for fiscal year 2007 and such sums as may be necessary in each of fiscal years 2008, 2009, 2010, and 2011, shall be for community housing partnership activities authorized under section 233; and 
(2)not more than $22,000,000 for fiscal year 2007 and such sums as may be necessary in each of fiscal years 2008, 2009, 2010, and 2011, shall be for activities in support of State and local housing strategies authorized under subtitle C.. 
224.HUD rural housing and economic development programThere is authorized to be appropriated for grants, through the Office of Rural Housing and Economic Development of the Department of Housing and Urban Development, to Indian tribes, State housing finance agencies, local rural nonprofit organizations, and community development organizations, for support of innovative housing and economic development activities in rural areas, $25,000,000 for fiscal year 2007 and such sums as may be necessary for each of fiscal years 2008, 2009, 2010, and 2011. 
225.Rural housing programs 
(a)Rural Rental AssistanceSubsection (c) of section 513 of the Housing Act of 1949 (42 U.S.C. 1483(c)) is amended by striking the subsection designation and all that follows through the end of paragraph (1) and inserting the following: 
 
(c)Rental Assistance 
(1)The Secretary may, to the extent approved in appropriations Acts, enter into rental assistance payments contracts under section 521(a)(2)(A) aggregating $814,000,000 for fiscal year 2007 and such sums as may be necessary for each of fiscal years 2008, 2009, 2010, and 2011.. 
(b)Farm Labor Housing LoansSection 513(a)(1) of the Housing Act of 1949 (42 U.S.C. 1483(a)(1)) is amended— 
(1)in the matter preceding subparagraph (A), by inserting and during fiscal years 2007 through 2011, after respectively,; and 
(2)by striking subparagraph (D) and inserting the following new subparagraph: 
 
(D)For insured loans under section 514, $50,000,000 for fiscal year 2007, and such sums as may be necessary for each of fiscal years 2008, 2009, 2010, and 2011.. 
(c)Farm Labor Housing GrantsSection 513(b) of the Housing Act of 1949 (42 U.S.C. 1483(b)) is amended— 
(1)in the matter preceding paragraph (1), by inserting , and for fiscal years 2007 through 2011, after 1994,; and 
(2)in paragraph (7), by striking subparagraph (A) and inserting the following new subparagraph: 
 
(A)for low-rent housing and related facilities for domestic farm labor under subsections (a) through (J) of such section, $30,000,000 for fiscal year 2007, and such sums as may be necessary for each of fiscal years 2008, 2009, 2010, and 2011; and. 
226.Department of Veterans Affairs homeless comprehensive services programsSection 2013 of title 38, United States Code, is amended by striking paragraphs (3) and (4) and inserting the following new paragraphs: 
 
(3)$120,000,000 for fiscal year 2007. 
(4)$120,000,000 for fiscal year 2008. 
(5)Such sums as may be necessary for fiscal years 2009 through 2011..  
BFederal Homelessness to Housing Mutual Mortgage Association 
231.Short title and statement of purpose 
(a)Short TitleThis subtitle may be cited as the Federal Homelessness to Housing Mutual Mortgage Association Act. 
(b)Statement of PurposeIt is the purpose of the Federal Homelessness to Housing Mutual Mortgage Association to provide housing and homeownership opportunities, in a cooperative housing association, for homeless families and individuals by— 
(1)sponsoring single room occupancy and family-oriented mutual housing cooperatives; and 
(2)providing continuing management and support services to its self-governed member buildings. 
232.Establishment 
(a)In GeneralThere is hereby established the Federal Homelessness to Housing Mutual Mortgage Association, otherwise to be known as Hollie Mae, which shall be a body corporate under the direction of a Board of Directors. Within the limitations of law and regulation, the Board of Directors shall determine the general policies that govern the operations of the Association. 
(b)Tax-Exempt StatusThe Association shall be considered, for purposes of section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)), to be a corporation organized and operated for charitable purposes and shall be organized and operated at all times in a manner such that the Association is an organization exempt from taxation pursuant to such section 501. 
(c)OfficeThe principal office of the Association shall be in the District of Columbia or at any other place determined by the Association. 
(d)Board of Directors 
(1)MembersExcept as provided in paragraph (5), the Board of Directors of the Association shall consist of 20 persons, as follows: 
(A)Class a tenant-shareholder members9 members, who shall be individuals who are tenant-shareholders of mutual housing sponsored and managed by the Association, and who shall be elected pursuant to an election in which only tenant-shareholders of such housing are eligible to vote. 
(B)Class b board-nominated members9 members, who shall meet such criteria regarding experience as the Board shall establish in the areas of low-income housing, finance, supportive services, real estate management, cooperative business, local government, and advocacy and services for homeless persons, and who shall be elected pursuant to an election in which only tenant-shareholders of mutual housing sponsored and managed by the Association may vote, from among qualified persons nominated by existing members of the Board under this subparagraph. 
(C)Class c presidentially appointed members2 members, who shall be appointed by the President of the United States. 
(2)Terms 
(A)Class a membersEach member of the Board of Directors pursuant to paragraph (1)(A) shall be elected for a term of 3 years, except that, as designated at the time of election, of such members first elected pursuant to paragraph (5)(C), 3 members shall be elected for terms of 1 year and 3 members shall be elected for terms of 2 years. 
(B)Class b membersEach member of the Board of Directors pursuant to paragraph (1)(B) shall be elected for a term of 3 years, except that, as designated at the time of election, of such members first elected pursuant to paragraph (5)(C), 3 members shall be elected for terms of 1 year and 3 members shall be elected for terms of 2 years. 
(C)Class c membersEach member of the Board of Directors pursuant to paragraph (1)(C) shall be appointed for a term of 2 years. 
(3)VacanciesAny appointive seat on the Board of Directors that becomes vacant shall be filled by appointment by the President of the United States, but only for the unexpired portion of the term. Any elective seat on the Board of Directors that becomes vacant shall be filled by the Board of Directors, but only for the unexpired portion of the term. 
(4)Prohibition on compensationAny member of the Board of Directors who is a full-time officer or employee of the Federal Government shall not, as such member, receive compensation for services as such a member. 
(5)Initial boardNotwithstanding any other provision of this subsection, the initial Board of Directors shall be organized as follows: 
(A)MembersThe initial Board shall have 9 members— 
(i)6 of whom shall be appointed by the Interagency Council on the Homeless after a call for nominations, which shall be made by public notice; and 
(ii)3 of whom shall be appointed by the National Cooperative Bank. 
(B)Term of operationsThe initial Board shall serve until the expiration of the 180-day period beginning upon the Association having obtained occupancy certificates for three mutual housing cooperatives sponsored by the Association. 
(C)TransitionDuring the period referred to in subparagraph (B), the initial Board shall nominate qualified persons for election to the Board pursuant to paragraph (1)(B), elections pursuant to paragraph (2) shall be held for members of the Board pursuant to subparagraphs (A) and (B) of paragraph (1), and members pursuant to paragraph (1)(C) shall be appointed. 
233.Powers and authorities 
(a)Corporate PowersThe Association shall have power— 
(1)to adopt, alter, and use a corporate seal; 
(2)to have succession until dissolved by Act of Congress; 
(3)to make and enforce such bylaws, rules, and regulations as may be necessary or appropriate to carry out the purposes or provisions of this subtitle; 
(4)to make and perform contracts, agreements, and commitments; 
(5)to prescribe and impose fees and charges for services by the Association; 
(6)to settle, adjust, and compromise, and with or without consideration or benefit to the Association to release or waive in whole or in part, in advance or otherwise, any claim, demand, or right of, by, or against the Association; 
(7)to sue and be sued, complain and defend, in any State, Federal, or other court; 
(8)to acquire, take, hold, and own, and to deal with and dispose of any property; and 
(9)to determine its necessary expenditures and the manner in which the same shall be incurred, allowed, and paid, and appoint, employ, and fix and provide for the compensation and benefits of officers, employees, attorneys, and agents as the Board of Directors determines reasonable and comparable with compensation for employment in other similar nonprofit businesses. 
(b)Exemption From State Taxation 
(1)In generalExcept as provided in paragraph (2), the Association, including its franchise, activities, capital, reserves, surplus, and income, shall be exempt from all taxation now or hereafter imposed by any territory, dependency, or possession of the United States or by any State, county, municipality, or local taxing authority. 
(2)Treatment of real property taxesIn the case of any real property of the Association that is disposed of by the Association or the use of which changes from mutual housing use to any other use, the Association shall be liable for payment of any taxes that would have been incurred during the 3-year period ending up such disposition or change of use but for paragraph (1). 
(c)ActionsNotwithstanding section 1349 of title 28, United States Code, or any other provision of law— 
(1)the Association shall be deemed to be an agency included in sections 1345 and 1442 of such title 28; 
(2)all civil actions to which the Association is a party shall be deemed to arise under the laws of the United States, and the district courts of the United States shall have original jurisdiction of all such actions, without regard to amount or value; and 
(3)any civil or other action, case or controversy in a court of a State, or in any court other than a district court of the United States, to which the Association is a party may at any time before the trial thereof be removed by the Association, without the giving of any bond or security, to the district court of the United States for the district and division embracing the place where the same is pending, or, if there is no such district court, to the district court of the United States for the district in which the principal office of the Association is located, by following any procedure for removal of causes in effect at the time of such removal. 
(d)Investment of FundsFunds of the Association may be invested in such investments as the Board of Directors may prescribe. Any Federal Reserve bank or Federal home loan bank, or any bank as to which at the time of its designation by the Association there is outstanding a designation by the Secretary of the Treasury as a general or other depositary of public money, may be designated by the Association as a depositary or custodian or as a fiscal or other agent of the Association, and is hereby authorized to act as such depositary, custodian, or agent. 
234.Mutual housing operations 
(a)In GeneralThe Association may develop, support, finance, construct, acquire, reconstruct, rehabilitate, assist, own, operate, manage, hold, and otherwise deal in mutual housing. 
(b)Mutual HousingFor purposes of this subtitle, the term mutual housing means housing— 
(1)that is held by the Association or another nonprofit mutual housing association as a cooperative ownership housing association, as the Board of Directors shall provide; 
(2)occupancy in the dwelling units of which is restricted to members of the Association; 
(3)in which a right to permanent occupancy of a dwelling unit is granted to the member, contingent upon payment of a housing charge and fulfillment of such other obligations of membership in the Association as may be established by the Board of Directors; 
(4)the management and operation of which is governed by the Board of Directors, with the advice of a council of residents of the housing as the Board shall establish; and 
(5)within which such resident programs, support services, and assistance may be provided as the Board of Directors, with the advice of the resident council, considers appropriate. 
(c)Housing Affordability, Types, Targeting, and Occupancy PriorityMutual housing supported, developed, or held by the Association shall comply with the following requirements: 
(1)AffordabilityThe housing shall be housing that is affordable, as determined by the Board of Directors, for low-income families (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)). 
(2)TypesThe housing shall be designed— 
(A)for occupancy by families; or 
(B)as single room occupancy dwellings appropriate for occupancy by individuals. 
(3)Income targetingAll dwelling units in the housing may be reserved for occupancy by low-, very low-, and extremely low-income families with modest or intermittent needs for other supportive services. 
(4)Occupancy priority 
(A)First priorityPriority for occupancy in all dwelling units in the housing shall be provided to individuals and families who— 
(i)during the 12-month period ending upon initial occupancy, were homeless (as such term is defined in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302); or 
(ii)during the 24-month period ending upon initial occupancy, received assistance under a State program funded under part A of title IV of the Social Security Act. 
(B)Secondary priorityPriority, secondary to that provided pursuant to subparagraph (A), for occupancy in the housing shall be provided to individuals and families holding a voucher for rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) or other similar tenant-based rental assistance. 
(C)General availability of unitsIf there are insufficient individuals and families that qualify for priorities under subparagraphs (A) and (B) to fill all the dwelling units in the housing, dwelling units may be made available to other individuals and families that meet the income requirements for occupancy in the housing. 
(5)OtherThe housing shall comply with such other policies regarding eligible residents as the Board of Directors may establish. 
235.Financing 
(a)Authorization of Appropriations for Start-UpThere is authorized to be appropriated to the Association for assistance for the supporting and developing mutual housing and costs of the Association in carrying out its functions— 
(1)$50,000,000 for fiscal year 2007; 
(2)$100,000,000 for fiscal year 2008; and 
(3)$150,000,000 for fiscal year 2009. 
(b)Obligations and Securities 
(1)Authority to issueThe Association may, upon such terms and conditions as the Board of Directors may prescribe, borrow, give security, pay interest or other return, and issue notes, debentures, bonds, and other obligations and securities. 
(2)Treasury approvalAny notes, debentures, or substantially identical types of unsecured obligations of the Association evidencing money borrowed, whether general or subordinated, shall be issued upon the approval of the Secretary of the Treasury and shall have such maturities and bear such rate or rates of interest as may be determined by the Association with the approval of the Secretary of the Treasury. 
(c)Temporary Authority To Borrow From Treasury 
(1)In generalThe Secretary of the Treasury may purchase any obligations issued under subsection (b). For such purpose, the Secretary may use a public debt transaction the proceeds of the sale of any securities issued under chapter 31 of title 31, United States Code, and the purposes for which securities may be issued under such chapter are extended to include such purpose. 
(2)Limitations on amount and timingThe Secretary of the Treasury shall not at any time purchase any obligations under this subsection— 
(A)after the expiration of the 3-year period beginning upon the date of the enactment of the first appropriation Act that provides amounts for the Association pursuant to subsection (a); or 
(B)if the purchase would increase the aggregate principal amount of the outstanding holdings of obligations under this subsection by the Secretary to an amount greater than $100,000,000. 
(3)Terms and conditionsEach purchase of obligations by the Secretary of the Treasury under this subsection shall be upon terms and conditions established to yield a rate of return determined by the Secretary of the Treasury to be appropriate, taking into consideration the current average rate on outstanding marketable obligations of the United States as of the last day of the month preceding the making of the purchase. 
(4)SaleThe Secretary of the Treasury may at any time sell, upon terms and conditions and at prices determined by the Secretary, any of the obligations acquired by the Secretary under this subsection. 
(5)Treatment as public debt transactionsAll redemptions, purchases, and sales by the Secretary of the Treasury of obligations under this subsection shall be treated as public debt transactions of the United States. 
(d)Sense of Congress Regarding FinancingIt is the sense of the Congress that— 
(1)in order to facilitate the raising of capital by the Association to carry out its functions, interest on revenue bonds of the Association should be treated under Federal law as exempt from Federal taxation; 
(2)operating funds for housing provided by the Association should be derived wholly from the monthly payments made by, or on behalf of, residents of the cooperative housing of the Association; and 
(3)the Association should use its tax-exempt, nonprofit status to obtain funding and resources for its activities from foundations, State and local governments, land trusts, and other sources of income made available to such organizations. 
236.Relationship with other programs 
(a)Community Reinvestment Act CreditIn assessing and taking into account, under section 804(a) of the Community Reinvestment Act of 1977 (12 U.S.C. 2903(a)), the record of any regulation financial institution, the appropriate Federal financial supervisory agency (as defined in section 803(1) of such Act) may consider as a factor investments in mutual housing supported by the Association in determining whether the institution is meeting the credit needs of its community for purposes of such section 804(a). 
(b)HUD Mortgagee ProgramsThe Secretary of Housing and Urban Development shall treat the Association as an eligible mortgagee for purposes of participation in all single family and multifamily mortgage insurance programs under the National Housing Act (12 U.S.C. 1701 et seq.), except that such participation shall be subject to the authority of the Mortgagee Review Board under section 202 of such Act (12 U.S.C. 1708). 
(c)Community Development Financial InstitutionsThe Association shall, in providing mutual housing in accordance and carrying out its functions and responsibilities under this subtitle, utilize and work with community development financial institutions (as such term is defined in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702)) to the maximum extent practicable. 
(d)Fannie MaeSection 302(b) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)) is amended by adding at the end the following new paragraph: 
 
(7)The corporation may purchase, service, sell lend on the security of, and otherwise deal in loans or advances of credit secured by any first or subsequent mortgage or other lien on mutual housing that is owned or leased by the Federal Homeownership Mutual Mortgage Association. Such mortgages shall meet any purchase standards otherwise established by the corporation pursuant to section 304(a). 
(e)Freddie MacSection 305(a) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)) is amended by adding at the end the following new paragraph: 
 
(6)The Corporation may purchase, service, sell lend on the security of, and otherwise deal in loans or advances of credit secured by any first or subsequent mortgage or other lien on mutual housing that is owned or leased by the Federal Homeownership Mutual Mortgage Association. Such mortgages shall meet any purchase standards otherwise established by the Corporation pursuant to paragraph (1).. 
(f)Ginnie MaeThe first sentence of section 306(g)(1) of the National Housing Act (12 U.S.C. 1721(g)(1)) is amended by inserting before the period at the end the following: ; or a trust or pool or composed of mortgages on mutual housing that is owned or leased by the Federal Homeownership Mutual Mortgage Association. 
(g)Revenue Bonds and Tax Credits 
(1)Mutual housing bonds treated as qualified mortgage bondsAny bond which is issued as part of an issue by a State or political subdivision thereof for the purpose of providing mutual housing developed by the Association to members of a limited equity cooperative shall be treated as a qualified mortgage bond for purposes of section 143 of the Internal Revenue Code of 1986 (relating to qualified mortgage bonds). For purposes of the preceding sentence, section 143(d) of such Code shall be applied by substituting 80 percent for 95 percent. 
(2)Rehabilitation creditFor purposes of section 47 of the Internal Revenue Code of 1986 (relating to rehabilitation credit), mutual housing supported, developed, or held by the Association shall be treated as residential rental property. 
(3)Credit may be transferredNothing in any law or rule of law shall be construed to limit the transferability of the credit allowed to the Association by sections 42 and 47 of the Internal Revenue Code of 1986 (relating to low-income housing credit and rehabilitation credit) through sale and repurchase agreements. 
(h)CDBG and HOMENotwithstanding any other provision of law— 
(1)mutual housing owned or leased by the Association or any affiliate of the Association that is formed for the purpose of owning or leasing mutual housing shall be considered affordable housing for purposes of the HOME Investment Partnerships Act; and 
(2)the provision of assistance for the development of such mutual housing shall be considered an activity eligible for assistance under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.). 
(i)Section 8 Homeownership ProgramNotwithstanding any other provision of law, homeownership assistance under section 8(y) of the United States Housing Act of 1937 (42 U.S.C. 1437f(y)) may be used in connection with fulfilling the financial obligations for membership in a mutual housing association operating housing owned or leased by the Association and for residence in housing of such association, in the manner that such assistance is made available under such section for ownership in a housing cooperative. Such use shall include use of assistance amounts to provide a deposit with the Association, on behalf of such a resident, in an amount not exceeding three months carrying charges, which shall be held by the Association and used at the request of the resident and the approval of the Secretary upon financial hardship to the resident, and if not so used shall be recovered by the Secretary upon termination of the membership of the resident in the Association. 
(j)Supportive Housing 
(1)Partnering authorityMutual housing owned or leased by the Association may be developed as— 
(A)supportive housing for the elderly eligible for assistance under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q); or 
(B)supportive housing for persons with disabilities eligible for assistance under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013).The Association may enter into such agreements with sponsors of such housing as may be necessary to develop such mutual housing. 
(2)Membership feesNotwithstanding section 202(i) of the Housing Act of 1959 (12 U.S.C. 1701q(i)), section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(i)), and the regulations issued under subtitle C of title VI of the Housing and Community Development Act of 1992 (42 U.S.C. 13601 et seq.), the Association may require residents of such supportive housing owned or leased by the Association to pay a one-time membership fee not to exceed $500, as such fee may be increased to account for inflation according to such index as the Board of Directors may provide, to become a member of the Association. 
237.Oversight 
(a)HUDThe Association shall submit to the Secretary of Housing and Urban Development and the Congress— 
(1)on an annual basis, a report describing— 
(A)the mutual housing activities of the Association; and 
(B)the financial condition and operations of the Association; and 
(2)such other reports as the Secretary may require. 
(b)TreasuryDuring the period set forth in section 235(c)(2)(A), the Association shall submit to the Secretary of the Treasury, on an annual basis, a report regarding the financial condition and operations of the Association, including any borrowing activities of the Association, that contains such information as the Secretary may require. 
(c)Audit of Financial Statements 
(1)RequirementThe Association shall have an annual independent audit made of its financial statements by an independent public accountant in accordance with generally accepted auditing standards. The Association shall submit the audit to the Secretary of Housing and Urban Development. 
(2)ContentsIn conducting an audit under this subsection, the independent public accountant shall determine and report on whether the financial statements of the Association are presented fairly in accordance with generally accepted accounting principles. 
(d)GAO Audit Authority 
(1)In generalThe programs, activities, receipts, expenditures, and financial transactions of the Association shall be subject to audit by the Comptroller General of the United States under such rules and regulations as may be prescribed by the Comptroller General. The representatives of the General Accounting Office shall have access to all books, accounts, financial records, reports, files and all other papers, things, or property belonging to or in use by the Association and necessary to facilitate the audit, and they shall be afforded full facilities for verifying transactions with the balances or securities held by depositaries, fiscal agents, and custodians. A report on each such audit shall be made by the Comptroller General to the Congress. The Association shall reimburse the General Accounting Office for the full cost of any such audit as billed therefor by the Comptroller General. 
(2)Access to audit informationTo carry out this subsection, the representatives of the General Accounting Office shall have access, upon request to the Association or any auditor for an audit of the Association under subsection (c), to any books, accounts, financial records, reports, files, or other papers, things, or property belonging to or in use by the Association and used in any such audit and to any papers, records, files, and reports of the auditor used in such an audit. 
238.Protection of name 
(a)NameExcept as expressly authorized by statute of the United States, no individual or organization (except the Association) may use the term Federal Homelessness to Housing Mutual Mortgage Association, Hollie Mae, or any combination of words including Federal and Homelessness to Housing and Mutual and Mortgage, as a name or part thereof under which any individual or organization does any business, but this subsection shall not make unlawful the use of any name under which business is being done on the date of the enactment of this Act. 
(b)Signs and insigneNo individual or organization shall use or display— 
(1)any sign, device, or insigne prescribed or approved by the Association for use or display by the Association, 
(2)any copy, reproduction, or colorable imitation of any such signs, device, or insigne, or 
(3)any sign, device, or insigne reasonably calculated to convey the impression that it is a sign, device, or insigne used by the Association or prescribed or approved by the Association,contrary to regulations of the Association prohibiting, or limiting or restricting, such use or display by such individual or organization. 
(c)PenaltiesAn individual or organization violating this section shall for each violation be punished by a fine of not more than $10,000. An officer or member of an organization participating or knowingly acquiescing in any violation of this section shall be punished by a fine of not more than $5,000 or imprisonment for not more than one year, or both 
239.DefinitionsFor purposes of this subtitle, the following definitions shall apply: 
(1)AssociationThe term Association means the Federal Homelessness to Housing Mutual Mortgage Association. 
(2)Board of directorsThe term Board of Directors means the Board of Directors of the Association. 
240.Territorial applicabilityNotwithstanding any other law, the Association may carry out mutual housing activities within the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, and any other territory or possession of the United States. 
CUse of Federal Surplus Property to Assist the Homeless 
271.Use of Federal surplus property to assist the homelessSection 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411) is amended— 
(1)in subsection (a), by inserting before the period at the end of the first sentence the following: properties in the single-family inventory of the Department of Housing and Urban Development, or real properties that are in the custody of the United States as a result of civil or criminal forfeiture proceedings under the Federal Food, Drug, and Cosmetic Act; 
(2)in subsection (f), by inserting after paragraph (4) the following new paragraph: 
 
(5)The uses to assist the homeless for which property may be made available under this section shall include permanent housing for the homeless.; 
(3)in subsection (i)— 
(A)in paragraph (4), by striking and at the end; 
(B)in paragraph (5), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph: 
 
(6)the term ‘permanent housing” means housing that may be occupied for a period of unlimited duration.; and 
(4)by adding at the end the following new subsection: 
 
(j)NotificationThe Secretary of Housing and Urban Development, the Secretary of Health and Human Services, and the Director of the Interagency Council on the Homeless shall undertake activities necessary to ensure that representatives of the homeless are notified of properties available in their localities pursuant to this title and of procedures for applying for such properties.. 
IIIHOMELESS INTERVENTION AND PREVENTION 
301.Preservation of public housing dwelling units under hope VI 
(a)PurposesSection 24(a)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437v(a)) is amended by inserting before the semicolon at the end the following: , while retaining or increasing the overall number of dwelling units available to low-income families. 
(b)Prohibition of Net Loss of Dwelling UnitsSection 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v) is amended— 
(1)by redesignating subsections (h) through (o) as subsections (j) through (q), respectively; and 
(2)by inserting after subsection (g) the following new subsection: 
 
(h)Prohibition of Net Loss of Dwelling UnitsThe Secretary may not approve an application for a grant under this section unless the application provides— 
(1)for the provision of at least one additional decent, safe, and sanitary public housing dwelling unit for each public housing dwelling unit demolished or disposed of under the application, which additional dwelling units shall be reserved for occupancy by low-income families and located within the jurisdiction of the applicant; and 
(2)that the total number of bedrooms in additional public housing dwelling units provided pursuant to paragraph (1) is equal to or exceeds the total number of bedrooms in dwelling units demolished or disposed of under the application.. 
302.Right to new units of individuals and families displaced by hope VI projects 
(a)PurposesSection 24(a) of the United States Housing Act of 1937 (42 U.S.C. 1437v(a)) is amended— 
(1)in paragraph (3), by striking and at the end; 
(2)by redesignating paragraph (4) as paragraph (5); and 
(3)by inserting after paragraph (3) the following new paragraph: 
 
(4)providing individuals and families previously residing in public housing replaced pursuant to this section with the right to occupancy in a new replacement dwelling unit; and. 
(b)Right of Residents To Occupy New Dwelling UnitsSection 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v) is amended by inserting after subsection (h) (as added section 301 of this Act) the following new subsection: 
 
(i)Right of Previous Residents To Occupy New Dwelling UnitsThe Secretary may not approve an application for a grant under this section unless the application provides that each family displaced from a public housing dwelling unit that is demolished or disposed of under the application, or otherwise displaced by revitalization activities under the application, will be offered first occupancy in a public housing or other subsidized dwelling unit of appropriate size constructed, acquired, or rehabilitated under the application.. 
303.Policies regarding homeless individuals and families in federally funded facilities 
(a)Maintaining Family Units in Overnight SheltersA federally funded facility that provides shelter to homeless individuals on an emergency or temporary basis may not establish or continue in effect any policy regarding admission to the facility that has the effect of denying admission to a member of a family or household unit that is seeking admission as a family or unit, except that the prohibition under this subsection shall not apply with respect to admissions policies for the prevention of domestic violence. 
(b)Discharge Requirements by Residential Care, Treatment, Custody, and Foster Care FacilitiesA federally funded residential care facility shall, in discharging each individual provided services at the facility, ensure that upon such discharge— 
(1)there is available to such individual a suitable residential setting such that the individual will not be homeless upon such discharge, except that this paragraph may not be construed to authorize a facility to hold an individual in the facility without the consent of the individual; 
(2)such individual is provided assistance appropriate to ensure that the individual obtains all Federal, State, and local entitlements, services, and benefits (including medical, income, food, and housing benefits) for which such individual is eligible; and 
(3)such individual has been issued a social security number and has in his or her possession a State-issued driver’s license or other identification card. 
(c)DefinitionsFor purposes of this section, the following definitions shall apply: 
(1)Federally fundedThe term federally funded means, with respect to a facility, that the facility receives financial assistance, directly or indirectly, from any agency or office of the Federal Government, including any loan, grant, subsidy, guarantee, mortgage insurance, or other financial assistance. 
(2)Residential care facilityThe term residential care facility means a facility that provides care or treatment (including medical, mental health, and drug or alcohol abuse care or treatment) or custody in a residential setting. Such term includes a hospital (to the extent residential care is provided therein), nursing home, intermediate care facility, board and care home, assisted living facility, congregate care facility, and foster care facility. 
(d)RegulationsThe Secretary of Housing and Urban Development shall issue final regulations to carry out this section not later than 12 months after the date of the enactment of this Act. 
304.Establishment of Emergency Rent Relief Fund 
(a)Grant ProgramThe Secretary of Housing and Urban Development shall, to the extent approved in appropriation Acts, contract to make, and make, grants available to non-profit organizations or local or State governmental units for the purpose of providing emergency rent relief payments to landlords on behalf of tenants who face eviction due to temporary financial difficulties. 
(b)Rental Assistance Payments 
(1)Authority of non-profits or local or State governmental units to make rent payments to landlords on behalf of certain tenantsAny non-profit organization or local or State governmental unit which receives any grant under subsection (a) shall use such grant to make emergency rent relief payments in accordance with paragraph (2), to landlords on behalf of tenants who meet the requirements of subsection (c) and who apply for such assistance. 
(2)Authority of non-profits or local or state governmental units to determine paymentsNon-profit organizations or local or state governmental units may determine the amounts necessary to be paid to any landlord under paragraph (1) on behalf of any tenant, beyond the amounts, if any, that the tenant is able to contribute toward rent payments, subject to the following conditions and limitations: 
(A)Maximum of total rent dueThe total amount of any payment shall not exceed the total amount of rent due the landlord from the tenant. 
(B)Initial payment not to exceed 3 months rentThe initial payment may include an amount necessary to make the payments of such rent current, except that such amount may not exceed an amount equal to 3 monthly rent payments of the tenant. 
(C)Minimum amount to be paidPayments are to be designed to ensure that the total monthly housing expense of the tenant does not exceed 30 percent of the monthly net income of the tenant. 
(D)Maximum of 18 consecutive monthly paymentsPayments are not to be made for a continuous period of more than 18 months. 
(E)Maximum of 36 monthly payments overallPayments are not to be made for an aggregate of more than 36 months. 
(F)Termination of paymentsPayments are to be terminated when the non-profit organization or local or State governmental unit determines that changes in the financial circumstances of such tenant render such payments no longer necessary to prevent eviction of the tenant. 
(3)Expeditious processing of applicationsAny non-profit organization or local or State governmental unit which receives any grant under subsection (a) shall, within 30 days after the receipt of any application for rental assistance under subsection (b), notify the tenant and landlord involved of its determination to approve or disapprove the application. 
(4)Acceptance of rental assistance payment by landlord is a waiver of claims against tenant for nonpayment of rentAny landlord who accepts any payment of assistance under paragraph (1) waives the right to institute or continue eviction proceedings that are based on a claim of nonpayment of rent for any period before the date of the payment. 
(5)Repayment of assistance by tenants 
(A)In generalPayments made under paragraph (1) on behalf of any tenant shall be repayable to the Secretary by the tenant on terms and conditions prescribed by the Secretary. 
(B)Maximum amountAny non-profit organization or local or State governmental unit which receives any grant under subsection (a) shall ensure that the monthly repayment amount for any tenant making repayments under subparagraph (A) is calculated so that the sum of the monthly repayment amount and the total monthly housing expense of the tenant is at most 50 percent of the monthly net income of the tenant, except that the Secretary may waive this limitation on a case-by-case basis. 
(6)Deposit in emergency rent relief fundAmounts received by the Secretary from any non-profit organization or local or State governmental unit as repayments under paragraph (5) or as interest on assistance payments made under paragraph (1), shall be deposited in the account of the non-profit or local or State governmental unit in the Emergency Rent Relief Fund established in subsection (g). 
(7)Monitoring of tenant’s ability to payThe Secretary shall establish procedures for any tenant on whose behalf payments are made under paragraph (1), and any tenant who is to make repayments under paragraph (5), to inform the non-profit organization or local or State governmental unit making such payments, or receiving such repayments, of any significant increase or decrease in the income of the tenant. 
(8)Periodic review of tenant’s financial circumstancesThe Secretary shall establish procedures to be followed by non-profit organizations or local or State governmental units for reviewing, not less frequently than annually, the financial circumstances of any tenant on whose behalf payments are to be made under paragraph (1), and any tenant who is to make repayments under paragraph (5), to determine whether such payments or repayments should be adjusted or terminated. 
(c)Eligibility for AssistanceAny non-profit organization or local or State governmental unit which receives any grant under subsection (a) may make rental assistance payments under subsection (b) to any landlord on behalf of any tenant if it has determined that all of the following requirements have been met: 
(1)Landlord has notified tenant of intent to evict tenant for nonpayment of rentThe landlord has notified the tenant that the landlord intends to evict the tenant for nonpayment of rent. 
(2)Principal residenceThe rental property involved is the principal residence of the tenant. 
(3)Rent does not exceed median rent for similar units in area recently rentedThe monthly rent payable by the tenant does not exceed the amount equal to the median rent paid for rental units of the same size by tenants who moved into or within the area in which the non-profit or local or State governmental unit is located during the most recently completed period of at most 12 months for which such data is available. 
(4)Rent is delinquent due to events outside control of tenantEvents outside the control of the tenant have rendered the tenant unable to— 
(A)correct a rent payment delinquency within a reasonable time; and 
(B)resume full rent payments. 
(5)Payment is necessary to prevent evictionThe payment is necessary to prevent eviction of the tenant. 
(6)Payments will probably be temporaryThere is a reasonable likelihood that the tenant will resume full rent payments— 
(A)within 18 months after the beginning of the period for which payments under subsection (b) are to be provided; or 
(B)on termination of assistance under such subsection. 
(7)Tenant is likely to repayThe tenant is likely to repay the amounts paid on behalf of the tenant by the non-profit or local or State governmental unit. 
(d)Submission of Application Stays Eviction Proceedings Until Disapproval of ApplicationThe submission of an application for assistance under subsection (b) by any tenant who meets the requirements of subsection (c)(2), after eviction proceedings have begun shall automatically stay the proceedings until receipt of notification of disapproval of such application. 
(e)Allocation of Grants 
(1)Allocation formulaThe Secretary shall allocate the amounts to be made available under subsection (a) so that the aggregate amount allocated to non-profit organizations or local or State governmental units in any State shall be equal to the sum of— 
(A) 
(i)the ratio of the number of unemployed persons in the State to the number of unemployed persons in the United States, multiplied by— 
(ii)1/2 of the amount appropriated under the authority established in this section; and 
(B) 
(i)the ratio of the population of the State to the population of the United States, multiplied by— 
(ii)1/2 of the amount so appropriated. 
(2)Application for grantsApplications for grants under subsection (a) shall be made by non-profit organizations or local or State governmental units in such form, and according to such procedures, as the Secretary shall prescribe. 
(3)Rules for consideration of applicationsIn considering applications for grants under subsection (a), the Secretary shall take into account— 
(A)the degree of demonstrated need in the non-profit organization or local or State governmental unit; 
(B)the capacity of the non-profit organization or local or State governmental unit to administer the program of assistance under this section. 
(4)Processing of applicationsThe Secretary shall process applications for grants under subsection (a) as expeditiously as possible, and shall make such grants within 90 days after the effective date of the regulations issued by the Secretary under subsection (f). 
(f)RegulationsWithin 90 days after the date of the enactment of this Act, the Secretary shall issue such regulations as may be necessary to carry out this section. 
(g)Emergency Rent Relief Fund 
(1)EstablishmentThere is hereby established in the Treasury of the United States a revolving fund, to be known as the Emergency Rent Relief Fund. 
(2)Composition of fundThe Fund shall consist of— 
(A)any amount approved in appropriation Acts for purposes of carrying out this section; 
(B)any amount received by the Secretary as repayment for payments made under subsection (b); and 
(C)any amount received by the Secretary from investments made under paragraph (4). 
(3)Availability of fundsAmounts in the Fund by reason of subsection (b)(6) or by reason of investments made under paragraph (4), shall be available, to the extent provided in appropriation Acts, to the Secretary to make grants to non-profit organizations or local or State governmental units— 
(A)for the making of emergency rent relief payments to landlords on behalf of tenants under subsection (b); and 
(B)for the administrative expenses associated with the making of such payments. 
(4)Investment of surplus fundsAny amount in any account of the Fund determined by the Secretary to be more than the amount required to be in such account to carry out this section shall be invested by the Secretary in obligations of, or guaranteed as to both principal and interest by, the United States or any agency of the United States. 
(h)Report to CongressWithin 60 days after the date of the enactment of this Act, and not less frequently than every 90 days thereafter, the Secretary shall submit to the Congress a report on— 
(1)the then current rate of rent payment delinquencies and evictions in the rental housing market areas of the United States of immediate concern if the purposes of this section are to be achieved; 
(2)the extent of, and prospect for continuance of, voluntary forbearance from the eviction of tenants by landlords in such housing market areas; 
(3)actions taken by government agencies to encourage such forbearance; and 
(4)actions taken and actions likely to be taken with respect to making assistance under this section available to alleviate hardships resulting from any serious rates of delinquencies and evictions. 
(i)DefinitionsAs used in this section: 
(1)FundThe term Fund means the Emergency Rent Relief Fund established in subsection (g). 
(2)Local governmental unitThe term local governmental unit means any borough, city, county, parish, town, township, village, or other general purpose political subdivision of a State. 
(3)Monthly net income of the tenantThe term monthly net income of the tenant means the monthly gross income of the tenant, less any Federal, State, or local income or employment taxes due with respect to such income. 
(4)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. 
(5)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific Islands, and any other territory or possession of the United States. 
(6)Total monthly housing expense of the tenantThe term total monthly housing expense of the tenant means the sum of— 
(A)the monthly rent payment due by the tenant; and 
(B)the monthly utility costs of the tenant with respect to the tenant’s dwelling unit. 
(j)Authorization of AppropriationsTo carry out this section, there is authorized to be appropriated such sums as necessary for fiscal years 2007, 2008, 2009, 2010, and 2011. Any amount so appropriated shall be deposited in the Fund and shall remain available until expended. 
(k)Borrowing AuthorityTo carry out the purposes of this section, the Secretary of Housing and Urban Development may issue to the Secretary of the Treasury notes or other obligations to the extent approved in appropriation Acts, in such forms and denominations, bearing such maturities, and subject to such terms and conditions as may be prescribed by the Secretary of the Treasury. Such notes or other obligations shall bear interest at a rate determined by the Secretary of the Treasury, taking into consideration the average interest rate on all interest bearing obligations of the United States then forming a part of the public debt, computed at the end of the fiscal year next preceding the date on which the loan is made. The Secretary of the Treasury shall purchase any notes and obligations issued hereunder and for that purpose the Secretary of the Treasury may use as a public debt transaction the proceeds from the sale of any securities issued under chapter 31 of title 31, United States Code; and the purposes for which securities may be issued under such chapter are extended to include any purchase of such notes or other obligations. The Secretary of the Treasury may at any time sell any of the notes or other obligations acquired by the Secretary of the Treasury under this section. All redemptions, purchases and sales by the Secretary of the Treasury of such notes or other obligations shall be treated as public debt transactions of the United States. The Secretary of Housing and Urban Development may not issue notes or other obligations to the Secretary of the Treasury pursuant to this section except as approved in appropriation Acts. 
305.Income exemptions 
(a)Work Performed in Public Housing 
(1)Exemption from income under hud programsSection 3(b)(5)(A) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(5)(A)) is amended by adding at the end the following new clause: 
 
(viii)Work performed in public housingThe amount of any earned income of any member of the family for work performed for the public housing agency at a location owned by the agency.. 
(2)Exemption from income under other federal programsNotwithstanding any other provision of law, the amount of any earned income of any member of the family residing in public housing (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)) for work performed for the public housing agency that administers such housing at a location owned by the agency may not be considered as income or a resource for the purpose of determining eligibility for, or the amount of the benefits or services to be provided under, any Federal or federally assisted program that provides benefits or services based in whole or in part, on need. 
(b)Child Support PaymentsClause (v) of section 3(b)(5)(A) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(5)(A)(v)) is amended to read as follows: 
 
(v)Child support payments50 percent of the amount of any payment made by a member of the family for the support and maintenance of any child who does not reside in the household.. 
306.Post office box and general delivery service for persons with no fixed addressSection 404 of title 39, United States Code, is amended by adding at the end the following: 
 
(c)In an effort to assist persons with no fixed address— 
(1)a homeless person’s application for post office box service may be approved if the applicant— 
(A)is personally known to the postmaster or clerk; 
(B)submits proper identification, such as (i) a valid driver’s license or other credential showing the applicant’s signature and a serial number, or (ii) other indicia that can be traced to the bearer; or 
(C)provides a verifiable point of contact, such as a place of employment, shelter, charitable institution, or social service office; or 
(2)a homeless person may receive indefinite general delivery service, as provided under regulations or other standards of the United States Postal Service, if such person— 
(A)is unable to meet the conditions under paragraph (1); 
(B)meets the conditions under paragraph (1), but opts for service under this paragraph because the service described in paragraph (1) is not available; or 
(C)otherwise opts for service under this paragraph instead of the service described in paragraph (1).. 
307.Temporary ex-offender low-income housing credit 
(a)In GeneralSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
45N.Ex-offender low-income housing credit 
(a)In GeneralFor purposes of section 38, the amount of the ex-offender low-income housing credit determined under this section for any taxable year in the credit period shall be an amount equal to— 
(1)the applicable percentage of 
(2)the qualified basis of each qualified ex-offender residential building. 
(b)Applicable PercentageIn the case of any qualified ex-offender residential building, the term applicable percentage has the meaning given such term in section 42(b)(2) with respect to qualified low-income buildings, except that, for the purposes of this subsection, the percentages prescribed by the Secretary under section 42(b)(2)(B) shall yield amounts of credit which have a present value equal to 70 percent of the qualified basis of any qualified ex-offender residential building. 
(c)Qualified Basis 
(1)In generalFor purposes of subsection (a) and except as otherwise provided in this subsection, the term qualified basis means the adjusted basis of a qualified ex-offender residential building as of the close of the 1st taxable year of the credit period. 
(2)Qualified basis to include portion of building used to provide ex-offender support servicesThe qualified basis of any qualified ex-offender residential building for any taxable year shall be increased by the lesser of— 
(A)so much of the qualified basis of such building as is used throughout the year to provide ex-offender support services, or 
(B)20 percent of the qualified basis of such building (determined without regard to this paragraph). 
(3)Special rulesRules similar to the rules of paragraphs (4), (5) (other than subparagraph (A) thereof), and (7) of section 42(d) shall apply in determining the adjusted basis of any qualified ex-offender residential building. 
(d)Rehabilitation ExpendituresRules similar to the rules of section 42(e) shall apply in determining the treatment of rehabilitation expenditures paid or incurred by the taxpayer with respect to a qualified ex-offender residential building. 
(e)Credit PeriodFor purposes of this section, rules similar to the rules of section 42(f) shall apply in determining the credit period with respect to any qualified ex-offender residential building. 
(f)Qualified Ex-Offender Residential BuildingFor purposes of this section, the term qualified ex-offender residential building means any building which, at all times during the compliance period, meets the following requirements: 
(1)Single occupancy ex-offender residential unitsEach residential unit in such building may be made available for occupancy to not more than 1 individual. Such individual must be an ex-offender who— 
(A)meets the residency requirements under subsection (g); 
(B)has failed to meet such requirements for fewer than 14 days; or 
(C)is in the process of being evicted from such building for failing to meet such requirements.A building shall not be determined to fail to satisfy the requirements of this paragraph solely because some or all of the residential units in such building are single room occupancy (as defined in section (8)(n) of the United States Housing Act of 1937 (42 U.S.C. 1437f(n))). 
(2)Self-sufficiency centers for ex-offendersThe building shall include a self-sufficiency center for ex-offenders that— 
(A)is specifically designed to accommodate, and reserved for, the provision of ex-offender support services to residents of the facility and other ex-offenders; 
(B)is made available for rental by providers of such services at a rate determined by the owner of the facility; and 
(C)provides an array of such services sufficient to meet a significant portion of the needs of ex-offenders for ex-offender support services. 
(3)Rent limitationsThe portion of the monthly rent payable by the occupant of each unit in the building may not exceed 30 percent of the adjusted monthly income (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)) of the occupant. 
(g)Residency Requirements 
(1)In generalAn ex-offender meets the residency requirements for a qualified ex-offender residential building if such ex-offender— 
(A)has a low income; 
(B)is participating in an ex-offender support services program as described in paragraph (3)(B); 
(C)has not been prohibited from residency under paragraph (4); and 
(D)commences occupancy of a unit in a qualified ex-offender residential building on a date that is not later than— 
(i)in the case of an ex-offender who has been discharged from prison, jail, a half-way house, or any other correctional facility, 12 months after such discharge; or 
(ii)in the case of any ex-offender whose sentence did not include confinement to a correctional facility, 12 months after the date of the ex-offender’s conviction. 
(2)Low-incomeFor purposes of this section, an ex-offender is considered to have a low income if, at the commencement of the ex-offender’s occupancy of a residential unit, the income (if any) of the ex-offender does not exceed 60 percent of area median gross income (as determined consistent with section 8 of the United States Housing Act of 1937). 
(3)Participation in ex-offender support services program 
(A)ProgramFor purposes of this section, an ex-offender support services program is a program for the provision of specific ex-offender support services for an ex-offender that— 
(i)is created and managed by a coordinating individual or entity having education, training, and experience with ex-offenders and their support services needs; 
(ii)is specifically designed to meet the needs of the particular ex-offender for ex-offender support services; 
(iii)sets forth a specific duration over which the ex-offender support services are to be provided and goals by which to assess the progress of the ex-offender; and 
(iv)provides for continual oversight to monitor the progress and needs of the ex-offender and to ensure that the ex-offender is being provided the appropriate ex-offender support services and is complying with the requirements of the program. 
(B)ParticipationFor purposes of this section, an ex-offender is considered to be participating in an ex-offender support services program if the ex-offender— 
(i)has entered into a written agreement with the coordinator for the program that— 
(I)sets forth the ex-offender support services that are appropriate for, and will be made available to, the ex-offender and the duration of the program for the ex-offender; and 
(II)provides that the ex-offender’s continued attendance at scheduled program meetings and events and obtaining of program services are a condition of the ex-offender’s continued residency in the facility; and 
(ii)is not in default with regard to the ex-offender’s obligations under such agreement. 
(C)Ex-offender support servicesFor purposes of this section, the term ex-offender support services means services that assist ex-offenders to develop skills necessary for life outside of the environment of a correctional institution, and includes— 
(i)job training; 
(ii)employment counseling and placement; 
(iii)entrepreneurial training; 
(iv)financial management training; 
(v)homeownership and rental counseling; 
(vi)drug and alcohol abuse counseling; 
(vii)self-esteem and peer development assistance; 
(viii)anger management counseling; 
(ix)health care services, including mental health services and behavioral counseling; 
(x)probation services; 
(xi)family and crisis management counseling; and 
(xii)general educational assistance and counseling. 
(4)Limitation on term of residencyAn ex-offender may not reside in an ex-offender residential facility at any time after the expiration of the 2-year period beginning upon the commencement of the ex-offender’s occupancy in the ex-offender residential facility. 
(h)Ex-OffenderFor purposes of this section, the term ex-offender means any individual who has been convicted of a felony under State or Federal law. 
(i)Allocation and Determination of Credit 
(1)In generalExcept as otherwise provided in this subsection, rules similar to the rules of section 42(h) (other than subparagraphs (E) and (F) of paragraph (1) thereof) shall apply with respect to allocating and determining any credit under this section. 
(2)State housing credit ceilingFor purposes of this section: 
(A)In generalThe State housing credit ceiling shall be calculated by substituting the amount determined under section 42(h)(3)(C)(ii) with the greater of— 
(i)$85,000,000 multiplied by the State ratio, or 
(ii)$500,000. 
(B)TerminationThe State housing credit ceiling applicable to any State for any calendar year beginning after December 31, 2010, shall be zero. 
(C)State ratioThe State ratio for any State is equal to— 
(i)the reported number of sentenced prisoners released from State or Federal jurisdiction in such State during the most recent year for which information is available, divided by 
(ii)the reported number of sentenced prisoners released from State or Federal jurisdiction in the United States during the most recent year for which information is available. 
(D)Reported number of sentenced prisonersThe reported number of sentenced prisoners is the number of such prisoners reported to the Attorney General by the National Prison Statistics Program. 
(3)Involvement of qualified non-profit organizationsFor purposes of this section, section 42(h)(5)(A) shall be applied by substituting 0 for 90. 
(j)Recapture of CreditRules similar to the rules of subsections (i)(1) and (j) of section 42 shall apply for purposes of this section. 
(k)Application of At-Risk RulesRules similar to the rules of section 42(k) shall apply for purposes of this section. 
(l)Certification and Other Reports to SecretarySubject to such regulations as the Secretary may prescribe, rules similar to the rules of section 42(l) shall apply for purposes of this section. 
(m)Responsibilities of the Secretary and Housing Credit AgenciesRules similar to the rules of subsections (m) and (n) of section 42 shall apply for purposes of this section.. 
(b)Inclusion as Current Year Business CreditSection 38(b) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (25), by striking the period at the end of paragraph (26) and inserting , and, and by adding at the end the following new paragraph: 
 
(27)the ex-offender low-income housing credit under section 45N(a).. 
(c)Clerical AmendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Sec. 45N. Ex-offender low-income housing credit. 
(d)Effective DateThe amendments made by this section shall apply with respect to qualified ex-offender residential buildings placed in service during taxable years beginning after December 31, 2005. 
308.Escrow of tenant rent in cases of owner failure to maintain units assisted under Section 8 rental assistance programSection 8(o)(8) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(8)) is amended by adding at the end the following new subparagraph: 
 
(F)Escrow of tenant rent in cases of owner failure to maintain unitEach housing assistance payment contract under this subsection shall provide as follows: 
(i)RequirementIn any case in which a public housing agency suspends assistance payments under this subsection with respect to a dwelling unit because of a failure on the part of the owner of the unit to maintain the unit in compliance with the housing quality standards established pursuant to this paragraph, the agency shall— 
(I)require the tenant to suspend payment to the owner of the tenant’s monthly contribution toward rent and require the tenant to pay such amount into an escrow account established by the agency; and 
(II)notify the tenant and the owner of the failure to maintain the unit in compliance with such housing quality standards and of the actions required under this subparagraph. 
(ii)Correction of noncomplianceIf the owner corrects the noncompliance within the period of time established by the agency for such purpose, the public housing agency shall release to the owner any tenant payments toward rent deposited in the escrow account. 
(iii)Failure to correct noncomplianceIf the owner fails to correct the noncompliance within the period of time established by the agency and the tenant moves from the dwelling unit because of such noncompliance, the public housing agency shall make the any tenant payments toward rent that are deposited in the escrow account available on behalf of the tenant upon such move for costs of the move and for rental of a new dwelling unit.. 
309.Sense of Congress regarding local ordinances that disadvantage homeless personsIt is the sense of the Congress that units of general local government that receive grants under the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) or the HOME investments partnerships program under the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.)— 
(1)should not pass ordinances or fund projects— 
(A)that have a disparate impact on homeless persons or that punish homeless persons for carrying out life-sustaining practices in public spaces when no alternative public spaces are available; or 
(B)relating to curfews or runaways and that result in homeless youths being adjudicated as delinquent; and 
(2)should not pass zoning ordinances or make zoning decisions that have the effect of preventing the siting of facilities designed to serve homeless persons. 
IVASSISTANCE UNDER MCKINNEY-VENTO HOMELESS ASSISTANCE ACT 
401.Congressional purposesThe purposes of this title are— 
(1)to consolidate the separate homeless assistance programs carried out under title IV of the McKinney-Vento Homeless Assistance Act (consisting of the supportive housing program and related innovative programs, the safe havens program, the section 8 assistance program for single-room occupancy dwellings, the shelter plus care program, and the rural homeless housing assistance program) into a single program with specific eligible activities; and 
(2)codify in Federal law the continuum of care planning process as a required and integral local function necessary to generate the local strategies for ending homelessness. 
402.Definition of homeless individualSection 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302) is amended— 
(1)by striking subsection (a) and inserting the following new subsection: 
 
(a)In GeneralFor purposes of this Act, the terms homeless, homeless individual, and homeless person— 
(1)mean an individual who lacks a fixed, regular, and adequate nighttime residence; and 
(2)include— 
(A)an individual who— 
(i)is sharing the housing of other persons due to loss of housing, economic hardship, or a similar reason; 
(ii)is living in a motel, hotel, trailer park, or camping ground due to the lack of alternative adequate accommodations; 
(iii)is living in an emergency or transitional shelter; 
(iv)is abandoned in a hospital; or 
(v)is awaiting foster care placement; 
(B)an individual who has a primary nighttime residence that is a public or private place not designed for or ordinarily used as a regular sleeping accommodation for human beings; 
(C)an individual who is living in a car, park, public space, abandoned building, substandard housing, bus or train station, or similar setting; and 
(D)migratory children (as such term is defined in section 1309 of the Elementary and Secondary Education Act of 1965 ) who qualify as homeless for the purposes of this Act because the children are living in circumstances described in any of subparagraphs (A) through (C).; and 
(2)in subsection (c)— 
(A)by striking or otherwise detained; and 
(B)by inserting after the period at the end the following: Such term includes individuals who have been released from prison on parole. 
AHousing Assistance General Provisions 
411.DefinitionsSubtitle A of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361 et seq.) is amended— 
(1)by striking the subtitle heading and inserting the following: 
 
AGeneral Provisions; 
(2)by redesignating sections 401 and 402 (42 U.S.C. 11361, 11362) as sections 403 and 406, respectively; and 
(3)by inserting before section 403 (as so redesignated by paragraph (2) of this section) the following new section: 
 
401.DefinitionsFor purposes of this title: 
(1)Collaborative applicantThe term collaborative applicant means— 
(A)an entity, which may or may not be a Board, that serves as the applicant for project sponsors who jointly submit a single application for a grant under subtitle C with the approval of, and in accordance with the collaborative process established by, a Board, and, if awarded such grant, receives such grant directly from the Secretary; or 
(B)an individual project sponsor who is an eligible entity under subtitle C and submits an application for a grant under subtitle C, with the approval of, and in accordance with the collaborative process established by, a Board, and, if awarded such grant, receives such grant directly from the Secretary. 
(2)Collaborative applicationThe term collaborative application means an application for a grant under subtitle C that— 
(A)satisfies the requirements of section 422 (including containing the information described in subsections (a) and (c) of section 426); and 
(B)is submitted to a Board and then to the Secretary by a collaborative applicant. 
(3)Community boardThe term community board means a community homeless assistance planning board established in accordance with section 402. 
(4)Consolidated planThe term Consolidated Plan means a comprehensive housing affordability strategy and community development plan required in part 91 of title 24, Code of Federal Regulations. 
(5)Eligible entityThe term eligible entity means, with respect to a subtitle, a public or private entity eligible to receive directly grant amounts under that subtitle. 
(6)Geographic areaThe term geographic area means a State, metropolitan city, urban county, town, village, or other nonentitlement area, or a combination or consortia of such, in the United States, as described in section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306). 
(7)Homeless individual with a disability 
(A)In generalThe term homeless individual with a disability means an individual who is homeless, as defined in section 103, and has a disability that— 
(i) 
(I)is expected to be long-continuing or of indefinite duration; 
(II)substantially impedes the individual’s ability to live independently; 
(III)could be improved by the provision of more suitable housing conditions; and 
(IV)is a physical, mental, or emotional impairment, including an impairment caused by alcohol or drug abuse; 
(ii)is a developmental disability, as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002); or 
(iii)is the disease of acquired immunodeficiency syndrome or any condition arising from the etiologic agency for acquired immunodeficiency syndrome. 
(B)RuleNothing in clause (iii) of subparagraph (A) shall be construed to limit eligibility under clause (i) or (ii) of subparagraph (A). 
(8)Homelessness prevention activitiesThe term homelessness prevention activities means activities designed to help individuals and families avoid becoming homeless, including— 
(A)providing financial assistance to individuals and families who have received eviction notices, foreclosure notices, or notices of termination of utility services, if— 
(i)the inability of the individual or family to make the required payments is due to a sudden reduction in income; 
(ii)the assistance is necessary to avoid eviction, foreclosure, or the termination of services; and 
(iii)there is a reasonable prospect that the individual or family will be able to resume payments within a reasonable period of time; and 
(B)carrying out relocation activities (including providing security or utility deposits, rental assistance for a final month or residence at a location, assistance with moving costs, or rental assistance for not more than 6 months) for moving into transitional or permanent housing individuals and families who— 
(i)lack housing; 
(ii)are being discharged from a publicly funded acute care or long-term care facility, program, or system of care, or are being terminated from services provided by such a facility, program, or system, including discharge from a foster care program; and 
(iii)have plans, developed collaboratively by the public entities involved and the individuals and families, for securing or maintaining housing after any funding provided under this title is used. 
(8)Independently ownedThe term independently owned, used with respect to rental assistance, means assistance provided pursuant to a contract that— 
(A)is between— 
(i)the recipient or a project sponsor; and 
(ii)an independent entity that— 
(I)is a private organization; and 
(II)owns or leases dwelling units; and 
(B)provides that rental assistance payments shall be made to the independent entity and that eligible persons shall occupy such assisted units. 
(9)Low-demand programThe term low-demand program means a program that does not require, but offers, in a non-coercive manner— 
(A) 
(i)health care services, mental health services, and substance abuse treatment services; and 
(ii)other supportive services, which may include medication management, education, counseling, job training, and assistance in obtaining entitlement benefits or in obtaining such supportive services; and 
(B)referrals for services described in subparagraph (A). 
(10)Metropolitan city; urban county; nonentitlement areaThe terms metropolitan city, urban county, and nonentitlement area have the meanings given such terms in section 102(a) of the Housing and Community Development Act of 1974 (42 U.S.C. 5302(a)). 
(11)NewThe term new, used with respect to housing, means housing for which no assistance has been provided under this title. 
(12)Operating costsThe term operating costs means expenses incurred by a recipient or project sponsor operating— 
(A)transitional housing or permanent housing under this title, with respect to— 
(i)the administration, maintenance, repair, and security of such housing; 
(ii)utilities, fuel, furnishings, and equipment for such housing; or 
(iii)conducting an assessment under section 426(c)(2); and 
(B)supportive housing for homeless individuals or homeless families under this title, with respect to— 
(i)the matters described in clauses (i), (ii), and (iii) of subparagraph (A); and 
(ii)coordination of services as needed to ensure long-term housing stability. 
(13)Outpatient health servicesThe term outpatient health services means outpatient health care services, mental health services, and outpatient substance abuse treatment services. 
(14)Permanent housingThe term permanent housing includes permanent supportive housing. 
(15)Permanent housing development activitiesThe term permanent housing development activities means activities— 
(A)to construct, lease, rehabilitate, or acquire structures to provide permanent housing; 
(B)involving tenant-based, independently owned, and project-based flexible rental assistance for permanent housing; 
(C)described in paragraphs (1) through (4) of section 423(a); or 
(D)involving the capitalization of a dedicated project account from which payments are allocated for rental assistance and operating costs of permanent housing. 
(16)Private nonprofit organizationThe term private nonprofit organization means an organization— 
(A)no part of the net earnings of which inures to the benefit of any member, founder, contributor, or individual; 
(B)that has a voluntary board; 
(C)that has an accounting system, or has designated a fiscal agent in accordance with requirements established by the Secretary; and 
(D)that practices nondiscrimination in the provision of assistance. 
(17)ProjectThe term project, used with respect to activities carried out under subtitle C, means eligible activities described in section 423(a), undertaken pursuant to a specific endeavor, such as serving a particular population or providing a particular resource. 
(18)Project-basedThe term project-based, used with respect to rental assistance, means assistance provided pursuant to a contract that— 
(A)is between— 
(i)the recipient or a project sponsor; and 
(ii)an owner of a structure that exists as of the date the contract is entered into; and 
(B)provides that rental assistance payments shall be made to the owner and that the units in the structure shall be occupied by eligible persons for not less than the term of the contract. 
(19)Project sponsorThe term project sponsor, used with respect to proposed eligible activities, means the organization directly responsible for carrying out the proposed eligible activities. 
(20)RecipientExcept as used in subtitle B, the term recipient means an eligible entity who— 
(A)submits an application for a grant under section 422 that is approved by the Secretary; 
(B)receives the grant directly from the Secretary to support approved projects described in the application; and 
(C) 
(i)serves as a project sponsor for the projects; or 
(ii)awards the funds to project sponsors to carry out the projects. 
(21)Safe havenThe term safe haven means a facility— 
(A)that provides 24-hour residence for an unspecified duration for persons who, on entry to the facility, are unwilling or unable to participate in mental health or substance abuse treatment programs, or to receive other supportive services; 
(B)that provides private or semi-private accommodations; 
(C)that may provide for the common use of kitchen facilities, dining rooms, and bathrooms; 
(D)that may provide supportive services, on a drop-in basis, to eligible persons who are not residents; and 
(E)in which overnight occupancy is limited to no more than 25 persons. 
(22)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. 
(23)Seriously mentally illThe term seriously mentally ill means having a severe and persistent mental illness or emotional impairment that seriously limits a person’s ability to live independently. 
(24)Solo applicantThe term solo applicant means an entity that is an eligible entity, directly submits an application for a grant under subtitle C to the Secretary, and, if awarded such grant, receives such grant directly from the Secretary. 
(25)StateExcept as used in subtitle B, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 
(26)Supportive servicesThe term supportive services means the services described in section 425. 
(27)Tenant-basedThe term tenant-based, used with respect to rental assistance, means assistance that allows an eligible person to select a housing unit in which such person will live using rental assistance provided under subtitle C, except that if necessary to assure that the provision of supportive services to a person participating in a program is feasible, a recipient or project sponsor may require that the person live— 
(A)in a particular structure or unit for not more than the first year of the participation; and 
(B)within a particular geographic area for the full period of the participation, or the period remaining after the period referred to in subparagraph (A). 
(28)Transitional housingThe term transitional housing has the meaning given the term in section 424(b), and includes transitional supportive housing.. 
412.Community homeless assistance planning boardsSubtitle A of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361 et seq.) is amended by inserting after section 401 (as added by section 411(3) of this Act) the following new section: 
 
402.Community homeless assistance planning boards 
(a)BoardsA community homeless assistance planning board shall be established for a geographic area by the relevant parties in that geographic area, or designated for a geographic area by the Secretary in accordance with subsection (c), to lead a collaborative planning process to design, execute, and evaluate programs, policies, and practices to prevent and end homelessness. 
(b)MembershipA community board established under subsection (a) shall be composed of persons— 
(1)who are from a particular geographic area; 
(2)not less than 51 percent of whom are— 
(A)persons who are experiencing or have experienced homelessness (with not fewer than 2 persons being individuals who are experiencing or have experienced homelessness); 
(B)persons who act as advocates for the diverse subpopulations of persons experiencing homelessness, including advocates for homeless veterans, the mentally ill, the physically handicapped, and victims of domestic violence; 
(C)persons or representatives of organizations who provide assistance to the variety of individuals and families experiencing homelessness; or 
(D)superintendents of local educational agencies or their designees, such as liaisons for homeless children and youths designated pursuant to section 722(g)(1)(J)(ii) (42 U.S.C. 11432(g)(1)(J)(ii)); and 
(3)the remainder of whom are selected from among— 
(A)government officials, particularly those officials responsible for administering funding under programs targeted for persons experiencing homelessness and other programs for which persons experiencing homelessness are eligible, including law enforcement officials responsible for persons on parole or probation; 
(B)members of the business community; 
(C)members of the religious community or faith-based organizations; and 
(D)members of neighborhood advocacy organizations. 
(c)Existing Planning BodiesThe Secretary may designate an entity to be a community board if such entity has, prior to the date of enactment of the Bringing America Home Act, engaged in coordinated, comprehensive local homeless housing and services planning and applied for Federal funding to provide homeless assistance. 
(d)Remedial ActionIf the Secretary finds that a community board for a geographic area does not meet the requirements of this section, the Secretary may take remedial action to ensure fair distribution of grant amounts under this title to eligible entities within that area. Such measures may include designating another body as a community board or permitting eligible entities to apply directly for grants. 
(e)ConstructionNothing in this section shall be construed to displace conflict of interest or government fair practices laws, or their equivalent, that govern applicants for grant amounts under subtitles B and C. 
(f)DutiesA community board established under subsection (a) shall— 
(1) 
(A)design a collaborative process, established jointly and complied with by its members, for evaluating, reviewing, and prioritizing projects and applications for grants under subtitles B and C submitted by eligible entities, in such a manner as to ensure that the entities further the goal of preventing and ending homelessness in the geographic area involved; 
(B) 
(i) 
(I)review relevant policies and practices (in place and planned) of public and private entities in the geographic area served by the community board to determine if the policies and practices further or impede the goal described in subparagraph (A); 
(II)in conducting the review, give priority to the review of— 
(aa)the discharge planning and service termination policies and practices of publicly funded facilities or institutions (such as health care or treatment facilities or institutions, foster care or youth facilities, or correctional institutions), and entities carrying out publicly funded programs and systems of care (such as health care or treatment programs, State programs funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) (relating to Temporary Assistance for Needy Families), foster care or youth programs, or correctional programs), to ensure that such a discharge or termination does not result in immediate homelessness for the persons involved; 
(bb)the access and utilization policies and practices of the entities carrying out mainstream programs, to ensure that persons at risk of or experiencing homelessness are able to access and utilize the programs; and 
(cc)local policies and practices relating to zoning and enforcement of local statutes, to ensure that the policies and practices allow reasonable inclusion and distribution in the geographic area of special needs populations and families with children; and 
(III)in conducting the review, determine the modifications and corrective actions that need to be taken, and by whom, to ensure that the relevant policies and practices do not stimulate, or prolong, homelessness in the geographic area; 
(ii)inform the entities of the determinations described in clause (i); and 
(iii)once every 3 years, prepare for inclusion in any application reviewed by the community board and submitted to the Secretary under section 422, the determinations described in clause (i), in the form of an exhibit entitled Assessment of Relevant Policies and Practices, and Needed Corrective Actions to End and Prevent Homelessness; and 
(C)if the community board designs and carries out the projects, design and carry out the projects in such a manner as to further the goal described in subparagraph (A); 
(2)require, consistent with the Government Performance and Results Act of 1993 and amendments made by that Act, that recipients and project sponsors who are funded by grants received under this title implement and maintain an outcome-based evaluation of their projects that measures effective and timely delivery of housing or services and whether provision of such housing or services results in preventing or ending homelessness for the persons that such recipients and project sponsors serve; 
(3)require, consistent with the Government Performance and Results Act of 1993 and amendments made by that Act, outcome-based evaluation of the community board’s homeless assistance planning process to measure the community board’s performance in preventing or ending the homelessness of persons in the community board’s geographic area; and 
(4)participate in the Consolidated Plan for the geographic area served by the community board. 
413.Technical assistance and performance reportsSubtitle A of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361 et seq.) is amended by inserting after section 403 (as so redesignated by section 411(2) of this Act) the following new sections: 
 
404.Technical assistance 
(a)In GeneralThe Secretary shall provide technical assistance to— 
(1)States, metropolitan cities, urban counties, and counties that are not urban counties, that have not applied for, or have failed to receive, funding under this title, in order to implement effective planning processes for preventing and ending homelessness and to improve their capacity to prepare collaborative applications; and 
(2)community boards or their predecessor homeless planning bodies in States, metropolitan cities, urban counties, and counties that are not urban counties, that have not applied for, or have failed to receive, funding under this title, in order to improve their capacity to prepare collaborative applications. 
(b)ReservationThe Secretary shall reserve not more than 1 percent of the funds made available for any fiscal year for carrying out subtitles B and C, to provide technical assistance under subsection (a). 
405.Performance reports 
(a)In GeneralEach community board shall submit to the Secretary an annual performance report regarding the activities carried out with grant amounts received under subtitles B and C in the geographic area served by the community board, at such time and in such manner as the Secretary determines to be reasonable. 
(b)ContentThe performance report described in subsection (a) shall— 
(1)describe the number of persons provided homelessness prevention assistance, and the number of individuals and families experiencing homelessness who were provided shelter, housing, or supportive services, with the grant amounts awarded in the fiscal year prior to the fiscal year in which the report was submitted, including measurements of the number of persons experiencing homelessness who— 
(A)entered permanent housing, and the length of time such persons resided in that housing, if known; 
(B)entered transitional housing, and the length of time such persons resided in that housing, if known; 
(C)obtained or retained jobs; 
(D)increased their income, including increasing income through the receipt of government benefits; 
(E)received mental health or substance abuse treatment in an institutional setting and now receive that assistance in a less restrictive, community-based setting; 
(F)received additional education, vocational or job training, or employment assistance services; and 
(G)received additional physical, mental, or emotional health care; 
(2)estimate the number of persons experiencing homelessness in the geographic area served by the community board who are eligible for, but did not receive, services, housing, or other assistance through the programs funded under subtitles B and C in the prior fiscal year; 
(3)indicate the accomplishments achieved within the geographic area to prevent the homelessness of persons discharged from publicly funded institutions or systems of care (such as health care facilities, foster care or other youth facilities or systems of care, institutions or systems of care relating to the temporary assistance to needy families program established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), and corrections programs and institutions); and 
(4)assess the consistency and coordination between the programs funded under subtitles B and C in the prior fiscal year and the Consolidated Plan. 
(c)WaiverThe Secretary may grant a waiver to any community board that is unable to provide information required by subsection (b). Such community board shall submit a plan to provide such information within a reasonable period of time.. 
414.Authorization of appropriationsSubtitle A of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361 et seq.) is amended by inserting after section 406 (as so redesignated by section 411(2) of this Act) the following new section: 
 
407.Authorization of appropriationsThere are authorized to be appropriated to carry out title II and this title $2,000,000,000 for fiscal year 2007 and such sums as may be necessary for each of fiscal years 2008, 2009, 2010, and 2011.. 
BEmergency Shelter Grants Program 
421.Grant assistanceThe McKinney-Vento Homeless Assistance Act is amended by striking section 412 (42 U.S.C. 11372) and inserting the following new section: 
 
412.Grant assistance 
(a)In GeneralThe Secretary shall make grants to States and local governments (and to private nonprofit organizations providing assistance to persons experiencing homelessness, in the case of grants made with reallocated amounts) for the purpose of carrying out activities described in section 414. 
(b)Coordination With Community BoardsAn entity that receives a grant under this section and serves an area that includes one or more geographic areas (or portions of such areas) served by community boards that submit applications under subtitle C, shall allocate the funds made available through the grant to carry out activities described in section 414, in consultation with such community boards.. 
422.Amount and allocation of assistanceSection 413 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11373) is amended— 
(1)in subsection (b)— 
(A)by striking amounts appropriated and all that follows through for any and inserting amounts appropriated under section 407 and made available to carry out this subtitle for any; and 
(B)by striking subsection (a) and inserting subsection (b); 
(2)in subsection (d)(1), by striking subsection (b) and inserting subsection (c); 
(3)by redesignating subsections (a) through (e) as subsections (b) through (f), respectively; and 
(4)by inserting before subsection (b) (as so redesignated by paragraph (3) of this section) the following new subsection: 
 
(a)Limitation on Amounts Used for Emergency ShelterOf the amount made available to carry out this subtitle and subtitle C for a fiscal year, the Secretary shall allocate nationally for use under this subtitle an aggregate amount not exceeding 15 percent of such total amount.. 
423.Eligible activitiesThe McKinney-Vento Homeless Assistance Act is amended by striking section 414 (42 U.S.C. 11374) and inserting the following new section: 
 
414.Eligible activitiesAssistance provided under section 412 may be used for the following activities: 
(1)The renovation, major rehabilitation, or conversion of buildings to be used as emergency shelters. 
(2)The provision of essential services, including services concerned with employment, health, or education, family support services for homeless youth, alcohol or drug abuse prevention or treatment, or mental health treatment, if— 
(A)such essential services have not been provided by the local government during any part of the immediately preceding 12-month period or the Secretary determines that the local government is in a severe financial deficit; or 
(B)the use of assistance under this subtitle would complement the provision of those essential services. 
(3)Maintenance, operation, insurance, provision of utilities, and provision of furnishings. 
(4)For homelessness prevention activities.. 
424.RepealsSections 417 and 418 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11377, 11378) are hereby repealed. 
CContinuum of Care Program 
431.Continuum of careThe McKinney-Vento Homeless Assistance Act is amended— 
(1)by striking the subtitle heading for subtitle C of title IV (42 U.S.C. 11381 et seq.) and inserting the following: 
 
CContinuum of Care Program; 
and 
(2)by striking section 422 (42 U.S.C. 11382) and inserting the following new section: 
 
422.Continuum of care applications and grants 
(a)Eligible ApplicantIn this section, the term eligible applicant means a collaborative applicant or solo applicant. 
(b)ProjectsThe Secretary shall award grants to eligible applicants to carry out homeless assistance and prevention projects. 
(c)Notification of Funding AvailabilityThe Secretary shall release a notification of funding availability for grants awarded under this subtitle for a fiscal year not later than 3 months after the date of enactment of the appropriate Act making appropriations for the Department of Housing and Urban Development for such fiscal year. 
(d)Applications 
(1)In generalTo receive a grant under subsection (b), an eligible applicant shall submit an application for the grant to a community board in accordance with the collaborative process established by the board, as described in section 402, and have such application reviewed, approved, and prioritized by such community board, except that a solo applicant may submit such application to the Secretary without participating in such process if the applicant includes information in such application regarding why the applicant has not participated. 
(2)ContentsTo receive the grant, after receiving approval from the community board for the application, the eligible applicant shall submit an application to the Secretary at such time and in such manner as the Secretary may require, and containing— 
(A)the application submitted to the community board; and 
(B)other information that, in addition to including the information described in subsections (a) and (c) of section 426, shall— 
(i)describe the establishment and function of the community board, including— 
(I)the nomination and selection process for such board, including the names and affiliations of all such board members; 
(II)all meetings held by such board in preparing the collaborative application, including identification of those meetings that were public; and 
(III)all meetings between board representatives, and persons responsible for administering the consolidated plan; 
(ii)outline the range of housing and service programs available to persons experiencing homelessness or imminently at risk of experiencing homelessness and describe the unmet needs that remain in the geographic area for which the collaborative applicant seeks funding regarding— 
(I)prevention activities, including providing assistance in— 
(aa)making mortgage, rent, or utility payments; or 
(bb)accessing permanent housing and transitional housing for individuals (and families that include the individuals) who are being discharged from a publicly funded facility, program, or system of care, or whose services (from such a facility, program, or system of care) are being terminated, including discharge from a foster care program; 
(II)outreach activities to assess the needs and conditions of persons experiencing homelessness; 
(III)emergency shelters, including the supportive and referral services the shelters provide; 
(IV)transitional housing with, as needed, appropriate supportive services to help persons experiencing homelessness who are not yet able or prepared to make the transition to permanent housing and independent living; 
(V)permanent housing to help meet the long-term needs of individuals and families experiencing homelessness; and 
(VI)needed supportive services; 
(iii)prioritize the projects for which the collaborative applicant seeks funding according to the unmet needs in the fiscal year in which the applicant submits the application as described in clause (ii); 
(iv)identify funds from private and public sources, other than funds received under subtitle B and this subtitle, that the State, units of general local government, recipients, project sponsors, and others will use for homelessness prevention, emergency shelter, supportive services, transitional housing, permanent housing, and permanent supportive housing that will be integrated with the assistance provided under subtitle B and this subtitle; 
(v)identify funds provided by the State and units of general local government under programs targeted for persons experiencing homelessness, and other programs for which persons experiencing homelessness are eligible, including programs identified by the General Accounting Office in the February 1999 report entitled Homelessness: Coordination and Evaluation of Programs Are Essential; 
(vi)explain— 
(I)how the collaborative applicant will meet the housing and service needs of individuals and families experiencing homelessness in the applicant’s community; and 
(II)the strategy of the State, units of general local government, and private entities in the geographic area over the next 5 years to prevent and end homelessness, including, as part of that strategy, a work plan for the applicable fiscal years; 
(vii)report on the outcome-based performance of the homeless programs within the geographic area served by the collaborative applicant that were funded under this title in the fiscal year prior to the fiscal year in which the application is submitted; 
(viii)include any relevant required agreements under this subtitle; 
(ix)contain a certification of consistency with the consolidated plan pursuant to section 403; 
(x)contain a certification that the applicable States and units of general local government are not penalizing homeless individuals and families— 
(I)through laws, ordinances, or policies based upon their status as homeless; or 
(II)by using zoning laws, ordinances, or policies to prevent the siting of facilities designed to serve the homeless; 
(xi)contain such certifications and assurances as the Secretary, in consultation with the Secretary of Education, considers appropriate to ensure that— 
(I)the applicable States and State and local educational agencies agree to comply with the requirements applicable to such States and agencies that receive grants under subtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.); and 
(II)the strategy referred to in clause (vi)(II) will take the educational needs of children into account when families are placed in emergency or transitional shelter and will, to the maximum extent practicable, place families with children as close to possible to their school of origin so as not to disrupt such children’s education; and 
(xii) 
(I)in the case of a collaborative applicant, include an exhibit described in section 402(f)(1)(B)(iii) and prepared by the community board in accordance with that section; or 
(II)in the case of a solo applicant, include an exhibit described in section 402(f)(1)(B)(iii) and prepared by the applicant. 
(3)Announcement of awardsThe Secretary shall announce, not later than 5 months after the last date for the submission of applications described in this subsection for a fiscal year, the grants awarded under subsection (b) for that fiscal year. 
(4)Obligation, distribution, and utilization of funds 
(A)Requirements for obligation 
(i)In generalNot later than 9 months after the announcement referred to in paragraph (3), each recipient or project sponsor seeking the obligation of funds for a grant announced under paragraph (3) shall meet all requirements for the obligation of those funds, including site control, matching funds, and environmental review requirements, except as provided in clause (ii). 
(ii)Acquisition, rehabilitation, or constructionNot later than 15 months after the announcement referred to in paragraph (3), each recipient or project sponsor seeking the obligation of funds for acquisition of housing, rehabilitation of housing, or construction of new housing for a grant announced under paragraph (3) shall meet all requirements for the obligation of those funds, including site control, matching funds, and environmental review requirements. 
(iii)ExtensionsAt the discretion of the Secretary, and in compelling circumstances, the Secretary may extend the date by which a recipient or project sponsor shall meet the requirements described in clause (i) if the Secretary determines that compliance with the requirements was delayed due to factors beyond the reasonable control of the recipient or project sponsor. Such factors may include difficulties in obtaining site control for a proposed project, completing the process of obtaining secure financing for the project, or completing the technical submission requirements for the project. 
(B)ObligationNot later than 45 days after a recipient or project sponsor meets the requirements described in subparagraph (A)(i), the Secretary shall obligate the funds for the grant involved. 
(C)DistributionA recipient that receives funds through such a grant— 
(i)shall distribute the funds to project sponsors (in advance of expenditures by the project sponsors); and 
(ii)shall distribute the appropriate portion of the funds to a project sponsor not later than 21 days after receiving a request for such distribution from the project sponsor. 
(e)Selection CriteriaIn determining whether to award a grant to an applicant under subsection (b), the Secretary shall consider, in addition to criteria described in section 426(b)— 
(1)the inclusiveness of the community board involved and the process the board administered, if applicable; 
(2)the comprehensiveness and coordination of the homelessness prevention, housing, and services programs (including discharge planning and service termination protocols) within the geographic area served by the community board; 
(3)the extent to which prioritized programs meet unmet needs; 
(4)the capacity of the geographic area to leverage funding from other public and private sources; 
(5)the long-term strategy of the applicable States and units of general local government to combat, prevent, and end homelessness; 
(6)the performance of the homelessness prevention, housing, and services programs funded in the fiscal year prior to the date of submission of the application; 
(7)the need for services in the geographic area; 
(8)the plan by which— 
(A)access to appropriate permanent housing will be secured if the proposed project does not include permanent housing; and 
(B)access to outcome-effective supportive services will be secured for residents or consumers involved in the project who are willing to use the services; 
(9)the evaluation plan for evaluations of the project, which— 
(A)will use periodically collected information and analysis to determine whether the project has resulted in enhanced stability and well-being of the residents or consumers served by the project; 
(B)will include evaluations obtained directly from the individuals or families served by the project; and 
(C)will be submitted by the recipient for the grant to the community board for review and use in assessments, conducted by the board consistent with the board’s duty to ensure effective outcomes that contribute to the goal of preventing and ending homelessness in the geographic area served by the board; 
(10)the extent to which the applicable States and units of general local government have made commitments to and are taking actions to uphold the civil rights of homeless families and individuals, including removing or repealing any policies or laws criminalizing homelessness, and have established procedures to document abuses of such civil rights; and 
(11)any other criteria the Secretary determines to be reasonably appropriate. 
(f)Notification of Pro Rata Estimated Grant Amounts 
(1)NoticeThe Secretary shall inform each community board, at a time concurrent with the release of the notice of funding availability for the grants, of the pro rata estimated grant amount under this subtitle for the geographic area represented by the board. 
(2)Amount 
(A)BasisSuch estimated grant amount shall be based on a percentage of the total funds available, or estimated to be available, to carry out this subtitle for any fiscal year that is equal to the percentage of the total amount available for section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306) for the prior fiscal year that— 
(i)was allocated to all metropolitan cities and urban counties within the geographic area represented by the Board; or 
(ii)would have been distributed to all counties within such geographic area that are not urban counties, if the 30 percent portion of the allocation to the State involved (as described in subsection (d)(1) of that section 106) for that year had been distributed among the counties that are not urban counties in the State in accordance with the formula specified in that subsection (with references in that subsection to nonentitlement areas considered to be references to those counties). 
(B)AdjustmentIn computing the estimated grant amount, the Secretary shall adjust the estimated grant amount determined pursuant to subparagraph (A) to ensure that— 
(i)75 percent of the total funds available, or estimated to be available, to carry out this subtitle for any fiscal year are allocated to the metropolitan cities and urban counties that received a direct allocation of funds under section 413 for the prior fiscal year; and 
(ii)25 percent of the total funds available, or estimated to be available, to carry out this subtitle for any fiscal year are allocated— 
(I)to the metropolitan cities and urban counties that did not receive a direct allocation of funds under section 413 for the prior fiscal year; and 
(II)to counties that are not urban counties. 
(C)Combinations or consortiaFor any community board that represents a combination or consortium of cities or counties, the estimated grant amount shall be the sum of the estimated grant amounts for the cities or counties represented by the board. 
(g)Appeals 
(1)In generalNot later than 3 months after the date of enactment of the Bringing America Home Act, the Secretary shall establish a timely appeal procedure for grant amounts awarded or denied under this subtitle pursuant to a collaborative application or solo application for funding. 
(2)ProcessThe Secretary shall ensure that the procedure permits appeals submitted by community boards, entities carrying out homeless housing and services projects (including emergency shelters and homelessness prevention programs), homeless planning bodies not designated by the Secretary as community boards, and all other applicants under this subtitle. 
(h)Solo ApplicantsA solo applicant may submit an application to the Secretary for a grant under subsection (b) and be awarded such grant on the same basis as such grants are awarded to other applicants based on the criteria described in subsection (e). The Secretary may award such grants directly to such applicants in a manner determined to be appropriate by the Secretary.. 
432.Eligible activitiesThe McKinney-Vento Homeless Assistance Act is amended by striking section 423 (42 U.S.C. 11383) and inserting the following new section: 
 
423.Eligible activities 
(a)In GeneralGrants awarded under section 422 to qualified applicants shall be used only to carry out homeless assistance and prevention projects that consist of one or more of the following eligible activities: 
(1)Construction of new housing units to provide transitional or permanent housing. 
(2)Acquisition or rehabilitation of a structure to provide transitional or permanent housing, other than emergency shelter, or to provide supportive services. 
(3)Leasing of property, or portions of property, not owned by the recipient or project sponsor involved, for use in providing transitional or permanent housing, or providing supportive services. 
(4)Provision of rental assistance to provide transitional or permanent housing to eligible persons. The rental assistance may include tenant-based, project-based, or independently owned rental assistance. 
(5)Payment of operating costs for housing units assisted under this subtitle. 
(6)Supportive services. 
(7)Homelessness prevention activities, subject to subsection (b). 
(b)Eligibility for Funds for Homelessness Prevention Activities 
(1)Application requirementTo be eligible to receive grant funds under section 422 to carry out homelessness prevention activities, an applicant shall submit an application to the Secretary under section 422 that shall include a certification in which— 
(A)the relevant public entities in the geographic area involved certify compliance with paragraph (2); and 
(B)the publicly funded institutions, facilities, and systems of care in the geographic area certify that the institutions, facilities, and systems of care will take, and fund directly, all reasonable measures to ensure that the institutions, facilities, and systems of care do not discharge individuals into homelessness. 
(2)Supplementation requirementFunds appropriated under section 407 and made available for homelessness prevention activities shall be used to supplement, and not supplant, other Federal, State, and local public funds used for homelessness prevention. 
(c)Use Restrictions 
(1)Acquisition, rehabilitation, and new constructionA project that consists of activities described in paragraph (1) or (2) of subsection (a) shall be operated for the purpose specified in the application submitted for the project under section 422 for not less than 20 years. 
(2)Other activitiesA project that consists of activities described in any of paragraphs (3) through (7) of subsection (a) shall be operated for the purpose specified in the application submitted for the project under section 422 for the duration of the grant period involved. 
(3)ConversionIf the recipient or project sponsor carrying out a project that provides transitional or permanent housing submits a request to the Secretary to carry out instead a project for the direct benefit of low-income persons, and the Secretary determines that the initial project is no longer needed to provide transitional or permanent housing, the Secretary may approve the project described in the request and authorize the recipient or project sponsor to carry out that project. 
(d)Repayment of Assistance and Prevention of Undue Benefits 
(1)RepaymentIf a recipient or project sponsor receives assistance under section 422 to carry out a project that consists of activities described in paragraph (1) or (2) of subsection (a) and the project ceases to provide transitional or permanent housing— 
(A)earlier than 10 years after operation of the project begins, the Secretary shall require the recipient or project sponsor to repay 100 percent of the assistance; or 
(B)not earlier than 10 years, but earlier than 20 years, after operation of the project begins, the Secretary shall require the recipient or project sponsor to repay 10 percent of the assistance for each of the years in the 20-year period for which the project fails to provide that housing. 
(2)Prevention of undue benefitsExcept as provided in paragraph (3), if any property is used for a project that receives assistance under subsection (a) and consists of activities described in paragraph (1) or (2) of subsection (a), and the sale or other disposition of the property occurs before the expiration of the 20-year period beginning on the date that operation of the project begins, the recipient or project sponsor who received the assistance shall comply with such terms and conditions as the Secretary may prescribe to prevent the recipient or project sponsor from unduly benefiting from such sale or disposition. 
(3)ExceptionA recipient or project sponsor shall not be required to make the repayments, and comply with the terms and conditions, required under paragraph (1) or (2) if— 
(A)the sale or disposition of the property used for the project results in the use of the property for the direct benefit of very low-income persons; or 
(B)all of the proceeds of the sale or disposition are used to provide transitional or permanent housing meeting the requirements of this subtitle.. 
433.Program requirementsSection 426 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11386) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by striking Applications and all that follows through shall and inserting Applications for assistance under section 422 shall; 
(B)in paragraph (2)— 
(i)by striking subparagraph (B) and inserting the following new subparagraph: 
 
(B)a description of the size and characteristics of the population that would occupy housing units or receive supportive services assisted under this subtitle;; and 
(ii)in subparagraph (E), by striking in the case of projects assisted under this title that do not receive assistance under such sections,; and 
(C)in paragraph (3), in the last sentence, by striking recipient and inserting recipient or project sponsor; 
(2)in subsection (d), in the first sentence, by striking recipient and inserting recipient or project sponsor; 
(3)by striking subsection (e); 
(4)by redesignating subsections (f), (g), and (h), as subsections (e), (f), and (g), respectively; 
(5)in subsection (f) (as so redesignated by paragraph (4) of this section), in the first sentence, by striking recipient each place it appears and inserting recipient or project sponsor; 
(6)by striking subsection (i); and 
(7)by redesignating subsection (j) as subsection (h). 
434.Allocation amounts and fundingThe McKinney-Vento Homeless Assistance Act is amended— 
(1)by repealing section 429 (42 U.S.C. 11389); and 
(2)by redesignating sections 427 and 428 (42 U.S.C. 11387, 11388) as sections 432 and 433, respectively; and 
(3)by inserting after section 426 the following new sections: 
 
427.Allocation of amounts for specific eligible activities 
(a)Prevention ActivitiesFrom the amount made available to carry out this subtitle for each fiscal year (not including any amounts made available under section 407 and allocated for use under subtitle B), an amount equal to not more than 3 percent shall be used for prevention activities described in section 423(a)(9). 
(b)Treatment of Amounts for Permanent or Transitional HousingNothing in this Act may be construed to establish a limit on the amount of funding that an applicant may request under this subtitle for acquisition, construction, or rehabilitation activities for the development of permanent housing or transitional housing. 
428.Renewal funding and terms of assistance for grant amounts for permanent housing 
(a)In GeneralOf the total amount available for use in connection with this subtitle, such sums as may be necessary shall be designated for the purpose of renewing expiring contracts within the Homeless Assistance Grants account of the Department of Housing and Urban Development. 
(b)RenewalsAmounts designated for use pursuant to subsection (a) shall be available for the renewal of contracts funded under this subtitle, or under subtitle C or F, for homeless individuals and homeless families. The Secretary shall determine whether to renew a contract on the basis of demonstrated need for the project and the compliance of the entity carrying out the project with appropriate standards of housing quality and habitability as determined by the Secretary. 
429.Administrative expenses 
(a)Administrative ExpensesGrant amounts awarded under this subtitle may be used for administrative expenses, including expenses for— 
(1)carrying out routine grant administration and monitoring activities; 
(2)receipt and disbursement of program funds; 
(3)preparation of financial and performance reports, including carrying out management information system functions; and 
(4)compliance with grant conditions and audit requirements. 
(b)Limitations on Administrative ExpensesA portion, of not more than 6 percent, of grant amounts awarded under this subtitle may be used for administrative expenses described in subsection (a), and not less than 1/2 of such portion shall be allocated to nonprofit organizations and other project sponsors to fund management information system functions, application preparation, and preparation of annual performance and other evaluation reports. 
430.Matching fundingAn entity who submits an application and receives a grant under this subtitle shall make available contributions, in cash or in donated services, in an amount equal to not less than 25 percent of the Federal funds provided under the grant. 
431.Appeal procedure 
(a)In GeneralWith respect to funding under this subtitle, if certification of consistency with the consolidated plan pursuant to section 403 is withheld from an applicant who has submitted an application for that certification, such applicant may appeal such decision to the Secretary. 
(b)ProcedureThe Secretary shall establish a procedure to process the appeals described in subsection (a). 
(c)DeterminationNot later than 45 days after the date of receipt of an appeal described in subsection (a), the Secretary shall determine if certification was unreasonably withheld. If such certification was unreasonably withheld, the Secretary shall review such application and determine if such applicant shall receive funding under this subtitle.. 
DRepeals and Conforming Amendments 
441.RepealsSubtitles D, E, F, and G of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11391 et seq., 11401 et seq., 11403 et seq., and 11408 et seq.) are hereby repealed. 
442.Conforming amendments 
(a)Consolidated PlanSection 403(1) of the McKinney-Vento Homeless Assistance Act (as so redesignated by section 411(2) of this Act), is amended— 
(1)by striking current housing affordability strategy and inserting consolidated plan; and 
(2)by inserting before the comma the following: (referred to in such section as a comprehensive housing affordability strategy). 
(b)Persons Experiencing HomelessnessSection 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302) is amended by adding at the end the following new subsection: 
 
(d)Persons Experiencing HomelessnessAny references in this Act to homeless individuals (including homeless persons) or homeless groups (including the homeless) shall be considered to include, and to refer to, individuals experiencing homelessness or groups experiencing homelessness, respectively.. 
443.Amendment to table of contentsThe table of contents in section 101(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 note) is amended by striking the items relating to the heading for title IV and all that follows through the item relating to section 492 and inserting the following new items: 
 
 
TITLE IV—HOUSING ASSISTANCE 
Subtitle A—Comprehensive Homeless Assistance Plan 
Sec. 401. Definitions 
Sec. 402. Community homeless assistance planning boards 
Sec. 403. Housing affordability strategy 
Sec. 404. Technical assistance 
Sec. 405. Performance reports 
Sec. 406. Discharge coordination policy 
Sec. 407. Authorization of appropriations 
Subtitle B—Emergency Shelter Grants Program 
Sec. 411. Definitions 
Sec. 412. Grant assistance 
Sec. 413. Allocation and distribution of assistance 
Sec. 414. Eligible activities 
Sec. 415. Responsibilities of recipients 
Sec. 416. Administrative provisions 
Subtitle C—Continuum of Care Program 
Sec. 421. Purpose 
Sec. 422. Continuum of care applications and grants 
Sec. 423. Eligible activities 
Sec. 424. Supportive housing 
Sec. 425. Supportive services 
Sec. 426. Program requirements 
Sec. 427. Allocation of amounts for specific eligible activities 
Sec. 428. Renewal funding and terms of assistance for grant amounts for permanent housing 
Sec. 429. Administrative expenses 
Sec. 430. Matching funding 
Sec. 431. Appeal procedure 
Sec. 432. Regulations 
Sec. 433. Reports to Congress. 
VHEALTH SECURITY 
AGeneral Provisions 
501.Findings; Sense of Congress 
(a)FindingsThe Congress finds as follows: 
(1)The United States has the most expensive health care system in the world in terms of absolute costs, per capita costs, and percentage of gross domestic product (GDP). 
(2)Despite being first in spending, the World Health Organization has ranked the United States 37th among all nations in terms of meeting the needs of its people. 
(3)45,000,000 Americans, including 9,000,000 children, are uninsured. 
(4)Tens of millions more Americans are inadequately insured, including medicare beneficiaries who lack access to prescription drug coverage and long term care coverage. 
(5)Racial, income, and ethnic disparities in access to care threaten communities across the country, particularly communities of color. 
(6)Health care costs continue to increase, jeopardizing the health security of working families and small businesses. 
(7)Any health care reform must ensure that health care providers and practitioners are able to provide patients with the quality care they need. 
(b)Sense of CongressIt is the sense of the Congress that legislation should be enacted to guarantee that every person in the United States, regardless of income, age, or employment or health status, has access to health care that— 
(1)is affordable to individuals and families, businesses and taxpayers and that removes financial barriers to needed care; 
(2)is as cost efficient as possible, spending the maximum amount of dollars on direct patient care; 
(3)provides comprehensive benefits, including benefits for mental health, co-occurring disorders, and long term care services; 
(4)promotes prevention and early intervention; 
(5)includes parity for mental health, co-occurring disorders and other services; 
(6)eliminates disparities in access to quality health care; 
(7)addresses the needs of people with special health care needs and underserved populations in rural and urban areas; 
(8)promotes quality and better health outcomes; 
(9)addresses the need to have adequate numbers of qualified health care caregivers, practitioners, and providers to guarantee timely access to quality care; 
(10)provides adequate and timely payments in order to guarantee access to providers; 
(11)fosters a strong network of health care facilities, including safety net providers; 
(12)ensures continuity of coverage and continuity of care; 
(13)maximizes consumer choice of health care providers and practitioners; and 
(14)is easy for patients, providers and practitioners to use and reduces paperwork. 
502.Sense of Congress regarding Medicaid expansion 
(a)FindingsThe Congress finds that— 
(1)impoverished people are unable to purchase insurance in the private market because of soaring costs; 
(2)over one-half of poor and homeless Americans and two-thirds of homeless adults unaccompanied by children have no health insurance at all, primarily because they do not qualify for public health insurance and because they cannot afford private health insurance; 
(3)only 30 percent of surveyed homeless persons nationwide and 20 percent of clients receiving services through the Health Care for the Homeless Program are beneficiaries of the Medicaid program or the State Children’s Health Insurance Program under title XXI of the Social Security Act (SCHIP); 
(4)in all but nine states the Medicaid and SCHIP programs currently exclude single non-disabled adults; 
(5)safety-net health care providers are often unable to obtain access to specialty care and medications for patients who are uninsured; 
(6)research has shown that people with health insurance have better access to health care than do those receiving safety net services alone; and 
(7)Medicaid helps prevent and end homelessness by increasing the access of impoverished people to comprehensive health care. 
(b)Sense of CongressIt is the sense of the Congress that legislation should be enacted— 
(1)to expand Medicaid to all individuals with incomes below 200 percent of the Federal poverty line; 
(2)to ensure that Medicaid services remain affordable for beneficiaries by eliminating cost sharing for beneficiaries with incomes below the Federal poverty line; and 
(3)to mandate expedited enrollment for Medicaid applicants experiencing homelessness. 
503.Authorizations of appropriations for certain programs 
(a)Community Mental Health Services Block GrantSection 1920(a) of the Public Health Service Act (42 U.S.C. 300x–9(a)) is amended by striking there are authorized and all that follows and inserting the following: there are authorized to be appropriated $500,000,000 for fiscal year 2007, and such sums as may be necessary for each of the fiscal years 2008 through 2011.. 
(b)Substance Abuse Prevention and Treatment Block GrantSection 1935(a) of the Public Health Service Act (42 U.S.C. 300x–35(a)) is amended by striking there are authorized and all that follows and inserting the following: there are authorized to be appropriated $2,500,000,000 for fiscal year 2007, and such sums as may be necessary for each of the fiscal years 2008 through 2011.. 
(c)Projects for Assistance in Transition from Homelessness (PATH)Section 535(a) of the Public Health Service Act (42 U.S.C. 290cc–35(a)) is amended by striking there is authorized and all that follows and inserting the following: there are authorized to be appropriated $100,000,000 for fiscal year 2007, and such sums as may be necessary for each of the fiscal years 2008 through 2011.. 
(d)Grants for the Benefit of Homeless Individuals (GBHI)Section 506(e) of the Public Health Service Act (42 U.S.C. 290aa–5(e)) is amended by striking There is authorized and all that follows and inserting the following: For the purpose of carrying out this section, there are authorized to be appropriated $100,000,000 for fiscal year 2007, and such sums as may be necessary for each of the fiscal years 2008 through 2011.. 
BSubstance Abuse and Mental Health Services Administration 
1MAINSTREAM ADDICTION AND MENTAL HEALTH SERVICES PROGRAMS 
ADischarge Planning 
511.Averting patient discharge into homelessnessPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following section: 
 
544.Discharge planning in private and public hospitals and inpatient facilitiesAny private or public hospital, nursing home, subacute and transitional care, hospice, residential treatment, rehabilitation, or other inpatient facility which receives support in any form from any State or program supported in whole or in part by funds appropriated to any Federal department or agency pursuant to this title XIX shall have established a system designed to ensure that individuals in such facilities are referred to the most medically appropriate level of care and discharged from such facilities in such a manner that ensures that such individuals are placed in stable and appropriate housing, as soon as such referral is medically indicated.. 
BProvision of Appropriate Services 
516.Application of knowledge development findings to service delivery 
(a)State Plan for Comprehensive Community Health Services for Certain IndividualsSection 1912(b) of the Public Health Service Act is amended by inserting after paragraph (5) the following: 
 
(7)Replication of successful modelsThe plan describes the manner in which resources will be allocated to entities that agree to replicate successful models of prevention, early intervention, and treatment, and rehabilitation as identified by the Administrator.. 
(b)Application for Grant; Approval of State PlanSection 1932(b) of the Public Health Service Act (42 U.S.C. 300x–32(b)), as amended by section 522(2) of this Act, is amended by adding at the end the following paragraph: 
 
(5)Replication of successful modelsThe plan submitted under subsection (a)(6) shall describe the manner in which resources will be allocated to entities that agree to replicate successful models of prevention, early intervention, and treatment, and rehabilitation as identified by the Administrator.. 
CGrantee Planning, Reporting, and Capacity-Building 
521.Expansion of participation in grantee planningSubpart II of part B of title XIX of the Public Health Service Act (42 U.S.C. 300x–21 et seq.) is amended by inserting after section 1927 the following section: 
 
1927B.State substance abuse planning Council 
(a)In GeneralA funding agreement for a grant under section 1921 is that the State involved will establish and maintain a State substance abuse planning council in accordance with the conditions described in this section. 
(b)DutiesA condition under subsection (a) for a Council is that the duties of the Council are— 
(1)to review plans submitted under section 1932 and to submit to the State any recommendations of the Council for modifications to the plans; 
(2)to serve as an advocate for individuals with substance abuse disorders; 
(3)to monitor, review, and evaluate, not less than once each year, the allocation of funds for, and adequacy of, substance abuse service within the State. 
(c)Membership 
(1)In generalA condition under subsection (a) for a Council is that the Council be composed of residents of the State, including representatives of— 
(A)the principal State agencies with respect to— 
(i)substance abuse, mental health, primary health, HIV/AIDS, education, vocational rehabilitation, criminal justice, housing, youth services, and social services; and 
(ii)the development of the plan submitted pursuant to title XIX of the Social Security Act; 
(B)public, private, and nonprofit entities concerned with the need, planning, operation, funding, and use of substance abuse services and related support service, including those concerned with homeless individuals; 
(C)individuals who are receiving substance abuse services; and 
(D)the families of such individuals. 
(2)Certain requirementsA condition under subsection (a) for a Council is that not less than 40 percent of the members of the Council are individuals who are not State employees or providers of substance abuse services. 
(d)DefinitionFor purposes of this section, the term Council means a State substance abuse planning council. 
(e)Additional ProvisionThe Secretary may make a grant under Section 1921 to a State only if— 
(1)the plan submitted under section 1932 with respect to the grant and the report of the State under section 1942(a) concerning the preceding fiscal year has been reviewed by the State substance abuse planning council established under this section; and 
(2)the State submits to the Secretary any recommendations received by the State from such council for modifications to the plan (without regard to whether the State has made the recommended modifications) and any comments concerning the annual report.. 
522.Documentation of needs of and establishing priorities for homeless populationSection 1932(b) of the Public Health Service Act (42 U.S.C. 300x–32(b)) is amended— 
(1)by amending paragraph (1) to read as follows: 
 
(1)In generalA plan submitted by a State under subsection (a)(6) is in accordance with this subsection if— 
(A)the plan contains detailed provisions for complying with each funding agreement for a grant under section 1921 that is applicable to the State, including a description of the manner in which the State intends to expend the grant; and 
(B)the plan meets the criteria specified in subsection (b)(4).; and 
(2)by adding at the end the following paragraph: 
 
(4)Criteria for planWith respect to the provision of services under Section 1921, the criteria referred to in subsection (b)(1) are as follows: 
(A)Comprehensive community-based substance abuse prevention and treatment systemsThe plan provides for a coordinated community-based system of care for individuals with substance abuse or at-risk of substance abuse and describes available services and resources in a comprehensive system of care, including services for dually-diagnosed individuals. The description of the system of care shall include substance abuse prevention services, substance abuse treatment services, primary health services, mental health services, rehabilitation services, employment services, housing services, educational services, medical and dental care, and other support services to be provided to individuals with Federal, State, and local public and private resources. The plan shall include a separate description of case management services and provide for activities leading to reduction in need for hospitalization. 
(B)Substance abuse prevention and treatment system data and epidemiologyThe plan contains an estimate of the incidence and prevalence in the State of substance abuse among adults and children, including individuals who are homeless, and presents quantitative targets to be achieved in the implementation of the system described in subparagraph (B). 
(C)Targeted services to rural and homeless populationsThe plan describes the State’s outreach to and services for individuals who are homeless and how community-based services will be provided to individuals residing in rural areas, including individuals who are homeless. 
(D)Management systemsThe plan describes the financial resources, staffing, and training for substance abuse prevention and treatment providers that is necessary to implement the plan, and provides for the training of providers of emergency health services regarding substance abuse. The plan further describes the manner in which the State intends to expend the grant under Section 1921 for the fiscal year involved.. 
DDesignation of Persons Experiencing Homelessness as Priority Population 
526.Requiring grantees to direct funds to persons experiencing homelessness 
(a)Treatment Services Regarding Substance AbuseSubpart II of part B of title XIX of the Public Health Service Act (42 U.S.C. 300x–21 et seq.), as amended by section 521 of this Act, is further amended by inserting before section 1927B the following section: 
 
1927A.Treatment services for persons experiencing homelessness 
(a)In GeneralA funding agreement for a grant under section 1921 is that the State involved— 
(1)will ensure that each person experiencing homelessness in the State who seeks or is referred for and would benefit from such services is given preference in admission to treatment facilities receiving funds pursuant to the grant; and 
(2)will, in carrying out paragraph (1), publicize to persons experiencing homelessness the availability of services from the facilities and the fact that the persons receive such preferences. 
(b)Referrals Regarding StatesA funding agreement for a grant under section 1921 is that, in carrying out subsection (a)(1)— 
(1)the State involved will require, that in the event that a treatment facility has insufficient capacity to provide treatment services to any person experiencing homelessness described in such subsection who seeks the services from the facility, the facility refer the person to the State; and 
(2)the State, in the case of each person experiencing homelessness for whom a referral under paragraph (1) is made to the State— 
(A)will refer the person to a treatment facility that has the capacity to provide treatment services to the person; or 
(B)will, if no treatment facility has the capacity to admit the person, make interim services available to the person at the time the person seeks the treatment services.. 
(b)Preference Regarding Mental Health ServicesSection 1912(b) of the Public Health Service Act (42 U.S.C. 300x–2(b)), as amended by section 516(a) of this Act, is further amended by inserting after paragraph (5) the following: 
 
(6)Homeless individualsThe plan provides that homeless individuals are to receive preference in the provision of services provided under grants under section 1911.. 
527.Prioritization of services for runaway, homeless, and street youthSection 517(b) of the Public Health Service Act (42 U.S.C. 290bb–23(b)) is amended— 
(1)in paragraph (1), by inserting runaway, homeless, and street children and youth, after adolescent parents,; and 
(2)in paragraph (2), by inserting homelessness, after suicide,. 
528.Definition of runaway, homeless, and street youth as high riskSection 517(g) of the Public Health Service Act (42 U.S.C. 290bb–23(g)) is amended— 
(1)in paragraph (9), by striking or after the semicolon; 
(2)in paragraph (10), by striking the period and inserting ; or; and 
(3)by adding at the end the following paragraph: 
 
(11)is a runaway, homeless, or street youth..  
EFederal Program Management 
531.Establishment of Federal plan on addiction, mental illness, and homelessnessPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.), as amended by section 511 of this Act, is further amended by adding at the end the following section: 
 
545.Federal plan on addiction, mental illness, and homelessness 
(a)Plan ElementsWithin one year after the date of the enactment of this section, the Secretary shall prepare and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a plan that describes— 
(1)current federal, state, and local public policies and practices regarding homelessness and addiction and mental illness prevention, early intervention, treatment, and rehabilitation; 
(2)identifies administrative and statutory access and care barriers and opportunities for persons experiencing homelessness with addictive and mental disorders; and 
(3)recommends administrative and legislative actions that would increase homeless persons’ access to addiction and mental health services and improves the appropriateness and quality of care they receive through such systems and programs. 
(b)Plan Sub-ElementsThe plan should describe the elements as provided in subsection (a) for the following topics: 
(1)Grantee planning, reporting, and capacity-building. 
(2)Consumer involvement. 
(3)Designation of priority populations. 
(4)Outreach and enrollment. 
(5)Participant tracking. 
(6)Elimination of regulatory and administrative impediments. 
(7)Provision of appropriate services. 
(8)Discharge planning. 
(9)Outcome measurement. 
(c)ConsultationIn establishing the plan required under subsection (a), the Secretary shall consult with homeless children, youth, families, and individuals with addictive and mental disorders, nonprofit organizations advocating for persons experiencing homelessness, homeless health, housing, and support service providers, and public agency representatives. 
(d)Plan ImplementationWithin one year after the date of enactment of this section, the Secretary shall implement administrative recommendations identified in subsection (a)(3).. 
2TARGETED HOMELESS ADDICTION AND MENTAL HEALTH SERVICES PROGRAMS 
AReauthorize, Rename, and Strengthen the Grants for the Benefit of Homeless Individuals Program 
541.Treatment and recovery initiative for persons experiencing homelessnessSection 506 of the Public Health Service Act (42 U.S.C. 290aa–5) is amended by striking the section designation and heading and all that follows through subsection (c) and inserting the following: 
 
506.Grants for treatment and recovery initiative for persons experiencing homelessness 
(a)In GeneralThe Secretary, acting through the Administrator and the Administrator of the Health Resources and Services Administration, shall make grants to, and enter into contracts and cooperative agreements with, community based public and private nonprofit entities for the purpose of developing and expanding the services specified in section 552(b) for homeless individuals and families who (1)(A) are suffering from substance abuse; (B) are suffering from mental illness; or (C) are suffering from substance abuse and from mental illness; and (2) are homeless or at imminent risk of becoming homeless. In carrying out this subsection, the administrator shall consult with the Directors of the national research institutes of the National Institutes of Health, the Assistant Secretary of the Administration, the Administrator of the Social Security Administration, the Secretary of Agriculture, the Secretary of Education, the Secretary of Housing and Urban Development, the Secretary of Labor, the Secretary of Transportation, and the Secretary of Veterans Affairs. 
(b)PreferenceIn awarding grants under subsection (a), the Secretary shall give preference to— 
(1)entities that provide integrated primary health care, substance abuse and mental health services to homeless individuals, including health centers receiving grants under section 330(h); 
(2)entities that demonstrate experience in providing substance abuse and mental health service to homeless persons; and 
(3)entities that demonstrate experience in providing supportive housing or permanent housing to persons experiencing homelessness in treatment for or in recovery from substance abuse or mental illness. 
(c)Services for IndividualsIn making awards under subsection (a), the Secretary may not— 
(1)prohibit the provision of services under such subsection to individuals experiencing homelessness who are suffering from substance abuse and are not suffering from mental illness; 
(2)make payments under subsection (a) to any entity that has a policy of (A) excluding individuals from mental health services due to the existence of suspicion of substance abuse; or (B) has a policy of excluding individuals from substance abuse services due to the existence or suspicion of mental illness.. 
BReauthorize and Strengthen the Projects for Assistance in Transition from Homelessness (PATH) Program 
551.Expansion of required scope of services of PATH providersSection 522(b) of the Public Health Service Act (42 U.S.C. 290cc–22(b)) is amended— 
(1)by striking paragraphs (4) and (5) and inserting the following: 
 
(4)community mental health treatment and support services; 
(5)alcohol or drug treatment and support services;; 
(2)in paragraph (7), by striking subparagraphs (A) through (D) and inserting the following: 
 
(A)preparing a plan for the provision of community mental health services or substance abuse services to the eligible homeless individual involved, and reviewing such plan not less than once every three months to evaluate its effectiveness in assuring long-term stability; 
(B)providing assistance in obtaining and coordinating social and maintenance services for the eligible homeless individuals, including services relating to daily living activities, personal financial planning, transportation services, habilitation and rehabilitation services, prevocational and vocational services, and housing services; 
(C)providing assistance to the eligible homeless individual in obtaining income and medical support services, including housing assistance, food stamps, supplemental security income, Medicaid, Medicare, and veterans affairs assistance, and employment and training programs; 
(D)referring the eligible homeless individual for such other services as may be appropriate and assuring that the service is delivered in a timely manner for as long as needed to assure long-term stability; and; and 
(3)in paragraph (10), by striking subparagraph (B) and inserting the following: 
 
(B)planning of housing needs at different stages of recovery and stability;. 
552.Encouragement of States to utilize Health Care for the homeless projects as PATH providersSection 522(a) of the Public Health Service Act (42 U.S.C. 290cc–22(a)) is amended in the matter preceding paragraph (1) by inserting after veterans organizations the following: , health centers with active grants under section 330(h),. 
553.State descriptions of resource allocation processSection 527(a) of the Public Health Service Act (42 U.S.C. 290cc–27(a)) is amended— 
(1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and 
(2)by inserting after paragraph (2) the following paragraph: 
 
(3)such description identifies the process the State intends to use to allocate funds to political subdivisions of the State and to nonprofit private entities pursuant to section 522;. 
554.Federal report on PATH and homeless grant programsPart C of title V of the Public Health Service Act (42 U.S.C. 290cc–21 et seq.) is amended by inserting after section 533 the following section: 
 
533A.Annual reportNot later than October 1 of each year, the Secretary shall prepare and deliver a report to the Committee on Health, Education, Labor and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives regarding the programs under this part, including— 
(1)a comprehensive description of the programs; 
(2)a record and a description of the services for which amounts received under section 521 and section 506 were expended during the preceding fiscal year; 
(3)a record and description of the recipients of amounts received under section 521 and section 506 were expended during the preceding fiscal year; 
(4)a record and description of the consistency and coordination of programs and services for which amounts received under section 521 and section 506 were expended during the preceding fiscal year with applications submitted to the Department of Housing and Urban Development pursuant to subtitle C of title IV of the Stewart B. McKinney Homeless Assistance Act; 
(5)a record and description of the coordination of programs and services for which amounts received under section 521 and section 506 were expended during the preceding fiscal year with mental health, substance abuse, housing, health, and other social service programs funded through federal block grant, formula grant, competitive grant, and other mechanisms; and 
(6)such other information as the Secretary deems useful.. 
555.Clarification of target populations provision of PATH statuteThe Congress encourages the Secretary of Health and Human Services to provide guidance to the States regarding an appropriate definition of populations eligible for services provided with grants under part C of title V of the Public Health Service Act. In doing so, the Secretary should suggest that the States make such services available to homeless persons or persons at imminent risk of homelessness with serious and persistent mental impairments as evidenced by a chronicity of symptoms and inability to function in the community independently. 
CAmendments Regarding Ryan White Comprehensive AIDS Resources Emergency Act of 1990 
1DISCHARGE PLANNING 
561.Averting RWCA patient discharge into homelessnessSection 2604 of the Public Health Service Act (42 U.S.C. 300ff–14) is amended— 
(1)in subsection (b)(1)(C), by inserting and in such a manner as ensures patient placement in stable and appropriate housing, after as medically appropriate,; and 
(2)in subsection (d)(1)(D), by inserting , and discharged from inpatient facilities in such a manner as ensures that such individuals and families are placed in stable and appropriate housing, after appropriate level of care. 
2PROVISION OF APPROPRIATE SERVICES 
566.Amplification of scope of RWCA services 
(a)Emergency Relief GrantsSubparagraph (A) of section 2604(b)(1) of the Public Health Services Act (42 U.S.C. 300ff–14(b)(1)) is amended to read as follows: 
 
(A)Outpatient and ambulatory health services, including outreach, diagnosis, monitoring, medical services, nursing, substance abuse treatment, mental health treatment, specialty services, dental services, nutrition services, medical follow-up, attendant care, home health services, respite care, recuperative services, hospice services, developmental services, rehabilitation services, social services, maintenance services, public benefit assistance, housing assistance, educational assistance, employment assistance, vocational assistance, transportation assistance, supportive and supervisory services in a residential setting, and comprehensive treatment services, which shall include treatment education and prophylactic treatment for opportunistic infections, for individuals and families with HIV disease.. 
(b)Grants To Establish HIV Care ConsortiaParagraph (2) of section 2613(a) of the Public Health Service Act (42 U.S.C. 300ff–23) is amended— 
(1)by amending subparagraph (A) to read as follows: 
 
(A)essential health services such as case management, outreach, medical services, nursing, substance abuse treatment, mental health treatment, specialty services, dental services, nutrition services, diagnostic services, monitoring, prophylactic treatment for opportunistic infections, treatment education to take place in the context of health care delivery, medical follow-up, developmental, rehabilitation, home health, recuperative, and hospice care; and; and 
(2)by amending subparagraph (B) to read as follows: 
 
(B)essential support services such as case management, transportation, attendant care, homemaker, day or respite care, public benefits assistance, advocacy services provided through public and nonprofit private entities, and services that are complementary to the provision of health care services for individuals with HIV disease including social, maintenance, educational, employment, vocational, supportive, and supervisory services in a residential setting, nutrition, housing, and child welfare and family services (including foster care and adoption services).. 
567.Application of knowledge development findings to service delivery 
(a)Emergency Relief GrantsParagraph (1) of section 2603(b) of the Public Health Service Act (42 U.S.C. 300ff–13) is amended— 
(1)by striking and at the end of subparagraph (F); 
(2)by striking the period at the end of subparagraph (G) and inserting ; and; and 
(3)by adding at the end the following: 
 
(H)demonstrates that resources will be allocated to entities that agree to replicate successful models of care identified by the Secretary under Section 2691(g).. 
(b)Care GrantsSection 2611 of the Public Health Service Act (42 U.S.C. 300ff–14) is amended by adding at the end the following: 
 
(c)PriorityIn providing assistance under paragraphs (1), (2), and (3) of section 2612, a State shall give priority to entities that agree to replicate successful models of care identified by the Secretary under section 2691(g).. 
3GRANTEE PLANNING, REPORTING, AND CAPACITY BUILDING 
571.Expansion of participation in grantee and contractor planning 
(a)Representation on HIV Health Services Planning CouncilsParagraph (2) of section 2602(b) of the Public Health Service Act (42 U.S.C. 300ff–12(b)) is amended— 
(1)in subparagraph (E), by inserting , housing, education, employment, rehabilitation, human services, and corrections after local public health; 
(2)in subparagraph (G), by inserting disproportionately affected and before historically underserved; 
(3)in subparagraph (I), by inserting , the State housing agency, the State mental health agency, the State substance abuse agency, the State educational agency, the State employment agency, the State rehabilitation agency, the State human services agency, the State corrections agency, before and the agency administering the program under part B; 
(4)in subparagraph (L), by striking and at the end; 
(5)in subparagraph (M), by striking the period at the end and inserting a semicolon; and 
(6)by adding at the end the following: 
 
(N)grantees under Federal housing, homeless assistance, mental health, substance abuse, education, employment, rehabilitation, social services, youth services, and corrections programs; and 
(O)pharmaceutical manufacturers and retailers.. 
(b)Meetings Convened by StateParagraph (5) of section 2617(b) of the Public Health Service Act (42 U.S.C. 200ff–27) is amended— 
(1)by striking a meeting of individuals with HIV disease, representatives of grantees under each part under this title, providers, and public agency representatives; and 
(2)by striking “; and” and inserting “a meeting of representatives of— 
 
(A)health care providers, including federally qualified health centers; 
(B)community-based organizations serving affecting populations and AIDS service organizations; 
(C)social service and housing providers; 
(D)mental health and substance abuse providers; 
(E)local public health, mental health, substance abuse, housing, education, employment, rehabilitation, human services, and corrections agencies; 
(F)hospital planning agencies or health care planning agencies; 
(G)affected communities, including people with HIV disease or AIDS and disproportionately affected and historically underserved groups and subpopulations; 
(H)non-elected community leaders; 
(I)State government (including the State Medicaid agency, State housing agency, State mental health agency, State substance abuse agency, State education agency, State employment agency, State rehabilitation agency, State human services agency, and State corrections agency); 
(J)grantees under each part of this title; 
(K)grantees under other Federal HIV programs; 
(L)grantees under Federal housing, homeless assistance mental health, substance abuse, education employment, rehabilitation, social services, youth services, and corrections programs; and 
(M)pharmaceutical manufacturers and retailers; and. 
572.Development of knowledge to strengthen providers’ capacity to offer homeless-competent servicesSubsection (e) of section 2691 of the Public Health Service Act (42 U.S.C. 300ff–101) is amended— 
(1)in paragraph (2), by striking and at the end; 
(2)in paragraph (3), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(4)programs designed to integrate the delivery of HIV services with other health, housing, educational, employment, social, and maintenance services in residential settings.. 
4DESIGNATION OF HOMELESS PERSONS AS PRIORITY POPULATION 
576.Priority for persons experiencing homelessness 
(a)Emergency Relief GrantsSubsection (b) of section 2604 of the Public Health Service Act (42 U.S.C. 300ff–14) is amended by adding at the end the following: 
 
(5)Priority for persons experiencing homelessnessFor the purpose of providing health and support services to homeless individuals with HIV disease (including children, youth, and families), the chief elected official of the eligible area, in accordance with the established priorities of the planning council, shall use, from amounts made available for the area through grants under section 2601(a) for a fiscal year, not less than 8.6 percent of such amounts.. 
(b)Care GrantsSection 2611 of the Public Health Service Act (42 U.S.C. 300ff–21), as amended by section 567(b) of this Act, is amended by adding at the end the following: 
 
(d)Priority for Persons Experiencing HomelessnessFor the purpose of providing health and support services to individuals experiencing homelessness with HIV disease (including children, youth, and families), a State shall use, of the funds allocated under this part to the State for a fiscal year, not less than 8.6 percent of such funds.. 
5FEDERAL PLAN ON HIV/AIDS AND HOMELESSNESS 
581.Federal plan on HIV/AIDS and homelessness 
(a)PlanNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall prepare and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a plan that with respect to each of the factors described in subsection (b)— 
(1)describes current Federal, State, and local public policies and practices regarding homelessness and HIV prevention, treatment, and care; 
(2)identifies administrative and statutory access and care barriers and opportunities for homeless persons with HIV disease; and 
(3)recommends administrative and legislative actions that would increase the access of homeless persons to HIV health and support services and improve the appropriateness and quality of care homeless persons receive through such services. 
(b)FactorsThe factors described in this subsection are as follows: 
(1)Grantee planning, reporting, and capacity-building. 
(2)Consumer involvement. 
(3)Designation of priority populations. 
(4)Outreach and enrollment. 
(5)Participant tracking. 
(6)Elimination of regulatory and administrative impediments. 
(7)Provision of appropriate services. 
(8)Discharge planning. 
(9)Outcome measurement. 
(c)ConsultationIn establishing the plan required under this section, the Secretary shall consult with homeless children, youth, families and individuals with HIV disease, nonprofit organizations advocating for homeless persons, homeless health, housing, and support service providers, and public agency representatives. 
(d)Plan ImplementationNot later than 1 year after the date of the enactment of this Act, the Secretary shall implement administrative recommendations identified in subsection (a)(3). 
VIECONOMIC SECURITY 
601.Sense of Congress regarding right to a living income 
(a)FindingsThe Congress finds that— 
(1)more than 25 percent of persons in working families in the United States have incomes too low to meet their basic needs; 
(2)the average income of a homeless family in the United States is 46 percent of the Federal poverty line; 
(3)42 percent of adults living in shelters are employed; 
(4)children in families with incomes above the Federal poverty line are healthier; 
(5)children in families with incomes above the Federal poverty line are more likely to graduate from high school and to have higher incomes as adults; 
(6)higher rates of good health and education in children will reduce long-term costs for the United States; 
(7)approximately 30,000,000 people in the United States suffer from food insecurity due to a lack of income; 
(8)low-wage employment often leads to housing that is unsafe, indecent, and unaffordable; 
(9)any person who works 40 hours a week or more should be able to afford the basic necessities of life, including housing that is decent and safe; 
(10)the levels of government benefits are not substantial enough to provide for the basic necessities, such as housing, health care, or childcare; 
(11)low-wage workers are at risk of becoming homeless; 
(12)supplementary Social Security income (SSI) benefits are equal to only 18.5 percent of the average median income for a single-person household; 
(13)the average SSI recipient has a monthly income of $551; and 
(14)on average, a person receiving SSI benefits needs to spend 98.2 percent of their benefit to afford a one-bedroom apartment. 
(b)Sense of CongressIt is the sense of the Congress that— 
(1)every person who works 40 hours or more per week should receive a wage sufficient to provide for safe, decent, and affordable housing, which should be ensured through a living wage that is indexed to the local cost of housing; and 
(2)every person who is unable to work or unable to obtain work, and therefore receives public benefits, should be afforded the same opportunity for safe, decent, and affordable housing through a level of benefits that provides a livable income. 
602.Availability of food stamp benefits to individuals who are homeless 
(a)Expedited ProcessingSection 11(e)(9) of the Food Stamp Act of 1977 (7 U.S.C. 2020(3)(9)) is amended— 
(1)in subparagraph (B) by striking and at the end; 
(2)in subparagraph (C) by adding and at the end; and 
(3)by adding at the end the following: 
 
(D)provide coupons no later then 7 days after the date of application to any household in which all members are homeless individuals;. 
(b)Exception to Work Requirement DisqualificationSection 6(o)(3) of the Food Stamp Act of 1977 (7 U.S.C. 2015(o)(3)) is amended— 
(1)in subparagraph (D) by striking or at the end; 
(2)in subparagraph (E) by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following: 
 
(F)experiencing homelessness.. 
(c)DefinitionSection 3(c) of the Food Stamp Act of 1977 (7 U.S.C. 2012(c)) is amended in the 2d sentence by inserting before the period at the end the following: , and the certification period shall be at least 12 months if all adult household members are receiving benefits under title II or XVI of the Social Security Act and the household as no other income. 
(d)Collection of Data on Homeless ApplicantsThe Food Stamp Act of 1977 (7 U.S.C. 2011 et seq.) is amended by adding at the end the following: 
 
28.Collection of data on homeless householdsWith respect to all applications made after January 1, 2007, by households to participate in the food stamp program and all households that receive food stamp benefits after such date, the Secretary shall collect data, through the application form and by other means, to determine whether the members of such households are homeless.. 
603.Amendments to Workforce Investment Act 
(a)State Workforce Investment BoardsSection 111(b)(1) of the Workforce Investment Act of 1998 (29 U.S.C. 2821(b)(1)) is amended— 
(1)in subparagraph (B), by striking and; 
(2)in subparagraph (C)(vii) by striking the period and inserting ; and; and 
(3)by adding after subparagraph (C) the following: 
 
(D)a representative from the State agency distributing funding under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); 
(E)a representative from the community board as defined in section 401(3) of this Act; 
(F)representatives of organizations who act as advocates for persons experiencing homelessness or organizations who provide assistance to persons experiencing homelessness; and 
(G)a person experiencing homelessness or has experienced homelessness within 3 years before the date of their appointment to the board.. 
(b)Local Workforce Investment BoardsSection 117(b)(2)(A)) of the Workforce Investment Act (29 U.S.C. 2832(b)(2)(A)) is amended— 
(1)in clause (v) by striking and; 
(2)in clause (vi) by striking the period and inserting ; and; and 
(3)by adding after clause (vi) the following: 
 
(vii)a representative from the local agency distributing funding under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); 
(viii)a representative from the community board as defined in section 401(3) of this Act; 
(ix)representatives of organizations who act as advocates for persons experiencing homelessness or organizations who provide assistance to persons experiencing homelessness; and 
(x)a person experiencing homelessness or has experienced homelessness within 3 years before the date of their appointment to the board;. 
604.Homebuild program for affordable housing construction and apprenticeship 
(a)In GeneralTitle IV of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12871 et seq.) is amended by adding at the end the following new subtitle: 
 
EHomebuild Program for Affordable Housing Construction and Apprenticeship 
471.PurposeIt is the purpose of this subtitle to assist people who are experiencing homelessness and have experienced significant barriers to employment to obtain training necessary to obtain gainful employment as skilled or semi-skilled residential construction workers. 
472.Grant authorityThe Secretary may make grants in accordance with this subtitle to applicants selected under section 476 to carry out homebuild programs under section 473. 
473.Homebuild programs 
(a)In GeneralFor purposes of this subtitle, a homebuild program is a program that meets the following requirements: 
(1)Affordable housingThe primary purpose of the program is to develop, through construction, reconstruction, or rehabilitation, affordable housing for low- and extremely low-income households. 
(2)Educational and counseling servicesThe program shall be subject to the same requirements regarding educational services and activities that a Youthbuild program is subject to under section 456(c). 
(3)Training and apprenticeshipThe program shall provide participants with training or apprenticeship in residential construction skills involved in the development of the affordable housing. 
(4)Wages and benefits, labor standards, and nondiscriminationSections 142, 143 and 167 of the Job Training Partnership Act (as in effect on the day before the date of enactment of the Workforce Investment Act of 1998), relating to wages and benefits, labor standards, and nondiscrimination, shall apply to the program as if such program was conducted under the Job Training Partnership Act (as in effect on the day before the date of enactment of the Workforce Investment Act of 1998). This paragraph may not be construed to prevent a recipient of a grant under this subtitle from using funds from non-Federal sources to increase wages and benefits under such program, if appropriate. 
(5)ParticipantsParticipation in the program shall be limited only to individuals who— 
(A) 
(i)are homeless (as such term is defined in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302); 
(ii)are residing in a homeless shelter, transitional shelter, transitional housing facility, or permanent supportive housing; 
(iii)are eligible for and have placed their name on the waiting list for public housing or rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) and have not received such housing or assistance; or 
(iv)have been referred for participation in the program by a social services program of a unit of general local government; 
(B)are 65 years of age or younger; and 
(C)have completed, and have evidence of such completion of, a job readiness or workforce training program of a least 2 weeks duration that— 
(i)is provided through the one-stop delivery system under the Workforce Investment Act of 1998; or 
(ii)if a program described in clause (i) is not available to the individual— 
(I)is certified or provided through a public housing authority; or 
(II)is administered by a nonprofit organization providing housing for the homeless and is certified by a unit of general local government. 
(6)Limitation on participation 
(A)In generalThe program shall limit participation by any individual to the longer of— 
(i)2 years; and 
(ii)such time as the participant has obtained the residential construction skills necessary to obtain employment in the private residential construction field. 
(B)ExceptionThe program may provide that a participant may continue or return to work under the program after completion of the program pursuant to the limit under subparagraph (A), but only— 
(i)pursuant to application by such participant for such continuance or return; and 
(ii)if the program provides the full amount of such participant’s wages, which shall be not less than the wages prevailing in the locality, as predetermined by the Secretary of Labor pursuant to subchapter IV of chapter 13 of title 40, United States Code. 
(7)AdministrationThe program shall be jointly administered by— 
(A)a labor organization, or an affiliate thereof; and 
(B)a public housing agency or nonprofit organization involved in the development of affordable housing. 
474.Use of grant amounts 
(a)Eligible UsesAmounts received from a grant under this Act may be used for any costs involved in carrying out a Homebuild program, including any activities specified under subsection (b) of section 454 (relating to Youthbuild program eligible activities), except that— 
(1)the limitations under paragraph (2) of such subsection on the types of housing developed with grant amounts shall not apply to grant amounts under this subtitle; 
(2)the limitation under paragraph (3) of such subsection on administrative costs shall apply to grant amounts under this subtitle; and 
(3)the limitation under paragraph (4)(E) of such subsection on the duration of support services and stipends shall not apply to grant amounts under this subtitle. 
(b)Affordable Housing RequirementOf any amounts received from a grant under this subtitle— 
(1)not less than 75 percent shall be used for costs related to the development of housing that is affordable for extremely low-income households; and 
(2)the remainder shall be used for costs related to the development of housing that is affordable to low-income households. 
475.Homebuild advisory Board 
(a)Eligibility RequirementFor an eligible entity to be eligible for selection to receive a grant under this subtitle, the unit of general local government within which the eligible entity will carry out the homebuild program shall establish a homebuild advisory board to advise and report regarding activities and progress under homebuild programs carried out within the jurisdiction of such unit. 
(b)Meetings and ReportsEach homebuild advisory board shall— 
(1)meet not less than 4 times annually; and 
(2)submit an annual report to the unit of general local government, the applicable eligible entity, and the Secretary regarding activities and progress under homebuild programs carried out within the jurisdiction of such unit. 
(c)MembershipEach homebuild advisory board for a unit of general local government shall consist of 15 members, who shall include individuals who are— 
(1)officials of the unit of general local government; 
(2)representatives of the faith community; 
(3)representatives of private entities engaged in residential development; 
(4)representatives of private entities engaged in residential construction; 
(5)officials or members of labor unions; 
(6)representatives of local social services agencies; 
(7)homeless individuals; 
(8)representatives of organizations involved in providing affordable housing and assistance for homeless individuals; and 
(9)representatives of academic institutions. 
476.Applications and selection for grants 
(a)In GeneralTo be eligible for selection to receive a grant under this subtitle, an eligible entity shall submit to the Secretary an application containing— 
(1)a description of the educational and job training activities, work opportunities, and other services that will be provided to participants in the homebuild program; 
(2)a description of the proposed construction or rehabilitation activities to be undertaken and the anticipated schedule for carrying out such activities; 
(3)a description of the manner in which eligible participants will be recruited and selected; 
(4)a description of how the proposed project will be coordinated with other Federal, State, and local activities, including vocational and job training programs; 
(5)assurances that there will be a sufficient number of adequately trained supervisory personnel on the project; 
(6)a detailed budget and description of the system of fiscal controls and auditing and accountability procedures that will be used to ensure fiscal soundness; 
(7)a description of the membership of the advisory board; and 
(8)a description of the capacity of the community to leverage funding from other private and public sources. 
(b)Selection CriteriaThe Secretary shall select applicants to receive grants under this subtitle based upon selection criteria, which the Secretary shall establish and which shall include the following criteria: 
(1)Potential for successThe extent to which the application is likely to succeed, as indicated by such factors as the past experience of an applicant with housing rehabilitation or construction, education and employment training programs, management capacity, fiscal reliability, and community support. 
(2)NeedTo extent to which the applicant has need for assistance, as determined by factors such as— 
(A)the degree of economic distress of the community from which participants would be recruited, including— 
(i)the extent of poverty; 
(ii)the extent of unemployment; and 
(B)the degree of economic distress of the locality in which the housing would be rehabilitated or constructed, including— 
(i)objective measures of the incidence of homelessness; 
(ii)the relationship between the supply of affordable housing for low-income persons and the number of such persons in the locality; 
(iii)the extent of housing overcrowding; and 
(iv)the extent of poverty. 
(3)OtherAny other criteria the Secretary determines to be reasonably appropriate. 
477.DefinitionsFor purposes of this subtitle, the following definitions shall apply: 
(1)ApplicantThe term applicant means an eligible entity that has submitted an application under section 476 that the Secretary determines complies with the requirements under this subtitle. 
(2)Eligible entityThe term eligible entity means— 
(A)a public housing agency; 
(B)a labor union; or 
(C)a nonprofit organization that is involved in the development of affordable housing 
(3)Extremely low-income householdThe term extremely low-income household means a household, including an individual or family, that has an income that does not exceed 30 percent of the median family income for the area, as determined by the Secretary with adjustments for smaller and larger families, except that the Secretary may establish income ceilings higher or lower than 30 percent of the median for the area on the basis of the Secretary’s findings that such variations are necessary because of prevailing levels of construction costs or fair market rents, or unusually high or low household incomes. 
(4)Labor unionThe term labor union has the meaning given the term labor organization in section 2 of the National Labor Relations Act (29 U.S.C. 152). 
(5)Low-income householdThe term low-income household means a household, including an individual or family, that has an income that does not exceed 80 percent of the median family income for the area, as determined by the Secretary with adjustments for smaller and larger families, except that the Secretary may establish income ceilings higher or lower than 80 percent of the median for the area on the basis of the Secretary’s findings that such variations are necessary because of prevailing levels of construction costs or fair market rents, or unusually high or low household incomes. 
(6)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. 
478.Authorization of appropriationsThere is authorized to be appropriated for grants under this subtitle $65,000,000 for fiscal year 2007 and such sums as may be necessary for each of fiscal years 2008, 2009, 2010, and 2011. 
479.RegulationsThe Secretary shall issue any regulations necessary to carry out this subtitle.. 
605.Department of Labor apprenticeship program for working people experiencing homelessness 
(a)Grant AuthorityThe Secretary of Labor may make grants in accordance with this section to applicants selected pursuant to subsection (g) to carry out apprenticeship programs that meet the requirements of this section. 
(b)Apprenticeship Program DefinedFor purposes of this section, an apprenticeship program is a program— 
(1)whose primary purpose is to assist people who are experiencing homelessness by providing instruction in a skilled trade in a job apprenticeship program; and 
(2)that provides a stipend to any person who are working and without housing until the such person is employed by the private sector. 
(c)Participation 
(1)In generalParticipation in the program shall be limited to individuals who— 
(A)are homeless (as such term is defined in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302)); 
(B)are eligible for or have placed their name on a waiting list for public housing or rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) and have not received such housing or assistance; or 
(C)have been referred for participation in the program by a social services program of a unit of local government; 
(2)Limitation on participation 
(A)In generalThe program shall limit participation by any individual to the longer of— 
(i)12 months; or 
(ii)such time as the participant has obtained the necessary skills to obtain employment in the relevant field. 
(B)ExceptionThe program may provide that a participant may continue or return to work under the program after completion of the program pursuant to 12 month limit, but only— 
(i)pursuant to an application by such participant for such continuance or return; and 
(ii)if the program provides the full amount of such participant’s wages, which shall not be less than the wages prevailing in the locality, as predetermined by the Secretary of Labor pursuant to subchapter IV of chapter 13 of title 40, United States Code. 
(d)AdministrationThe program shall be jointly administered by— 
(1)the Secretary of Labor, through State and local workforce investment systems (established under the Workforce Investment Act (29 U.S.C. 2801 et seq.); 
(2)a labor organization, or an affiliate thereof; 
(3)a public housing agency; and 
(4)a non-profit organization. 
(e)Use of Grant Amount 
(1)Eligibility requirementsA unit of local government will pay 50 percent of the salary of all program participants who are apprenticing in the private or public sector for at least 6 months, but no longer than 1 year, in apprenticeship programs. 
(2)Eligible usesAmounts received from a grant under this section may be used for any costs involved in carrying out an apprenticeship program, including the following activities: 
(A)Apprenticeship and job training in— 
(i)construction of housing and commercial real estate; 
(ii)technical trades; 
(ii)plumbing; 
(iii)automotive; 
(iv)painting; 
(v)electrical; and 
(vi)transportation infrastructure. 
(B)Funding for job training and job placement counselors for homeless shelters, transitional housing, and permanent supportive housing facilities for the purposes of placing homeless individuals in permanent jobs. 
(C)Transportation grants to provide bus tickets, subway fare, or other transportation vouchers to help to cover the costs of transportation to and from job interviews, the job site, and social service visits until the individual is employed, and is able to cover the costs of such transportation. Where necessary due to lack of other means of transportation these grants may also cover the cost of needed automobile repairs. 
(f)Apprenticeship Program Advisory Board 
(1)Eligibility requirementFor an entity to be eligible for selection to receive a grant under this section, the unit of local government within which the eligible entity will carry out the apprenticeship program shall establish a apprenticeship advisory board to advise and report regarding activities and progress under apprenticeship programs carried out within the jurisdiction of such unit. 
(2)Meeting and reportsEach apprenticeship advisory board shall— 
(A)meet not less than 4 times annually; and 
(B)submit an annual report to the unit of local government, the applicable entity, and the Secretary regarding activities and progress under apprenticeship programs carried out within jurisdiction of such unit. 
(3)MembershipEach apprenticeship advisory board for a unit of general local government shall consist of 15 members, who shall include individuals who are— 
(1)officials of the unit of general local government; 
(2)representatives of the faith community; 
(3)representatives of private entities engaged in residential development; 
(4)representatives of private entities engaged in residential construction; 
(5)officials or members of labor unions; 
(6)representatives of local social services agencies; 
(7)homeless individuals; 
(8)representatives of organizations involved in providing affordable housing and assistance for homeless individuals; and 
(9)representatives of academic institutions. 
(g)Applications and Selection of Grants 
(1)In generalTo be eligible for selection to receive a grant under this section, an entity shall submit to the Secretary an application containing— 
(A)a description of the job training activities, work opportunities, and other services that will be provided to participants in the apprenticeship program; 
(B)a description of the manner in which eligible participants will be recruited and selected; 
(C)a description of how the proposed project will be coordinated with other Federal, State, and local activities, including vocational and job training programs; 
(D)a detailed budget and description of the system of fiscal controls and auditing and accounting procedures that will be used; 
(E)a description of the membership of advisory board; and 
(F)a description of the capacity of the community to leverage funding from other private and public sources. 
(2)Selection criteriaThe Secretary shall select applicants to receive grants under this section based upon a selection criteria which shall include the following: 
(A)Potential for successThe extent to which the application is likely to succeed, as indicated by such factors as the past experience of an applicant with housing rehabilitation or construction, education and employment training programs, management capacity, fiscal reliability, and community support. 
(B)NeedTo extent to which the applicant has need for assistance, as determined by factors such as— 
(i)the degree of economic distress of the community from which participants would be recruited, including— 
(I)the extent of poverty; 
(II)the extent of unemployment; and 
(ii)the degree of economic distress of the locality in which the housing would be rehabilitated or constructed, including— 
(I)objective measures of the incidence of homelessness; 
(II)the relationship between the supply of affordable housing for low-income persons and the number of such persons in the locality; 
(III)the extent of housing overcrowding; and 
(IV)the extent of poverty. 
(C)OtherAny other criteria the Secretary determines to be reasonably appropriate. 
(h)DefinitionsFor purposes of this section, the following definitions apply: 
(1)ApplicantThe term applicant means an eligible entity that has submitted an application under section 476 that the Secretary determines complies with the requirements under this section. 
(2)Eligible entityThe term eligible entity means— 
(A)a public housing agency; 
(B)a labor union; or 
(C)a nonprofit organization that is involved in the development of affordable housing 
(3)Extremely low-income householdThe term extremely low-income household means a household, including an individual or family, that has an income that does not exceed 30 percent of the median family income for the area, as determined by the Secretary with adjustments for smaller and larger families, except that the Secretary may establish income ceilings higher or lower than 30 percent of the median for the area on the basis of the Secretary’s findings that such variations are necessary because of prevailing levels of construction costs or fair market rents, or unusually high or low household incomes. 
(4)Labor unionThe term labor union has the meaning given the term labor organization in section 2 of the National Labor Relations Act (29 U.S.C. 152). 
(5)Low-income householdThe term low-income household means a household, including an individual or family, that has an income that does not exceed 80 percent of the median family income for the area, as determined by the Secretary with adjustments for smaller and larger families, except that the Secretary may establish income ceilings higher or lower than 80 percent of the median for the area on the basis of the Secretary’s findings that such variations are necessary because of prevailing levels of construction costs or fair market rents, or unusually high or low household incomes. 
(6)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. 
(i)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary to carry out this section, $50,000,000 for fiscal year 2007 and such sums as may be necessary for each of fiscal years 2008 through 2011. 
606.Day laborer fairness and protection 
(a)FindingsCongress finds the following: 
(1)According to the General Accounting Office, contingent workers comprise approximately 30 percent of the workforce and research indicates that the size of the day labor workforce may be greater than nationally available data suggests. 
(2)Employers increasingly rely on contingent workers rather than permanent workers. Employers benefit from the reduced costs and increased flexibility of utilizing a contingent workforce. This reliance has resulted in a significant decrease in the number of workers with health insurance coverage, included in retirement and pension plans, and receiving other employment benefits such as long-term disability coverage. Contingent workers have lower family incomes than those in full-time permanent employment. Many contingent workers live below the Federal poverty line. 
(3)The General Accounting Office has found that the day labor workforce is particularly vulnerable to workplace abuses. Day laborers are subject to a wide range of abuses of their civil rights, employment and labor rights, and health and safety rights. Although day laborers and contingent workers face higher incidences of workplace abuse, the General Accounting Office has found current practices and laws make it difficult to detect violations affecting contingent workers and day laborers. 
(4)Wage and hour abuses are of particular concern to day laborers. Despite current legal wage and hour protections afforded to day laborers, such laborers are subject to pervasive wage and hour violations committed by day labor employers and temporary labor agencies. The short nature of the employment relationship, multiple barriers to enforcement resources and the lack of strong protective wage and hour laws render day laborers particularly vulnerable to nonpayment of wages. Wage and hour problems confronting day laborers take many forms and include: complete nonpayment of wages; payment of less than the agreed upon rate; payment by checks with insufficient funds and late payment of wages. Day labor employers often delay payments of promised wages until the completion of a job. Upon completion, day laborers are commonly left with less than promised or a void check. Lack of access to social and legal services that could assist them in enforcing their workplace rights leave few options for day laborers seeking to recover unpaid wages. 
(5)Occupational injury and fatality rates for day laborers are disproportionately higher than such rates for other workers. Desperate for work and fearing retaliation, day laborers often risk life and limb without ever reporting work hazards. Day laborers are often assigned to the dangerous tasks shunned by workers with more options. Employers often neglect their duties to provide safe employment that is free from hazards to a day laborers’ health. Employers regularly fail to provide necessary health and safety equipment and training to day laborers. Due to the lack of notice requirements, most day laborers have no advance warning about possible exposure to hazardous materials or dangerous tasks. 
(6)Day laborers and contingent workers seeking to enforce the employment and labor laws are frequently subject to intimidating retaliatory acts by the employer. Absent stronger antiretaliation protections, day laborers will continue to endure dangerous and unjust working conditions without recourse. 
(7)Day laborers and contingent workers provide employers with a flexible workforce and contribute significantly to interstate commerce. Despite these contributions, day laborers are routinely subjected to workplace abuse with little or no recourse. The growing numbers of day laborers and other contingent workers in the workforce calls for legislative reforms that expand and protect the rights of day laborers. 
(b)PurposeThe purpose of this section is to ensure that individuals working as day laborers, or temporary workers, are afforded full protection of and access to employment and labor laws that ensure workplace dignity and to reduce unfair competitive advantage for firms that abuse day laborers. 
(c)DefinitionsIn this section the following definitions apply: 
(1)Day laborerThe term day laborer means an individual who is engaged in or waiting to be engaged in day labor. 
(2)Day laborThe term day labor means labor or employment that is occasional or irregular for which an individual is employed for not longer than the time period required to complete the assignment for which the individual was hired and in which wage payments are made directly to the day laborer or indirectly by the day labor service agency or the third party employer for work undertaken by a day laborer. Day labor does not include labor or employment of a professional or clerical nature. 
(3)Day labor employerThe term day laborer employer refers to any person or entity that directly or indirectly, through an agent, day labor service agency or any other entity acting in the employer’s interest, engages, suffers or permits a day laborer to work or otherwise has the right to exercise control over the wages, hours or working conditions of a day laborer. The term includes day labor service agencies and third party employers as defined in this section. 
(4)Day laborer shape-up siteThe term day laborer shape-up site means any public area or street corner, residential or commercial, where day laborers assemble to seek employment. 
(5)Day laborer hiring siteThe term day laborer hiring site refers to any program sponsored by a public entity or nonprofit organization that provides a space for day laborers to assemble for work and participate in skills development workshops and classes. For the purposes of this section, day laborer hiring sites are not day labor employers. 
(6)DepartmentThe term Department means the Department of Labor. 
(7)SecretaryThe term Secretary means the Secretary of Labor. 
(8)Regular rate of payThe term regular rate of pay means an hourly wage rate agreed to by the day labor employer and day laborer. If a daily rate is negotiated, the regular rate of pay shall be calculated by dividing the total remuneration agreed upon for 1 week by 40. On jobs that require prevailing wage rates, the regular rate of pay shall be the prevailing wage or wage agreed to by the day laborer employer and day laborer, whichever is higher. In no circumstances shall the regular rate of pay be less than that required by law. 
(9)Day labor service agencyThe term day labor service agency means any person or entity that recruits, dispatches, or otherwise facilitates the employment of day laborers by a third party employer. A day labor service agency is a day labor employer and shares all legal obligations placed on a day labor employer by this section. A not-for-profit organization is not a day labor service agency. 
(10)Workday and dayThe terms workday and day mean any consecutive 24 hours period beginning at the same time each calendar day. 
(11)Third party employerThe term third party employer refers to a person or entity that suffers or permits a day laborer to work by contracting with a day labor service agency. Third party employers are day labor employers and share all legal obligations placed on day labor employers. 
(d)Sustainable Wages 
(1)Sustainable wageA day laborer shall be paid not less than the equivalent of the prevailing wage rate paid to permanent employees who are performing substantially equivalent work, with due consideration given to seniority, experience, and skills. 
(2)Notice of wage rateDay labor employers shall provide notice of the wage rate expected to be paid to each day laborer. A day labor service agency shall provide notice of the wage rate expected to be paid by each third party employer using the services of the agency. A day laborer shall be paid by a third party employer not less than the wage rate stated in the notice of the agency for all work performed for the third party employer, including work contained in the description issued under subsection (g). 
(3)Wage reductionDay labor employers are prohibited from reducing the wage rate of any permanent full time employee in order to comply with paragraph (1) or (2). 
(4)OvertimeA day laborer shall be compensated at a rate of 1 and one-half times the regular rate of pay for each hour worked beyond 8 hours up to and including 12 hours in a workday, and for the first 8 hours worked on the seventh consecutive day of work in a work week. 
(5)Daily overtimeDay laborers are entitled to double the regular rate of pay for all hours worked in excess of 12 hours in any workday and for all hours worked in excess of 8 hours on the seventh consecutive day of work in a work week. 
(6)Minimum daily rateA day laborer performing day labor shall be compensated for not less than 4 hours of work for each day worked. 
(7)Call in payIf the day labor employer fails to appear after requesting a day laborer’s services at a designated time and location, the day laborer shall be compensated for not less than 4 hours at the regular rate of pay. 
(8)Wait timeIf a day laborer arrives for employment at the request of a day labor employer, time spent waiting for the employer is wait time compensable at the regular rate of pay. 
(9)Reduction of salaryIf a day labor employer has offered and a day laborer has accepted a wage rate, the day labor employer cannot reduce that negotiated salary during that day of employment. 
(10)Travel timeDay laborers are to be compensated for travel time if such activity is an integral and indispensable part of the principal activities that the workers are employed to perform. For the purposes of this section, time spent traveling from a day labor shape-up site, day labor hiring site, or day labor service agency to the worksite shall be compensable at the regular rate of pay. 
(11)Agency processing delay 
(A)In generalIf a day labor service agency expends more than 30 minutes in processing a day laborer’s work assignment, the day labor service agency shall pay the day laborer for any additional waiting time at the regular rate of pay. 
(B)LimitationThe time spent in transit to or from the designated worksite or to or from the day labor service agency shall not be included in computing processing time. 
(e)Other Rights of Day Laborers 
(1)Public access areaEach day labor service agency shall provide adequate seating in the public access area of the offices of the agency. Employment and wage notices required by this section shall be posted in the public access area. The public access area shall allow for access to restrooms and water. 
(2)Work restrictionNo day labor service agency shall restrict the right of a day laborer to accept a permanent position with a third party employer to whom the day laborer has been referred for temporary work or restrict the right of such third party employer to offer such employment to a day laborer. This paragraph shall be understood to outlaw the charging of fines or additional amounts for making or accepting an offer of employment. 
(3)Breaks and mealsFor each 4-hour period of uninterrupted day labor, a 15-minute compensated break shall be provided. For periods of uninterrupted day labor lasting longer than 6 hours, a 30-minute compensated lunch period shall be provided. 
(4)Disclosure of employer informationAt the time of hire, a day labor employer must provide a day laborer with the day labor employers’ phone number and business address. 
(5)Transportation back to point of hireUnless the day laborer requests otherwise, the day labor employer shall provide transportation back to the point of hire at the end of each work day. 
(6)Transportation feesDay labor service agencies, third party employers and day laborer employers shall not charge a day laborer for the costs of transportation to and from the premises of the day labor agency, day laborer shape-up site, or day laborer hiring site to the worksite. 
(7)Payments 
(A)In generalAt the time of the payment of wages, a day labor service agency shall provide each day laborer with an itemized statement showing in detail each deduction made from the wages. 
(B)Annual statementA day labor service agency shall provide each worker an annual earnings summary within a reasonable time after the preceding calendar year, but in no case later than February 1. A day labor service agency shall, at the time of each wage payment, give notice to day laborers of the availability of the annual earnings summary or post such a notice in a conspicuous place in the public reception area. 
(C)Payment schedulesAt the request of a day laborer, a day labor service agency or day labor employer shall hold the daily wages of the day laborer and make either weekly or semimonthly payments. The wages shall be paid in a single check representing the wages earned during the period for which wage payments are to be made, as designated by the day laborer. A day labor service agency or day labor employer that makes daily wage payments shall provide written notification to all day laborers of the right to request weekly or semimonthly checks. The day laborer service agency may provide such notice by conspicuously posting the notice at the location where the wages are received by the day laborers. 
(D)Daily wagesIf day labor employment lasts less than 1 week wages shall be paid at the end of each workday. 
(E)Check cashingA day labor service agency, day labor employer, or third party employer may not directly or indirectly charge any day laborer for cashing a check issued by the day labor service agency, day labor employer, or third party employer for wages earned by a day laborer who performed work through that day labor service agency, day labor employer or third party employer. 
(F)OverpaymentA day laborer shall not be charged fees for overpayment by the day labor agency. 
(G)Negotiable tenderAll noncash wage payments shall be in the form of immediately negotiable tender payable in cash, on demand at a financial institution, and without discount. 
(H)Payment by checkIf a day labor service agency or day labor employer pays by check, that check shall be immediately redeemable. 
(I)Payment on terminationAll wages must be paid within 72 hours of termination. 
(J)Place of payment on terminationUpon termination, a day laborer may choose to be paid either at the worksite, the day labor site, or the day labor service agency. A day laborer may also request that the check be sent by first class mail. Unless the day laborer requests otherwise, a day labor employer shall pay a discharged day laborer at the worksite. 
(8)Other rights guaranteed by lawDay laborers shall be afforded all other rights guaranteed workers under the law. 
(9)Specific rightsDay laborers shall be free of any restriction on their ability to solicit day labor or to express their availability for lawful day labor employment in any public area unless such restriction is applied to all speech or expression of any content, including political, artistic, religious, or commercial speech and to speech regardless of whether the speaker is physically present or speaks through unattended signs or banners— 
(a)this right shall be enforceable by day laborers through a private action under section 1979 of the Revised Statutes (17 Stat. 13; 42 U.S.C. 1983); and 
(b)any local or State ordinance or law that violates this provision shall be enjoined as invalid. 
(f)Health and Safety 
(1)In generalEvery day labor service agency and day labor employer shall furnish employment and a place of employment that is safe and healthful for day laborers. Such employment shall be free of recognized hazards that are likely to cause death or serious physical harm to day laborers. 
(2)Life, safety, and health requirementsNo day labor service agency or day laborer employer shall fail or neglect to do any of the following: 
(A)To provide and use safety devices and safeguards reasonably adequate to render the employment and place of employment safe at no cost to the day laborer. 
(B)To adopt and use methods and processes reasonably adequate to render the employment and place of employment safe. 
(C)To do every other thing reasonably necessary to protect the life, safety, and health of day laborers. 
(3)Citations for failure to complyOn multi-employer worksites, both construction and nonconstruction, citations may be issued to the following categories of employers when the Occupational Safety and Health Administration, referred to in this section as OSHA, has evidence that a day laborer was exposed to a hazard in violation of any requirement enforceable by OSHA: 
(A)The employer whose day laborers were exposed to the hazard (the exposing employer). 
(B)The employer who actually created the hazard (the creating employer). 
(C)The employer who was responsible, by contract or through actual practice, for safety and health conditions on the worksite, which is the employer who had the authority for ensuring that the hazardous condition is corrected (the controlling employer). 
(D)The employer who had the responsibility for actually correcting the hazard (the correcting employer).The employers listed in subparagraphs (B) through (D), inclusive, of this paragraph may be cited regardless of whether their own day laborers were exposed to a hazard. 
(4)Application of federal law 
(A)In generalEmployers and day laborers as defined by this section shall be covered under the Occupational Health and Safety Act (OSHA). In addition to coverage under OSHA, employers and day laborers shall adhere to the following requirements: 
(B)Health care expensesIf a day laborer is injured while working, the day labor employer shall be responsible to pay for the health care costs associated with the injury and all compensable damages flowing from that injury unless coverage for the accident is available under the applicable State worker’s compensation law. The statute of limitations shall be otherwise tolled during the period in which the day laborer seeks coverage under the applicable State workers’ compensation law. 
(C)Health and safety equipmentThe day labor service agency or day laborer employer shall provide at no cost to each day laborer any special attire, accessories, tools, safety equipment or other items required by law or custom to perform the work assignment. 
(D)Workers’ compensationAll day labor service agencies and day laborer employers are required to provide workers’ compensation benefits to their day labor day laborers, regardless of immigration status, for injuries arising out of and in the course of employment. 
(E)Notification of workers’ compensation benefitsDay labor service agencies and day laborer employers shall provide all day laborers written notice on the first day of employment that contains a statement of the day laborer’s right to workers’ compensation benefits and the day labor service agency and day laborer employer’s workers’ compensation insurance carrier name and number. This notice shall be provided in English and any other language that is generally used by the workforce serviced by the day labor service agency or employed by the employer. 
(F)Notification, consent, and disclosure 
(i)In generalThe day labor service agency or any employer or agent of the employer must disclose the risk of exposure to hazardous chemicals or any other unsafe materials or working condition that require the use of safety and protective equipment. 
(ii)Written consentDay labor service agencies and day laborer employers are required to obtain the informed written consent of any day laborer who will be exposed to hazardous materials. Written consent shall include: a description of the hazardous materials the day laborer will be exposed to, the possible health and safety consequences of exposure to the hazardous materials and any specialized certification or training required to safely handle the hazardous materials. 
(iii)No retaliationA day labor service agency or day laborer employer shall not take any retaliatory action against a day laborer who refuses to perform hazardous work due to health or safety concerns. 
(G)Transportation liabilityA day labor service agency, day labor employer or any other employer or agent of the employer that transports a day laborer to or from a designated worksite is liable for any injury to a day laborer arising from any accident that occurs while the day laborer is being transported to or from the worksite. 
(H)Motor vehicle safety 
(i)In generalAny motor vehicle that is owned or operated by the day labor service agency or any other employer, or a contractor of either, which is used for the transportation of day laborers shall— 
(I)have proof of financial responsibility as provided for in applicable State insurance laws of the area; 
(II)be equipped with seats securely fastened to the vehicle; 
(III)be equipped, if a motortruck, with a railing or other suitable enclosure on the sides and end of the vehicle not less than 46 inches above the floor of the vehicle; and 
(IV)equipped with steps, stirrups, or other equivalent devices so placed and arranged that the vehicle may be safely mounted and dismounted. 
(ii)Unsafe vehicleA day labor service agency or day labor employer who knows or should know that a motor vehicle used primarily or regularly for the transportation of day laborers is unsafe, or not equipped as required by this section, or any regulations adopted pursuant to this section, shall not use the motor vehicle for transporting day laborers. 
(iii)InspectionThe Secretary or an appointed designee shall inspect motor vehicles used primarily or regularly for the transport of day laborers at least once annually to determine whether its construction, design, and equipment comply with all provisions of Federal and State law. No person shall drive any motor vehicle used primarily or regularly for the transport of day laborers without displaying a certificate issued from the Secretary or an appointed designee confirming timely inspection and compliance with all laws and regulations relating to construction, design, and equipment. 
(iv)Renter requirementsAn owner or person who rents any motor vehicle used primarily or regularly for the transport of day laborers is responsible for compliance with the motor vehicle requirements of this section. 
(g)Notification Requirements 
(1)In general 
(A)NoticeA day labor service agency shall, in the public reception area, post a list of all employers that are seeking day laborers which includes the following: 
(i)The name and address of the employer and the address of the worksite if different from that of the employer. 
(ii)The type of job opportunities for day laborers. 
(iii)The amount of wages to be paid per hour for the work. 
(iv)If transportation is available, whether the worksite is accessible by public or personal transportation, and the approximate commute time to the worksite. 
(B)DescriptionA day labor service agency shall, for each job opportunity posted, provide a detailed description of the work which shall include the following: 
(i)A detailed description of the work to be performed by the day laborer, including any requirements for special attire, accessories, or safety equipment. 
(ii)The exact address of the worksite and a telephone number at which a day laborer can be reached for emergency purposes. If the location is in a rural area, the notice must also contain directions to the worksite. 
(iii)The time of day the work will begin, the time of day the work will end, and the overtime rate of pay. 
(iv)Whether a meal is provided, either by the day labor service agency, day labor employer, or the third party employer, and the cost of the meal, if any. 
(v)A phone number and business address for the third party employer requesting the day laborer though the day labor service agency. 
(2)PostingThe notices required to be posted under this subsection shall be written in English and any other language that is generally used in the locale of the day labor service agency. 
(3)Offer and acceptanceUpon offer and acceptance of a job, the information referred to in this subsection shall be provided to each day laborer in writing in English and any other language that is generally used in the locale of the day labor service agency, day labor site, or by the day laborer or at the time of acceptance. 
(h)Deductions 
(1)MealsA day labor service agency or any other employer shall not charge a day laborer more than the actual cost of providing a meal. In no case shall a deduction for a meal be permitted against the wage requirements of this section if— 
(A)the day laborer does not consume the meal; 
(B)the day laborer has no realistic opportunity to obtain meals by other means due to the location of the job site and the time permitted for the meal; or 
(C)the purchase of a meal is a condition of employment. 
(2)TransportationA day labor service agency or any other employer shall not charge to transport a day laborer to or from the designated worksite. 
(3)Safety and protective equipment 
(A)General ruleThe day labor service agency or day laborer employer shall provide at no cost to each day laborer any special attire, accessories, tools, safety equipment, or other items required by law or custom to perform the work assignment. For any other equipment, clothing, accessories, or any other items the day labor service agency or day laborer employer makes available for purchase, the day laborer shall not be charged more than the actual market value for the item. 
(B)ExceptionA day labor service agency or day laborer employer is not precluded from charging the day laborer the market value of items temporarily provided to the day laborer, in the event that the day laborer willfully fails to return such items. 
(4)Housing 
(A)In generalAn employer shall comply with applicable State requirements and Federal law requirements when crediting lodging towards an employer’s wage obligation under this section only if— 
(i)lodging is received and used; 
(ii)lodging is furnished as part of the day laborer’s compensation; and 
(iii)the day laborer enters a voluntary written agreement to credit lodging toward the employer’s wage obligation. 
(B)Lodging requirementsThe amount credited for lodging shall not exceed an amount that would result in the day laborer earning less than the wage required by this section. In order for lodging to be creditable towards the wage obligation, it shall be available to the day laborer for full-time occupancy and be adequate, decent, and sanitary according to usual and customary standards. 
(i)Retaliation 
(1)ProhibitionAny employer, or any agent of an employer, who knowingly retaliates through discharge or in any other manner against any day laborer shall be fined under title 18, United States Code or subject to a private cause of action. 
(2)Protected acts from retaliation includeThe Secretary shall ensure that a day laborer is protected from retaliation for— 
(A)making a complaint to the day laborer’s employer, or a State agency, or federal agency, or community organization that rights guaranteed a day laborer under this section have been violated; 
(B)making a complaint to an employer, a coworker, or before a public hearing or the press that rights guaranteed a day laborer under this section have been violated; 
(C)causing to be instituted any proceeding under or related to this section, or; 
(D)testifying or preparing to testify in an investigation or proceeding under this section. 
(j)Day Labor Service Agency and Day Labor Employer Registration 
(1)In generalA day labor service agency and day labor employer shall register with the Secretary in accordance with rules adopted by the Secretary for day labor service agencies and with State departments of labor which require such registration. 
(2)FeesThe Secretary may assess each day labor agency and day labor employer a registration fee not to exceed $250. 
(k)Department Requirements and Responsibilities 
(1)In generalthe Secretary shall adopt rules and regulations necessary to implement the provisions of this section, including provisions for hearings and imposition of penalties for violations of this section. 
(2)Posting requirementThe Secretary shall cause to be posted in each day labor service agency a notice in English and any other language generally spoken in the locale of the day labor service agency which informs the public of a toll-free telephone number for day laborers and the public to file wage dispute complaints and other alleged violations by day labor service agencies and other day labor employers. 
(3)FinesThe Secretary shall have the authority to fine a day labor service agency or day labor employer that fails to register with the Department of Labor in accordance with this section $1,000 for the first offense and $5,000 for each subsequent offense. 
(4)Suspensions and revocationsThe Secretary shall have the authority to suspend or revoke the registration of a day labor service agency or day labor employer if warranted by public health and safety concerns or violations of this section. 
(5)InvestigationsThe Secretary shall promptly investigate complaints concerning alleged violations of this section. 
(l)Criminal Sanctions 
(1)Criminal provision 
(A)In generalAny employer or any agent of an employer, who, willfully and knowingly violates this section, shall be fined under title 18, United States Code. 
(B)Continued violationEach day during which any violation of this section continues shall constitute a separate and distinct offense. 
(m)Judicial Enforcement 
(1)Injunctive reliefThe Secretary may petition any appropriate district court of the United States for temporary or permanent injunctive relief if the Secretary determines that this section, or any regulation under this section, has been violated. 
(2)Control of civil litigationThe Solicitor of Labor may appear for and represent the Secretary in any civil litigation brought under this section, but all such litigation shall be subject to the direction and control of the Attorney General. 
(n)Administrative Sanctions 
(1)Civil money penalties for violationsAny person who commits a violation of this section or any regulation under this section shall be assessed a penalty of $1000 for each violation. 
(2)Collection of amounts on behalf of injured day laborers 
(A)If an employer willfully violates subsection (d) or (h) of this section, the Secretary shall collect, on behalf of each injured day laborer, the amount of wages not paid in violation of the section and an equal amount for each day for which the wages are not paid. 
(B)An employer that willfully violates subsection (e), (f), or (g) of this section shall be assessed by the Secretary an amount up to $500 per violation of each subsection, which the Secretary shall collect on behalf of each injured day laborer. 
(o)Private Cause of Action 
(1)Maintenance of civil action in district court by aggrieved personAny person aggrieved by a violation of this section or any regulation under this section by an employer may file suit in any district court of the United States or State court of competent jurisdiction without regard to the citizenship of the parties and without regard to exhaustion of any alternative administrative remedies provided herein. Actions may be brought by one or more day laborers for and on behalf of himself or themselves and other day laborers similarly situated. 
(2)Award of damages or other equitable reliefAny day laborer whose rights have been violated under this section by his or her employer shall be entitled to collect— 
(A)in the case of a violation under subsection (d) or (h) of this section, the amount of any wages, salary, employment benefits, or other compensation denied or lost to such day laborer by reason of the violation, plus an equal amount for each day for which wages are not paid; 
(B)in the case of a violation under subsection (e), (f), or (g) of this section, compensatory damages and an amount up to $500 for the violation of each subpart of each subsection; 
(C)in the case of a violation under subsection (i) of this section, all legal or equitable relief as may be appropriate to effectuate the purposes of subsection (i); 
(D)attorney’s fees and costs; or 
(E)punitive damages in a case in which any employer, or agent of an employer, threatens to call the Immigration and Naturalization Service or the police in retaliation for protected acts described in subsection (i) of this section. 
(3)Statute of limitationsThe right of an aggrieved person to bring a cause of action under this subsection terminates upon the passing of 3 years from the final date of employment by the employer. This limitations period is tolled if a day labor employer has deterred a day laborer’s exercise of rights under this section by contacting or threatening to contact the Immigration and Naturalization Service or other law enforcement agencies. 
(4)Waiver through contractAny agreement between a day laborer and a day labor employer to waive rights and responsibilities under this section are void and unenforceable as violative of public policy. 
(5)Evidentiary burdenIf an employer has not met the notifications requirements under this section or required recordkeeping pursuant to title II of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 201 et seq.), there is a presumption that any reasonable factual presentation by the day laborer is accurate. The employer is then required to disprove the day laborer’s representation by clear and convincing evidence. 
(p)Prevention of Discrimination During and at the Conclusion of Labor DisputesSection 8(a) of the National Labor Relations Act (29 U.S.C. 158(a)) is amended— 
(1)by striking the period at the end of paragraph (5) and inserting ; or; and 
(2)by adding at the end thereof the following new paragraph: 
 
(6) 
(A)to offer, or to grant, the status of a permanent replacement day laborer to an individual for performing bargaining unit work for the employer during a labor dispute, or 
(B)to otherwise offer, or grant, an individual any employment preference based on the fact that such individual was employed, or indicated a willingness to be employed, during a labor dispute over an individual who— 
(i)was an day laborer of the employer at the commencement of the dispute; 
(ii)has exercised the right to join, to assist, or to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection through the labor organization involved in the dispute; and 
(iii)is working for, or has unconditionally offered to return to work for, the employer.. 
(q)Labor DisputesNo day labor service agency may send any day laborer to a workplace where a strike, lockout, or other labor trouble exists. 
(r)Compliance With State and Local LawsThis section is intended to supplement State and local laws, and compliance with this section shall not excuse any person from compliance with appropriate State and local laws. 
607.Social Security Administration outreach to homeless persons 
(a)Outreach and application assistance to homeless applicants for benefits and beneficiaries under title II and title XVI of the Social Security ActPart A of title XI of the Social Security Act (42 U.S.C. 1301–1320b-21) is amended by adding at the end the following: 
 
1150A.Outreach and application assistance to homeless applicants for benefits and beneficiaries under title ii and title xvi 
(a)OutreachThe Commissioner of Social Security shall conduct outreach efforts to— 
(1)locate and identify homeless individuals who may be eligible for benefits under title II or XVI, 
(2)make readily available to such individuals information regarding the availability of such benefits, and 
(3)offer assistance to such individuals in filing applications for such benefits. 
(b)Modification of application procedures to accommodate outreachThe Commissioner shall include on application forms made available for use in applying for benefits under titles II and XVI, in the procedures for filing such applications, and in the procedures for determining continuing eligibility for or entitlement to such benefits, mechanisms for collecting data determined useful in furthering the efforts required to be undertaken under subsection (a). 
(c)Expedited processing of applicationsIn furtherance of the efforts required to be undertaken under subsection (a), the Commissioner shall ensure that diligent efforts are maintained to expedite the processing of applications for benefits under titles II and XVI. 
(d)Authorization of appropriationsTo carry out the provisions of this section, there are authorized to be appropriated to the Social Security Administration, from amounts otherwise available in the general fund of the Treasury— 
(1)$20,000,000 for fiscal year 2007, and 
(2)such sums as are necessary for each of fiscal years 2008, 2009, 2010, and 2011.. 
(b)Repeal of limitation on receipt of SSISection 1611(e)(1)(D) of the Social Security Act (42 U.S.C. 1382(e)(1)(D)) is amended by striking the semicolon and all that follows and inserting a period. 
(c)Membership on Interagency Council on the HomelessSection 202(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11312(a)) is amended— 
(1)by redesignating paragraph (16) as paragraph (17); and 
(2)by inserting after paragraph (15) the following new paragraph: 
 
(16)The Commissioner of Social Security, or the designee of the Commissioner.. 
(d)Increase in SSI asset limits 
(1)Eligible couplesSection 1611(a)(3)(A) of the Social Security Act (42 U.S.C. 1382(a)(3)(A)) is amended by inserting , and to $4,500 on January 1, 2007, and shall be increased by $150 on January 1 of each succeeding year before the period. 
(2)Eligible individualsSection 1611(a)(3)(B) of the Social Security Act (42 U.S.C. 1382(a)(3)(B)) is amended by inserting , and to $3,000 on January 1, 2007, and shall be increased by $100 on January 1 of each succeeding year before the period. 
(e)Presumptive eligibility for SSI for people experiencing, or at risk of, homelessnessSection 1614(a)(3) of the Social Security Act (42 U.S.C. 1382c(a)(3)) is amended by adding at the end the following: 
 
(K)The Secretary shall presume that a claimant for benefits under this title on the basis of disability is disabled if the claimant submits to the Secretary— 
(i)a statement, signed by a physician, which attests that the claimant is disabled and describes the nature of the disability; and 
(ii)evidence verifying that the claimant is homeless (as defined in section 103 of the McKinney-Vento Homeless Assistance Act) or at risk of imminent homelessness.. 
 
